     Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 1 of 154             FILED
                                                                       2020 Feb-14 AM 09:12
                                                                       U.S. DISTRICT COURT
                                                                           N.D. OF ALABAMA


                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

CITY OF FAIRFIELD,                )
ALABAMA                           )
                                  )
     Plaintiff,                   )
                                  )
v.                                )
                                  )
PURDUE PHARMA L.P.; PURDUE        )      CIVIL ACTION NO.:
PHARMA, INC.; THE PURDUE          )      ________________________________
FREDERICK COMPANY, INC.;          )
TEVA PHARMACEUTICAL               )
INDUSTRIES, LTD.; TEVA            )      TRIAL BY JURY REQUESTED
PHARMACEUTICALS USA, INC.;        )
CEPHALON, INC.; JOHNSON &         )
JOHNSON; JANSSEN                  )
PHARMACEUTICALS, INC.;            )
ORTHO-MCNEIL-JANSSEN              )
PHARMACEUTICALS, INC. n/k/a       )
JANSSEN PHARMACEUTICALS,          )
INC.; JANSSEN PHARMACEUTICA,      )
INC. n/k/a JANSSEN                )
PHARMACEUTICALS, INC.;            )
NORAMCO, INC.; ENDO HEALTH        )
SOLUTIONS, INC.; ENDO             )
PHARMACEUTICALS, INC.;            )
ALLERGAN PLC f/k/a ACTAVIS,       )
PLS; WATSON                       )
PHARMACEUTICALS, INC. f/k/a       )
ACTAVIS, INC.; WATSON             )
LABORATORIES, INC.; ACTAVIS,      )
LLC; ACTAVIS PHARMA, INC. f/k/a   )
WATSON PHARMA, INC.;              )
MALLINCKRODT, PLC;                )
MALLINCKRODT LLC;                 )
MCKESSON CORPORATION;             )
CARDINAL HEALTH, INC.;            )
AMERISOURCEBERGEN DRUG            )
CORPORATION;                      )
                                  )
                                  )
     Defendants.                  )
          Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 2 of 154



                                                  COMPLAINT

         Plaintiff, the City of Fairfield, Alabama (“Plaintiff”), brings this Complaint against

Defendants Purdue Pharma L.P.; Purdue Pharma, Inc.; The Purdue Frederick Company, Inc.; Teva

Pharmaceutical Industries, LTD.; Teva Pharmaceuticals USA, Inc.; Cephalon, Inc.; Johnson &

Johnson; Janssen Pharmaceuticals, Inc.; Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a

Janssen Pharmaceuticals, Inc.; Janssen Pharmaceutica Inc. n/k/a Janssen Pharmaceuticals, Inc.;

Noramco, Inc.; Endo Health Solutions Inc.; Endo Pharmaceuticals, Inc.; Allergan PLC f/k/a

Actavis PLS; Watson Pharmaceuticals, Inc. n/k/a Actavis, Inc.; Watson Laboratories, Inc.;

Actavis, LLC; Actavis Pharma, Inc. f/k/a Watson Pharma, Inc.; Mallinckrodt PLC; Mallinckrodt

LLC; McKesson Corporation; Cardinal Health, Inc.; and AmerisourceBergen Drug Corporation

(collectively “Defendants”) and alleges as follows:

                                                   INTRODUCTION

    1. Plaintiff, by and through undersigned counsel, brings this civil action to eliminate the

nuisance caused by the Defendants’ conduct which has created a hazard to public health and safety

and to recoup monies that have been spent because of Defendants’ false, deceptive, and unfair

marketing and/or unlawful diversion of prescription opioids. 1 Such economic damages were
                                                                             0F




foreseeable to Defendants and were sustained because of Defendants intentional and/or unlawful

actions and omissions.

    2. Opioid analgesics are widely diverted and improperly used, and the widespread abuse of

opioids has resulted in a national epidemic of opioid overdose deaths and addictions. 2                1F




1
  As used herein, the term “opioid” refers to the entire family of opiate drugs including natural, synthetic, and semi-
synthetic opiates.
2
  See Nora D. Volkow & A. Thomas McLellan, Opioid Abuse in Chronic Pain—Misconceptions and Mitigation
Strategies, 374 N. Eng. J. Med. 1253 (2016).

                                                          2
            Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 3 of 154



      3. The opioid epidemic is “directly related to the increasingly widespread misuse of powerful

opioid pain medications.” 3     2F




      4. Plaintiff brings this suit against the manufacturers of prescription opioids who aggressively

pushed highly addictive and dangerous opioids and for falsely representing to doctors that patients

would only rarely succumb to drug addiction. These pharmaceutical companies aggressively

advertised to and persuaded doctors to prescribe highly addictive, dangerous opioids, turned

patients into drug addicts for their own corporate profit. Such actions were intentional and/or

unlawful.

      5. Plaintiff also brings this suit against the wholesale distributors of these highly addictive

drugs who intentionally and/or unlawfully breached their legal duties under federal and state law

to monitor, detect, investigate, refuse, and report suspicious orders of prescription opiates.

                                                     PARTIES

      A. Plaintiff

      6. The City of Fairfield is a municipal corporation organized under the laws of the State of

Alabama and is authorized to bring the causes of action brought herein. ALA CODE § 11-40-1 (“All

municipal organizations now existing in the State of Alabama … shall be sued … Such municipal

corporations shall be invested with the full powers, duties, and authority granted in this title.”)

Plaintiff is responsible for the public health, safety, and welfare of its citizens.

      7. Plaintiff is specifically authorized to seek common law public nuisance remedies available

under Alabama law. See ALA CODE §§ 6-5-122 (“All municipalities in the State of Alabama may

commence an action in the name of the city to abate or enjoin any public nuisance injurious to the

health, morals, comfort, or welfare of the community or any portion thereof.”); 11-47-118



3
    See Robert M. Califf et al., A Proactive Response to Prescription Opioid Abuse, 374 N. Eng. J. Med. 1480 (2016).

                                                           3
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 4 of 154



(“Municipalities may maintain a civil action to enjoin and abate any public nuisance, injurious to

the health, morals, comfort or welfare of the community or any portion thereof.”); 11-47-117 (“All

cities and towns of this state shall have the power to prevent injury or annoyances from anything

dangerous or offensive or unwholesome and to cause all nuisances to be abated and assess the cost

of abating the same against the person creating or maintaining the same.”).

    8. Plaintiff has declared, inter alia, that opioid abuse, addiction, morbidity, and mortality have

created a serious public health and safety crisis, and is a public nuisance, and that the diversion of

legally produced controlled substances into the illicit market causes or contributes to this public

nuisance.

    9. The distribution and diversion of opioids into Alabama (“the State”) and into the City of

Fairfield, created the foreseeable opioid crisis and the opioid public nuisance for which Plaintiff

here seeks relief.

    10. Plaintiff directly and foreseeably sustained all economic damages alleged herein.

Defendants’ conduct has exacted a financial burden for which Plaintiff seeks relief. Categories of

past and continuing sustained damages include, inter alia,: (1) costs for providing medical care,

additional therapeutic care, and prescription drug purchases, and other treatments for patients

suffering from opioid-related addiction or disease, including overdoses and deaths; (2) costs for

providing treatment, counseling, and rehabilitation services; (3) costs for providing treatment of

infants born with opioid-related medical conditions; (4) costs associated with law enforcement and

public safety relating to the opioid epidemic; (5) costs for the loss of tax revenue; and (6) costs

associated with providing care for children whose parents suffer from opioid-related disability or

incapacitation. These damages have been suffered, and continue to be suffered directly, by the

Plaintiff.



                                                  4
           Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 5 of 154



   11. Plaintiff also seeks to abate the epidemic created by Defendants’ wrongful and/or unlawful

conduct.

   12. Plaintiff has standing to bring an action for the opioid epidemic nuisance created by

Defendants. See, e.g., ALA CODE § 6-5-155.2 (“Wherever there is reason to believe that a drug

related nuisance exists, … the attorney for the … municipality … may file an action … to abate,

enjoin, and prevent the drug-related nuisance.”).

   13. Plaintiff has standing to recover damages incurred because of Defendants’ actions and

omissions. Plaintiff has standing to bring all claims pled herein, including, inter alia, to bring

claims under the federal RICO statute, pursuant to 18 U.S.C. § 1961(3) (“persons” include entities

which can hold legal title to property) and 18 U.S.C. § 1964 (“persons” have standing).

   B. DEFENDANTS

            1. Manufacturer Defendants.

   14. The Manufacturer Defendants are defined below. At all relevant times, the Manufacturer

Defendants have packaged, distributed, supplied, sold, placed into the stream of commerce,

labeled, described, marketed, advertised, promoted, and purported to warn or purported to inform

prescribers and users regarding the benefits and risks associated with the use of the prescription

opioid drugs. The Manufacturer Defendants, at all times, have manufactured and sold prescription

opioids without fulfilling their legal duty to prevent diversion and report suspicious orders.

   15. Purdue Pharma L.P. is a limited partnership organized under the laws of Delaware. Purdue

Pharma Inc. is a New York corporation with its principal place of business in Stamford,

Connecticut, and The Purdue Frederick Company is a Delaware corporation with its principal

place of business in Stamford, Connecticut (collectively, “Purdue”).




                                                 5
          Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 6 of 154



    16. Purdue manufactures, promotes, sells, and distributes opioids such as OxyContin, MS

Contin, Dilaudid/Dilaudid HP, Butrans, Hysingla ER, and Targiniq ER in the United States.

OxyContin is Purdue’s best-selling opioid. Since 2009, Purdue’s annual nationwide sales of

OxyContin have fluctuated between $2.47 billion and $2.99 billion, up four-fold from its 2006

sales of $800 million. OxyContin constitutes roughly 30% of the entire market for analgesic drugs

(painkillers).

    17. Cephalon Inc. is a Delaware corporation with its principal place of business in Frazer,

Pennsylvania. Teva Pharmaceutical Industries, Ltd. (“Teva Ltd.”) is an Israeli corporation with its

principal place of business in Petah Tikva, Israel. In 2011, Teva Ltd. acquired Cephalon, Inc. Teva

Pharmaceuticals USA, Inc. (“Teva USA”) is a Delaware corporation and is a wholly owned

subsidiary of Teva Ltd. in Pennsylvania. Teva USA acquired Cephalon in October 2011.

    18. Cephalon, Inc. manufactures, promotes, sells, and distributes opioids such as Actiq and

Fentora in the United States. Actiq has been approved by the FDA only for the “management of

break through cancer pain inpatients 16 years and older with malignancies who are already

receiving and who are tolerant to around-the-clock opioid therapy for the underlying persistent

cancer pain.” 4 Fentora has been approved by the FD A only for the “management of break through
                 3F




pain in cancer patients 18 years of age and older who are already receiving and who are tolerant

to around-the-clock opioid therapy for their underlying persistent cancer pain.” 5 In 2008, Cephalon
                                                                                          4F




pled guilty to a criminal violation of the Federal Food, Drug and Cosmetic Act for its misleading

promotion of Actiq and two other drugs, and agreed to pay $425 million. 6           5F




4
  Highlights of Prescribing Information, ACTIQ® (fentanyl citrate) oral transmucosal lozenge, CII (2009),
https://www.accessdata.fda.gov/drugsatfda_docs/label/2009/020747s030lbl.pdf.
5
  Highlights of Prescribing Information, FENTORA® (fentanyl citrate) buccal tablet, CII (2011),
https://www.accessdata.fda.gov/drugsatfda_docs/label/2012/021947s015lbl.pdf.
6
  Press Release, U.S. Dep’t of Justice, Biopharmaceutical Company, Cephalon, to Pay $425 Million & Enter Plea to
Resolve Allegations of Off-Label Marketing (Sept. 29, 2008),
https://www.justice.gov/archive/opa/pr/2008/September/08-civ-860.html.

                                                       6
          Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 7 of 154



    19. Teva Ltd., Teva USA, and Cephalon, Inc. work together closely to market and sell

Cephalon products in the United States. Teva Ltd. conducts all sales and marketing activities for

Cephalon in the United States through Teva USA and has done so since its October 2011

acquisition of Cephalon. Teva Ltd. and Teva USA hold out Actiq and Fentora as Teva products to

the public. Teva USA sells all former Cephalon branded products through its “specialty medicines”

division. The FDA-approved prescribing information and medication guide, which is distributed

with Cephalon opioids, discloses that Teva USA submitted the guide, and directs physicians to

contact Teva USA to report adverse events.

    20. All of Cephalon’s promotional websites, including those for Actiq and Fentora, display

Teva Ltd.’s logo. 7 Teva Ltd.’s financial reports list Cephalon’s and Teva USA’s sales as its own,
                    6F




and its year-end report for 2012 – the year immediately following the Cephalon acquisition–

attributed a 22% increase in its specialty medicine sales to “the inclusion of a full year of

Cephalon’s specialty sales,” including inter alia sales of Fentora®. 8 Through interrelated
                                                                                      7F




operations like these, Teva Ltd. operates in the United States through its subsidiaries Cephalon

and Teva USA. The United States is the largest of Teva Ltd.’s global markets, representing 53%

of its global revenue in 2015, and, were it not for the existence of Teva USA and Cephalon, Inc.,

Teva Ltd. would conduct those companies’ business in the United States itself. Upon information

and belief, Teva Ltd. directs the business practices of Cephalon and Teva USA, and their profits

inure to the benefit of Teva Ltd. as controlling shareholder. Teva Pharmaceutical Industries, Ltd.,

Teva Pharmaceuticals USA, Inc., and Cephalon, Inc. are referred to as “Cephalon.”




7
 E.g., ACTIQ, http://www.actiq.com/(displaying logo at bottom-left) (last visited Aug. 21,2017).
8
 Teva Ltd., Annual Report (Form 20-F) 62 (Feb. 12, 2013),
http://annualreports.com/HostedData/AnnualReportArchive/t/NASDAQ_TEVA_2012.pdf.

                                                        7
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 8 of 154



   21. Janssen Pharmaceuticals, Inc. is a Pennsylvania corporation with its principal place of

business in Titusville, New Jersey, and is a wholly owned subsidiary of Johnson & Johnson (J&J),

a New Jersey corporation with its principal place of business in New Brunswick, New Jersey.

Noramco, Inc. (“Noramco”) is a Delaware company headquartered in Wilmington, Delaware and

was a wholly owned subsidiary of J&J until July 2016. Ortho-McNeil-Janssen Pharmaceuticals,

Inc., now known as Janssen Pharmaceuticals, Inc. is a Pennsylvania corporation with its principal

place of business in Titusville, New Jersey. Janssen Pharmaceutica, Inc., now known as Janssen

Pharmaceuticals, Inc. is a Pennsylvania corporation with its principal place of business in

Titusville, New Jersey. J&J is the only company that owns more than 10% of Janssen

Pharmaceuticals’ stock, and corresponds with the FDA regarding Janssen’s products. Upon

information and belief, J&J controls the sale and development of Janssen Pharmaceuticals’ drugs

and Janssen’s profits inure to J&J’s benefit. Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen

Pharmaceuticals, Inc., Janssen Pharmaceutica, Inc., Noramco, and J&J are referred to as “Janssen.”

   22. Janssen manufactures, promotes, sells, and distributes drugs in the United States, including

the opioid Duragesic (fentanyl). Before 2009, Duragesic accounted for at least $1 billion in annual

sales. Until January 2015, Janssen developed, marketed, and sold the opioids Nucynta (tapentadol)

and Nucynta ER. Together, Nucynta and Nucynta ER accounted for $172 million in sales in 2014.

   23. Endo Health Solutions Inc. is a Delaware corporation with its principal place of business

in Malvern, Pennsylvania. Endo Pharmaceuticals Inc. is a wholly owned subsidiary of Endo Health

Solutions Inc. and is a Delaware corporation with its principal place of business in Malvern,

Pennsylvania. Endo Health Solutions Inc. and Endo Pharmaceuticals Inc. are referred to as “Endo.”

   24. Endo develops, markets, and sells prescription drugs, including the opioids Opana/Opana

ER, Percodan, Percocet, and Zydone, in the United States. Opioids made up roughly $403 million



                                                8
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 9 of 154



of Endo’s overall revenues of $3 billion in 2012. Opana ER yielded $1.15 billion in revenue from

2010 and 2013, and it accounted for 10% of Endo’s total revenue in 2012. Endo also manufactures

and sells generic opioids such as oxycodone, oxymorphone, hydromorphone, and hydrocodone

products in the United States, by itself and through its subsidiary, Qualitest Pharmaceuticals, Inc.

   25. Allergan PLC is a public limited company incorporated in Ireland with its principal place

of business in Dublin, Ireland. Actavis PLC acquired Allergan PLC in March 2015, and the

combined company changed its name to Allergan PLC. Before that, Watson Pharmaceuticals, Inc.

acquired Actavis, Inc. in October 2012, and the combined company changed its name to Actavis,

Inc. as of January 2013 and then Actavis PLC in October 2013. Watson Laboratories, Inc. is a

Nevada corporation with its principal place of business in Corona, California, and is a wholly-

owned subsidiary of Allergan PLC (f/k/a Actavis, Inc., f/k/a Watson Pharmaceuticals, Inc.).

Actavis Pharma, Inc. (f/k/a Actavis, Inc.) is a Delaware corporation with its principal place of

business in New Jersey and was formerly known as Watson Pharma, Inc. Actavis LLC is a

Delaware limited liability company with its principal place of business in Parsippany, New Jersey.

Each of these defendants is owned by Allergan PLC, which uses them to market and sell its drugs

in the United States. Upon information and belief, Allergan PLC exercises control over these

marketing and sales efforts and profits from the sale of Allergan/Actavis products ultimately inure

to its benefit. Allergan PLC; Actavis PLC; Actavis, Inc.; Actavis, LLC; Actavis Pharma, Inc.;

Watson Pharmaceuticals, Inc.; Watson Pharma, Inc.; and Watson Laboratories, Inc. are referred to

as “Actavis.”

   26. Actavis manufactures, promotes, sells, and distributes opioids, including the branded drugs

Kadian and Norco, a generic version of Kadian, and generic versions of Duragesic and Opana, in




                                                 9
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 10 of 154



the United States. Actavis acquired the rights to Kadian from King Pharmaceuticals, Inc. on

December 30, 2008, and began marketing Kadian in 2009.

   27. Mallinckrodt, PLC is an Irish public limited company headquartered in Staines-upon-

Thames, United Kingdom, with its U.S. headquarters in St. Louis, Missouri.

   28. Mallinckrodt, LLC is a limited liability company organized and existing under the laws of

the State of Delaware. Mallinckrodt, LLC is a wholly owned subsidiary of Mallinckrodt, PLC.

Mallinckrodt, PLC and Mallinckrodt, LLC are referred to as “Mallinckrodt.”

   29. Mallinckrodt manufactures, markets, and sells drugs in the United States including generic

oxycodone, of which it is one of the largest manufacturers. In July 2017, Mallinckrodt agreed to

pay $35 million to settle allegations brought by the Department of Justice that it failed to detect

and notify the DEA of suspicious orders of controlled substances.

           2. Distributor Defendants.

   30. The Distributor Defendants also are defined below. At all relevant times, the Distributor

Defendants have distributed, supplied, sold, and placed into the stream of commerce the

prescription opioids, without fulfilling the fundamental duty of wholesale drug distributors to

detect and warn of diversion of dangerous drugs for non-medical purposes. The Distributor

Defendants universally failed to comply with federal and/or state law. The Distributor Defendants

are engaged in “wholesale distribution,” as defined under state and federal law.

   31. Plaintiff alleges the unlawful conduct by the Distributor Defendants is responsible for the

volume of prescription opioids plaguing Plaintiff’s Community.

   32. McKesson Corporation (“McKesson”) at all relevant times, operated as a licensed

pharmacy wholesaler in Alabama. McKesson is a Delaware corporation. McKesson has its




                                                10
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 11 of 154



principal place of business located in San Francisco, California. McKesson operates distribution

centers in Alabama, including in McCalla, Alabama.

     33. Cardinal Health, Inc. (“Cardinal”) at all relevant times, operated as a licensed pharmacy

wholesaler in Alabama. Cardinal’s principal office located in Dublin, Ohio.

     34. Cardinal operates distribution centers in Alabama, including in Birmingham, Alabama.

     35. AmerisourceBergen Drug Corporation (“AmerisourceBergen”) at all relevant times,

operated as a licensed pharmacy wholesaler in Alabama. AmerisourceBergen operates distribution

centers in Alabama, including Pelham, Alabama.

     36. The data which reveals and/or confirms the identity of each wrongful opioid distributor is

hidden from public view in the DEA’s confidential ARCOS database. See Madel v. US DOJ, 784

F.3d 448 (8th Cir.2015). Neither the DEA 9 nor the wholesale distributors 10 will voluntarily disclose
                                                 8F                                   9F




the data necessary to identify with specificity the transactions which will form the evidentiary basis

for the claims asserted herein.

     37. Plaintiff has named the three (3) wholesale distributors (i.e., AmerisourceBergen Drug

Corporation, Cardinal Health, Inc., and McKesson Corporation) which dominate 85% of the

market share for the distribution of prescription opioids. The “Big 3” are Fortune 500 corporations

listed on the New York Stock Exchange whose principal business is the nationwide wholesale

distribution of prescription drugs. See Fed. Trade Comm'n v. Cardinal Health, Inc., 12 F. Supp.2d

34    (D.D.C.1998)        (describing      Cardinal      Health,      Inc.,    McKesson        Corporation,       and



9
  See Declaration of Katherine L. Myrick, Chief, Freedom of Information (FOI)/Privacy Act Unit(“SARF”), FOI,
Records Management Section (“SAR”), Drug Enforcement Administration (DEA), United States Department of
Justice (DOJ), Madel v. US DOJ, Case 0:13-cv-02832-PAM-FLN, (Document 23) (filed 02/06/14) (noting that
ARCOS data is “kept confidential by the DEA”).
10
   See Declaration of Tina Lantz, Cardinal Health VP of Sales Operation, Madel v. US DOJ, Case 0:13-cv-02832-
PAM-FLN, (Document93) (filed 11/02/16) (“Cardinal Health does not customarily release any of the information
identified by the DEA notice letter to the public, nor is the information publicly available. Cardinal Health relies on
DEA to protect its confidential business information reported to the Agency.”).

                                                          11
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 12 of 154



AmerisourceBergen Drug Corporation predecessors). Each has been investigated and/or fined by

the DEA for the failure to report suspicious orders. Plaintiff has reason to believe each has engaged

in unlawful conduct which resulted in the diversion of prescription opioids into our community

and that discovery will likely reveal others who likewise engaged in unlawful conduct.

                                   JURISDICTION & VENUE

    38. This Court has subject matter jurisdiction under 28 U.S.C. § 1331 based upon the federal

claims asserted under the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. § 1961,

et seq. (“RICO”). This Court has supplemental jurisdiction over Plaintiff’s state law claims

pursuant to 28 U.S.C. § 1367 because those claims are so related to Plaintiff’s federal claims that

they form part of the same case or controversy.

    39. This Court also has jurisdiction over this action in accordance with 28 U.S.C. § 1332(a),

because Plaintiff is a “citizen” of this State and the named Defendants are citizens of different

states, and the amount in controversy exceed the sum or value of $75,000, exclusive of interest

and costs.

    40. This Court has personal jurisdiction over Defendants because they conduct business in the

State, purposefully direct or directed their actions toward the State, some or all consented to be

sued in the State by registering an agent for service of process, they consensually submitted to the

jurisdiction of the State when obtaining a manufacturer or distributor license, and because they

have the requisite minimum contacts with the State necessary to constitutionally permit the Court

to exercise jurisdiction.

    41. This Court also has personal jurisdiction over all the Defendants under 18 U.S.C. 1965(b).

This Court may exercise nation-wide jurisdiction over the named Defendants where the “ends of

justice” require national service and Plaintiff demonstrates national contacts. Here, the interests of



                                                  12
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 13 of 154



justice require that Plaintiff be allowed to bring all members of the nationwide RICO enterprise

before the Court in a single trial. See, e.g., Iron Workers Local Union No. 17 Insurance Fund v.

Philip Morris Inc., 23 F. Supp. 2d 796 (1998) (citing LaSalle National Bank v. Arroyo Office

Plaza, Ltd., 1988 WL 238245, *3 (N.D. Ill. Mar 10, 1988); Butcher’s Union Local No. 498 v. SDC

Invest., Inc., 788 F.2d 535, 539 (9th Cir. 1986).

     42. Venue is proper in this District pursuant to 28 U.S.C. § 1391 and 18 U.S.C. § 1965 because

a substantial part of the events or omissions giving rise to the claim occurred in this District and

each Defendant transacted affairs and conducted activity that gave rise to the claim of relief in this

District. 28 U.S.C. § 1391(b); 18 U.S.C. § 1965(a).

                                       FACTUAL BACKGROUND

     A. THE OPIOID EPIDEMIC

     43. The past two decades have been characterized by increasing abuse and diversion of

prescription drugs, including opioid medications, in the United States. 11         10F




     44. Prescription opioids have become widely prescribed. By 2010, enough prescription opioids

were sold to medicate every adult in the United States with a dose of 5 milligrams of hydrocodone

every 4 hours for 1 month. 12  11F




     45. By 2011, the U.S. Department of Health and Human Resources, Centers for Disease

Control and Prevention, declared prescription painkiller overdoses at epidemic levels. The News

Release noted:




11
   See Richard C. Dart et al, Trends in Opioid Analgesic Abuse and Mortality in the United States, 372 N. Eng. J.
Med. 241 (2015).
12
   Katherine M. Keyes et al., Understanding the Rural-Urban Differences in Nonmedical Prescription Opioid Use
and Abuse in the United States, 104 Am. J. Pub. Health e52 (2014).


                                                        13
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 14 of 154



             a. The death toll from overdoses of prescription painkillers has more than tripled in

                 the past decade.

             b. More than 40 people die every day from overdoses involving narcotic pain relievers

                 like    hydrocodone           (Vicodin),        methadone,   oxycodone    (OxyContin),       and

                 oxymorphone (Opana).

             c. Overdoses involving prescription painkillers are at epidemic levels and now kill

                 more Americans than heroin and cocaine combined.

             d. The increased use of prescription painkillers for nonmedical reasons, along with

                 growing sales, has contributed to many overdoses and deaths. In 2010, 1 in every

                 20 persons in the United States age 12 and older—a total of 12 million people—

                 reported using prescription painkillers non-medically according to the National

                 Survey on Drug Use and Health. Based on the data from the Drug Enforcement

                 Administration, sales of these drugs to pharmacies and health care providers have

                 increased by more than 300 percent since 1999.

             e. Prescription drug abuse is silent epidemic that is stealing thousands of lives and

                 tearing apart communities and families across America.

             f. Almost 5,500 people start to misuse prescription painkillers every day. 13           12F




     46. The number of annual opioid prescriptions written in the U.S. is now roughly equal to the

number of adults in the population. 14   13F




     47. Many Americans are no addicted to prescription opioids, and the number of deaths due to

prescription opioid overdose is unacceptable. In 2016, drug overdoses killed roughly 64,000


13
   See Press Release, Ctrs. For Disease Control and Prevention, U.S. Dep’t of Health and Human Servs., Prescription
Painkiller Overdoses at Epidemic Levels (Nov. 1, 2011),
https://www.cdc.gov/media/releases/2011/p1101_flu_pain_killer_overdose.html.
14
   See Robert M. Califf et al., A Proactive Response to Prescription Opioid Abuse, 374 N. Eng. J. Med. 1480 (2016).

                                                            14
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 15 of 154



people in the U.S., and increase of more than 22 percent over the 52,404 drug deaths records the

previous year. 1514F




     48. Moreover, the CDC has identified addiction to prescription pain medication as the strongest

risk factor for heroin addiction. People who are addicted to prescription opioid painkillers are forty

times more likely to be addicted to heroin. 16  15F




     49. Heroin is pharmacologically like prescription opioids. Most of current heroin users report

having used prescription opioids non-medically before they initiated heroin use. Available data

indicates that the nonmedical use of prescription opioids is a strong risk factor for heroin use. 17       16F




     50. The CDC reports that drug overdose deaths involving heroin continue to climb sharply,

with heroin overdoses more than tripling in four years. This increase mirrors large increases in

heroin use across the country and has been shown to be closely tied to opioid pain reliever misuse

and dependence. Past misuses of prescription opioids are the strongest risk factor for heroin

initiation and use, specifically among persons who report past-year dependence or abuse. The

increased availability of heroin, combined with its relatively low price (compared with diverted

prescription opioids) and high purity appear to be major drivers of the upward trend in heroin use

and overdose. 18
               17F




     51. The societal costs of prescription drug abuse are “huge.” 19    18F




15
   See Ctrs. For Disease Control and Prevention, U.S. Dep’t of Health and Human Servs., Provisional Counts of
Drug Overdose Deaths, (August 8,2016), https://www.cdc.gov/nchs/data/health_policy/monthly-drug-overdose-
death-estimates.pdf.
16
   See Ctrs. For Disease Control and Prevention, U.S. Dep’t of Health and Human Servs., Today’s Heroin Epidemic,
https://www.cdc.gov/vitalsigns/heroin/index.html (last updated July 7, 2015).
17
   See Wilson M. Compton, Relationship Between Nonmedical Prescription-Opioid Use and Heroin, 374 N. Eng. J.
Med. 154 (2016).
18
   See Rose A. Rudd et al., Increases in Drug and Opioid Overdose Deaths—United States, 2000–2014, 64 Morbidity
& Mortality Wkly. Rep. 1378 (2016).
19
   See Amicus Curiae Brief of Healthcare Distribution Management Association in Support of Appellant Cardinal
Health, Inc., Cardinal Health, Inc. v. United States Dept. Justice, No. 12-5061 (D.C. Cir. May 9, 2012), 2012 WL
1637016, at *10 [hereinafter Brief of HDMA].

                                                      15
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 16 of 154



    52. Across the nation, local governments are struggling with a malicious, ever-expanding

epidemic of opioid addiction and abuse. Every day, more than 90 Americans lose their lives after

overdosing opioids. 20      19F




    53. The National Institute on Drug Abuse identifies misuse and addiction to opioids as a

“serious national crisis that affects public health as well as social and economic welfare.” 21 The        20F




economic burden of prescription opioid use alone is $78.5 billion a year, including the costs of

healthcare, lost productivity, addiction treatment, and criminal justice expenditures. 22         21F




    54. The U.S. opioid epidemic is continuing, and drug overdose deaths nearly tripled during

1999-2014. Among 47,055 drug overdose deaths that occurred in 2014 in the U.S., 28,647 (60.9%)

involved an opioid. 2322F




    55. The rate of death from opioid overdose has quadrupled during the past 15 years in the U.S.

Nonfatal opioid overdoses that require medical care in a hospital or emergency department have

increased by a factor of six in the past 15 years. 24   23F




    56. Every day brings a new revelation regarding the depth of the opioid plague: Just name one

example, the New York Times reported in September 2017 that the epidemic, which now claims

60,000 lives a year, is now killing babies and toddlers because ubiquitous, deadly opioids are

“everywhere” and mistaken as candy. 25      24F




20
    Opioid Overdose Crisis, NIH, National Institute on Drug Abuse (available at https://www.drugabuse.gov/drugs-
abuse/opioids/opioid-overdose-crisis, last visited Dec. 20, 2017) (“Opioid Overdose Crisis, NIH”) (citing at note 1
Rudd RA, Seth P, David F, Scholl L, Increases in Drug and Opioid-Involved Overdose Deaths— United States, 2010–
2015, MMWR MORB MORTAL WKLY REP. 2016; 65, doi:10.15585/mmwr.mm655051e1).
21
    Id.
22
    Id. (citing at note 2 Florence CS, Zhou C, Luo F, Xu L, The Economic Burden of Prescription Opioid Overdose,
Abuse, and Dependence in the United States, 2013, MED CARE 2016; 54(10):901-906,
doi:10.1097/MLR.0000000000000625).
23
   See Rose A. Rudd et al., Increases in Drug and Opioid Overdose Deaths—United States, 2010–2015, 65 Morbidity
& Mortality Wkly. Rep. 1445 (2016).
24
   See Volkow & McLellan, supra note 2.
25
    Julie Turkewitz, ‘The Pills are Everywhere’: How the Opioid Crisis Claims Its Youngest Victims, N.Y. Times,
Sept. 20, 2017(“‘It’s a cancer,’ said [grandmother of dead one-year old], of the nation’s opioid problem, ‘with
Tendrils that are going everywhere.’”).

                                                        16
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 17 of 154



     57. In 2016, the President of the U.S. declared an opioid and heroin epidemic. 26           25F




     58. The epidemic of prescription pain medication and heroin deaths is devastating families and

communities across the country. 27 Meanwhile, the manufacturers and distributors of prescription
                                            26F




opioids extract billions of dollars of revenue from the addicted American public while public

entities experience tens of millions of dollars of injury caused by the reasonably foreseeable

consequences of the prescription opioid addiction epidemic.

     59. The Defendant prescription opioid manufacturers and distributors have continued their

wrongful, intentional, and unlawful conduct, despite their knowledge that such conduct is causing

and/or continuing to the national, state, and local opioid epidemic.

     60. The national opioid crisis has especially ravaged Alabama.

     61. In 2016, Alabama had the highest opioid prescription rate in the nation, at a rate of 121

prescriptions per 100 persons (U.S. median rate: 66.5). 28 According to data obtained in 2012,
                                                                    27F




Alabama was second in the nation for benzodiazepine prescriptions, at a rate of 61.9 per 100

persons (U.S. median rate 37.6). 29 Over 6.5 million opioid prescriptions were filled in Alabama in
                                      28F




2015, supplying over 437 million pills, which equates to a total days’ supply of 127,159,152 – or

348,381 years’ worth. 30  29F




26
   See Proclamation No. 9499, 81 Fed. Reg. 65, 173 (Sept. 16, 2016) (proclaiming “Prescription Opioid and Heroin
Epidemic Awareness W eek”).
27
    See Presidential Memorandum – Addressing Prescription Drug Abuse and Heroin Use, 2015 Daily Comp. Pres.
Doc.743 (Oct. 21, 2015), https://www.gpo.gov/fdsys/pkg/DCPD-201500743/pdf/DCPD-201500743.pdf.
28
   Ctrs.    For     Disease    Control       and     Prevention,   U.S.     State    Prescribing     Rates,     2016,
https://www.cdc.gov/drugoverdose/maps/rxstate2016.html (last updated July 31, 2017).
29
   See Leonard J. Paulozzi, M.D., et al., Vital Signs: Variation Among States in Prescribing of Opioid Pain Relievers
and Benzodiazepines – United States, 2012, Morbidity and Mortality Weekly Report, Centers for Disease Control and
Prevention, U.S. Department of Health and Human Services (July 4,2014).
30
    George C. Smith, Jr., M.D., ALBME Efforts to Combat Opioid Overuse, Alabama Board of Medical Examiners
(March10,2017), http://www.alabamapublichealth.gov/pharmacy/assets/presentation_sm ith_2017.pdf, last visited
December 20, 2017.

                                                         17
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 18 of 154



    62. Overdose mortalities in Alabama have increased sharply in recent years. 31              30F




    63. From 2013 to 2014 alone, Alabama saw nearly a 20 percent increase in overdose

fatalities. 32 In 2014, there were 723 Alabama overdose deaths, up from 598 Alabama overdose
           31F




deaths in 2013. 3332F




    64. Opioids overwhelmingly cause these deaths: 34         33F




    65. The percentage of Alabama children in foster care because of parental drug abuse has risen

from 11.5% in 2006 to 37% in 2016. 35 Children with parents addicted to drugs tend to stay in
                                              34F




foster care longer, and they often enter the system having experienced significant trauma, which

makes their care more expensive. 36     35F




    66. Alabama and neighboring states have now become ground zero for an explosion of cases

in newborns with Neonatal Abstinence Syndrome (NAS), a collection of symptoms babies

experience in withdrawing from opioid medications taken by the mother. “The region that includes

Alabama, Mississippi, Tennessee and Kentucky has the highest rate in the country, with NAS

occurring in 16.2 out of every 1,000 hospital births in 2012.” 37 Furthermore, “The number of cases
                                                                        36F




31
   Source: U.S. Centers for Disease Control and Prevention, National Center for Health Statistics' Drug Poisoning
Mortality dataset, accessible at: https://www.cdc.gov/nchs/data-visualization/drug-poisoning-mortality/ (last visited
December 20, 2017).
32
       Centers     for   Disease      Control     and      Prevention,     Drug     Overdose      Death    Data     at
https://www.cdc.gov/drugoverdose/data/statedeaths.html, last visited December 20, 2017.
33
   Id.
34
   Source: X.J. Shen, Ph.D., Director, Division of Statistical Analysis, Alabama Department of Public Health, Center
For Health Statistics, Data-Driven Prevention Initiative (DDPI) for Heroin and Opioid Abuse/Overdose (April 28,
2017). Available at http://www.alabamapublichealth.gov/pharmacy/assets/ddpi_opioidoverdose.pdf, last accessed
December 20, 2017.
35
   Mary Sell, Parental drug use putting more children in foster care, Decatur Daily, Montgomery Bureau, January 29,
2017,          at       http://www.decaturdaily.com            /news/local/parental-drug-use-putting-more-children-in-
fostercare/article_957642a9-e3d5-52a3-b8d9-d881be352aab.html, last visited December 20, 2017, citing Alabama
Department of Human Resources.
36
   Trista Thurston, Drug addiction drives spike in Ohio foster care, Newark Advocate (Mar. 23, 2017), available at
http://www.newarkadvocate.com/story/news/crime/high-in-ohio/2017/03/23/drug-addiction-drives-spike-ohio-
foster-care/99545804/, last visited December 20, 2017
37
   Amy Yurkanin, A grim and growing trend: Alabama sees increased cases of drug-dependent newborns, AL.com
(Sep.29, 2015), available at http://www.al.com/news/index.ssf/2015/09/a_grim_and_growing_trend_alaba.html, last
visited
December 20, 2017.

                                                         18
              Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 19 of 154



of NAS covered by Medicaid in Alabama more than doubled from 170 cases in 2010 to 345 in

2013.” 38 NAS is closely associated with opioid use. 39
        37F                                                 38F




     67. Alabama has the second-highest rate of nonmedical use of prescription pain relievers in the

nation, covering one out of every nineteen Alabamians aged 12 or older. 40 Alabama is also second
                                                                                   39F




in the nation for Blue Cross Blue Shield patients diagnosed with opioid use disorders. 41           40F




     B. THE MANUFACTURER DEFENDANTS’ FALSE, DECEPTIVE, AND UNFAIRE
        MARKETING OF OPIOIDS.

     68. The opioid epidemic did not happen by accident.

     68. Before the 1990s, generally accepted standards of medical practice dictated that opioids

should only be used short-term for acute pain, pain relating to recovery from surgery, or for cancer

or palliative (end-of-life) care. Due to the lack of evidence that opioids improved patients’ ability

to overcome pain and function, coupled with evidence of greater pain complaints as patients

developed tolerance to opioids over time and the serious risk of addiction and other side effects,

the use of opioids for chronic pain was discouraged or prohibited. As a result, doctors generally

did not prescribe opioids for chronic pain.

     69. Each Manufacturer Defendant has conducted, and has continued to conduct, a marketing

scheme designed to persuade doctors and patients that opioids can and should be used for chronic

pain, resulting in opioid treatment for a far broader group of patients who are much more likely to



38
   Id.
39
    Source: Casey Wylie, Quality Analytics, Alabama Medicaid Agency, Neonatal Abstinence Syndrome (NAS)
Adverse Fetal Outcomes in Mothers with Prescribed Opioid Medications Compared to Mothers With No Prescribed
Opioid Medications Data-Driven Prevention Initiative (DDPI) for Heroin and Opioid Abuse/Overdose (December
10,2014). Available at http://www.alabamapublichealth.gov/perinatal/assets/NASPresentationforSCPH.pdf, last
accessed December 20, 2017.
40
   Rachel N. Lipari, Ph.D., et al., State and Substate Estimates of Nonmedical Use of Prescription Pain Relievers,
National Survey on Drug Use and Health, Substance Abuse and Mental Health Services Administration, July 13, 2017,
at: https://www.samhsa.gov/data/sites/default/files/report_3187/ShortR eport-3187.html, last visited December 20,
2017.
41
   Amy Yurkanin, Blue Cross report finds alarming trends in Alabama opioid prescriptions, AL.com, Jul.1, 2017, at:
http://www.al.com/news/index.ssf/2017/07/blue_cross_report_finds_alarm i.html, visited Oct.11,2017.

                                                       19
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 20 of 154



become addicted and suffer other adverse effects from the long-term use of opioids. Regarding

this scheme, each Manufacturer Defendant spent, and continues to spend, millions of dollars on

promotional activities and materials that falsely deny or trivialize the risks of opioids while

overstating the benefits of using them for chronic pain.

   70. The Manufacturer Defendants have made false and misleading claims, contrary to the

language on their drugs’ labels, regarding the risks of using their drugs that: (1) downplayed the

serious risk of addiction; (2) created and promoted the concept of “pseudoaddiction” when signs

of actual addiction began appearing and advocated that the signs of addiction should be treated

with more opioids; (3) exaggerated the effectiveness of screening tools to prevent addiction; (4)

claimed that opioid dependence and withdrawal are easily managed; (5) denied the risks of higher

opioid dosages; and (6) exaggerated the effectiveness of “abuse-deterrent” opioid formulations to

prevent abuse and addiction. The Manufacturer Defendants have also falsely touted the benefits of

long-term opioid use, including the supposed ability of opioids to improve function and quality of

life, even though there was no scientifically reliable evidence to support the Manufacturer

Defendants’ claims.

   71. The Manufacturer Defendants have disseminated these common messages to reverse the

popular and medical understanding of opioids and risk s of opioid use. They disseminated these

messages directly, through their sales representatives, in speaker groups led by physicians the

Manufacturer Defendants recruited for their support of their marketing messages, and through

unbranded marketing and industry-funded front groups.

   72. Defendants’ efforts have been wildly successful. Opioids are now the most prescribed class

of drugs. Globally, opioid sales generated $11 billion in revenue for drug companies in 2010 alone;




                                                20
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 21 of 154



sales in the United States have exceeded $8 billion in revenue annually since 2009. 42 In an open
                                                                                           41F




letter to the nation’s physicians in August 2016, the then-U.S. Surgeon General expressly

connected this “urgent health crisis” to “heavy marketing of opioids to doctors . . . [m]any of

[whom] were even taught–incorrectly – that opioids are not addictive when prescribed for

legitimate pain.” 43 This epidemic has resulted in a flood of prescription opioids available for illicit
                   42F




use or sale (the supply), and a population of patients physically and psychologically dependent on

them (the demand). And when those patients can no longer afford or obtain opioids from licensed

dispensaries, they often turn to the street to buy prescription opioids or even non-prescription

opioids, like heroin.

    73. The Manufacturer Defendants intentionally continued their conduct, as alleged herein, with

knowledge that such conduct was creating the opioid nuisance and causing the harms and damages

alleged herein.

                  1. Each Manufacturer Defendant Used Multiple Avenues to Disseminate Their
                  False and Deceptive Statements about Opioids.

    74. The Manufacturer Defendants spread their false and deceptive statements by marketing

their branded opioids directly to doctors and patients in and around the State, including in the City

of Fairfield. Defendants also deployed seemingly unbiased and independent third parties that they

controlled to spread their false and deceptive statements about the risks and benefits of opioids for

the treatment of chronic pain throughout the State and the City of Fairfield.

    75. The manufacturer Defendants employed the same marketing plans and strategies and

deployed the same message in and around the State, including in the City of Fairfield, as they did


42
    See Katherine Eban, Oxycontin: Purdue Pharma’s Painful Medicine, Fortune, Nov. 9, 2011,
http://fortune.com/2011/11/09/oxycontin-purdue-pharmas-painful-medicine/; David Crow, Drugmakers Hooked on
$10bn Opioid Habit, Fin. Times, Aug. 10, 2016, https://www.ft.com/content/f6e989a8-5dac-11e6-bb77-
a121aa8abd95.
43
   Letter from Vivek H. Murthy, U.S. Surgeon General (Aug.2016), http://turnthetiderx.org/.

                                                   21
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 22 of 154



nationwide. Across the pharmaceutical industry, “core message” development is funded and

overseen on a national basis by corporate headquarters. This comprehensive approach ensures that

the Manufacturer Defendants’ messages are accurately and consistently delivered across

marketing channels – including detailing visits, speaker events, and advertising – and in each sales

territory. The Manufacturer Defendants consider this high level of coordination and uniformity

crucial to successfully marketing their drugs.

   76. The Manufacturer Defendants ensure marketing consistency nationwide through national

and regional sales representative training; national training of local medical liaisons, the company

employees who respond to physician inquiries, centralized speaker training; single sets of visual

aids, speaker slide decks, and sales training materials; and nationally coordinated advertising. The

Manufacturer Defendants’ sales representatives and physician speakers were required to stick to

prescribed talking points, sales messages, and slide decks, and supervisors rode along with them

periodically to both check on their performance and compliance.

                   i. Direct Marketing.

   77. The Manufacturer Defendants’ direct marketing of opioids generally proceeded on two

tracks. First, each Manufacturer Defendant conducted and continues to conduct advertising

campaigns touting the purported benefits of their branded drugs. For example, upon information

and belief, the Manufacturer Defendants spent more than $14 million on medical journal

advertising of opioids in 2011, nearly triple what they spent in 2001.

   78. Many of the Manufacturer Defendants’ branded ads deceptively portrayed the benefits of

opioids for chronic pain. For example, Endo distributed and made available on its website

opana.com a pamphlet promoting Opana ER with photographs depicting patients with physically

demanding jobs like construction workers, chefs, and teachers, misleadingly implying that the drug



                                                 22
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 23 of 154



would provide long-term pain-relief and functional improvement. Upon information and belief,

Purdue also ran a series of ads, called “pain vignettes,” for OxyContin in 2012 in medical journals.

These ads featured chronic pain patients and recommended OxyContin for each. One ad described

a “54-year-old writer with osteoarthritis of the hands” and implied that OxyContin would help the

writer work more effectively.

   79. Second, each Manufacturer Defendant promoted the use of opioids for chronic pain

through “detailers” – sales representatives who visited individual doctors and medical staff in their

offices – and small-group speaker programs. The Manufacturer Defendants have not corrected this

misinformation. Instead, each Defendant devoted massive resources to direct sales contacts with

doctors. Upon information and belief, in 2014 alone, the Manufacture Defendants spent more than

$168 million on detailing branded opioids to doctors, more than twice what they spent on detailing

in 2000.

   80. The Manufacturer Defendants’ detailing to doctors is effective. Numerous studies indicate

that marketing impacts prescribing habits, with face-to-face detailing having the greatest influence.

Even without such studies, the Manufacturer Defendants purchase, manipulate and analyze some

of the most sophisticated date available in any industry, data available from IMS Health Holdings,

Inc., to track, precisely, the rates of initial prescribing and renewal by individual doctor, which in

turn allows them to target, tailor, and monitor the impact of their core messages. Thus, the

Manufacturer Defendants know their detailing to doctors is effective.

   81. The Manufacturer Defendants’ detailers have been reprimanded for their deceptive

promotions. In March 2010, for example, the FDA found that Actavis had been distributing

promotional materials that “minimize[] the risks associated with Kadian and misleadingly

suggest[] that Kadian is safer than has been demonstrated.” Those materials in particular “fail to



                                                 23
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 24 of 154



reveal warnings regarding potentially fatal abused of opioids, use by individuals other than the

patient for whom the drug was prescribed.” 44   43F




                    ii. Indirect Marketing

     82. The Manufacturer Defendants’ indirectly marketed their opioids using unbranded

advertising, paid speakers and “key opinion leaders” (“KOLs”), and industry-funded organizations

posing as neutral and credible professional societies and patient advocacy groups (referred to

hereinafter as “Front Groups”).

     83. The Manufacturer Defendants deceptively marketed opioids in the State and Plaintiff’s

Community through unbranded advertising – e.g., advertising that promotes opioid use generally

but does not name a specific opioid. This advertising was ostensibly created and disseminated by

independent third parties. But by funding, directing, reviewing, editing, and distributing this

unbranded advertising, the Manufacturer Defendants controlled the deceptive messages

disseminated by these third parties and acted in concert with them to promote opioids falsely and

misleadingly for the treatment of chronic pain. Much as Defendants controlled the distribute of

their “core messages” via their own detailers and speaker programs, the Manufacturer Defendants

similarly controlled the distribution of these messages in scientific publications, treatment

guidelines, Continuing Medical Education (“CME”) programs, and medical conferences and

seminars. To this end, the Manufacturer Defendants used third-party public relations firms to help

control those messages when they originated from third-parties.

     84. The Manufacturer Defendants marketed through third-party, unbranded advertising to

avoid regulatory scrutiny because that advertising is not submitted to and typically is not reviewed



44
  Letter from Thom as Abrams, Dir., Div. of Drug Mktg., Advert., & Commc’ns, U.S. Food & Drug Admin., to Doug
Boothe,         CEO,          Actavis           Elizabeth         LLC          (Feb.        18,         2010),
http://www.fdanews.com/ext/resources/files/archives/a/ActavisElizabethLLC.pdf.

                                                      24
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 25 of 154



by the FDA. The Manufacturer Defendants also used third-arty, unbranded advertising to give the

false appearance that the deceptive messages came from an independent and objective source. Like

the tobacco companies, the Manufacturer Defendants used third parties that they funded, directed,

and controlled to carry out and conceal their scheme to deceive doctors and patients about the risks

and benefits of long term opioid use for chronic pain.

   85. The Manufacturer Defendants also identified doctors to serve, for payment, on their

speakers’ bureaus and to attend programs with speakers and meals paid for by Defendants. These

speaker programs provided: (1) an incentive for doctors to prescribe a particular opioid (so they

might be selected to promote the drug); (2) recognition and compensation for the doctors selected

as speakers; and (3) an opportunity to promote the drug through the speaker to his or her peers.

These speakers give the false impression that they are providing unbiased and medically accurate

presentation when they are, in fact, presenting a script prepared by Defendants. On information

and belief, these presentations conveyed misleading information, omitted material information,

and failed to correct Defendants’ prior misrepresentations about the risks and benefits of opioids.

   86. Borrowing a page from big tobacco’s playbook, the Manufacturer Defendants worked

through third parties they controlled by: (a) funding, assisting, encouraging, and directing doctors

who served as KOLs, and (b) funding, assisting, directing, and encouraging seemingly neutral and

credible front groups. The Manufacturer Defendants then worked together with those KOLs and

front groups to taint the sources that doctors and patients relied on ostensibly “neutral” guidance,

such as treatment guidelines, CME programs, medical conferences and seminars, and scientific

articles. Thus, working individually and collectively, and through these front groups and KOLs,

the Manufacturer Defendants persuaded doctors and patients that what they have long known –




                                                25
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 26 of 154



that opioids are addictive drugs, unsafe in most circumstances for long-term use – was untrue, and

that the compassionate treatment of pain required opioids.

   87. In 2007, multiple States sued Purdue for engaging in unfair and deceptive practices in its

marketing, promotion, and sale of OxyContin. Certain states settled their claims in a series of

Consent Judgments that prohibited Purdue from making misrepresentation in the promotion and

marketing OxyContin in the future. By using indirect marketing strategies, however, Purdue

intentionally circumvented these restrictions. Such actions include contributing the creation of

misleading publications and prescribing guidelines which lack reliable scientific basis and promote

prescribing practices which have worsened the opioid crisis.

   88. Pro-opioid doctors are one of the most important avenues that the Manufacturer Defendants

use to spread their false and deceptive statements about the risk s and benefits of long-term opioid

use. The Manufacturer Defendants know that doctors rely heavily and less critically on their peers

for guidance, and KOLs provide the false appearance of unbiased and reliable support for chronic

opioid therapy. For example, the State of New York found in its settlement with Purdue that the

Purdue website “In the Face of Pain” failed to disclose that Doctors who provided testimonials on

the site were paid by Purdue and concluded that Purdue’s failure to disclose these financial

connections potentially misled consumers regarding the objectivity of the testimonials.

   89. Defendants utilized many KOLs, including many of the same ones.

   90. Dr. Russell Portenoy, former Chairman of the Department of Pain Medicine and Palliative

Care at Beth Israel Medical Center in New York, is one example of a KOL whom the Manufacturer

Defendants identified and promoted to further their marketing campaign. Dr. Portenoy received

research support, consulting fees, and honoraria from Cephalon, Endo, Janssen, and Purdue

(among others), and was a paid consultant to Cephalon and Purdue. Dr. Portenoy was instrumental



                                                26
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 27 of 154



in opening the door for the regular use of opioids to treat chronic pain. He served on the American

Pain Society (“APS”)/American Academy of Pain Medicine (“AAPM”) Guidelines Committees,

which endorsed the use of opioids to treat chronic pain, first in 1996 and again in 2009. He was

also a member of the board of the American Pain Foundation (“APF”), an advocacy organization

almost entirely funded by the Manufacturer Defendants.

     91. Dr. Portenoy also made frequent media appearances promoting opioids and spreading

misrepresentations, such as his claim that “the likelihood that the treatment of pain using an opioid

drug which is prescribed by a doctor will lead to addiction is extremely low.” He appeared on

Good Morning America in 2010 to discuss the use of opioids long-term to treat chronic pain. On

this widely-watched program, broadcast across the country, Dr. Portenoy claimed: “Addiction,

when treating pain, is distinctly uncommon. If a person does not have a history, a personal history,

of substance abuse, and does not have a history in the family of substance abuse, and does not have

a very major psychiatric disorder, most doctors can feel very assured that person is not going to

become addicted.” 4544F




     92. Dr. Portenoy later admitted that he “gave innumerable lectures in the late 1980s and ‘90s

about addiction that weren’t true.” These lectures falsely claimed that fewer than 1% of patients

would become addicted to opioids. According to Dr. Portenoy, because the primary goal was to

“destigmatize” opioids, he and other doctors promoting them overstated their benefits and glossed

over their risks. Dr. Portenoy also conceded that “[d]ata about the effectiveness of opioids does

not exist.” 46 Portenoy candidly stated: “Did I teach about pain management, specifically about
           45F




opioid therapy, in a way that reflects misinformation? Well, … I guess I did.” 47     46F




45
   Good Morning America (ABC television broadcast Aug. 30, 2010).
46
   Thomas Catan & Evan Perez, A Pain-Drug Champion Has Second Thoughts, Wall St. J., Dec. 17, 2012,
https://www.wsj.com/articles/SB10001424127887324478304578173342657044604
47
   Id.

                                                     27
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 28 of 154



   93. Another KOL, Dr. Lynn Webster, was the co-founder and Chief Medical Director of

Lifetree Clinical Research, an otherwise unknown pain clinic in Salt Lake City, Utah. Dr. Webster

was President of American Academy of Pain Medicine (“AAPM”) in 2013. He is a Senior Editor

of Pain Medicine, the same journal that published Endo special advertising supplements touting

Opana ER. Dr. Webster was the author of numerous CMEs sponsored by Cephalon, Endo, and

Purdue. At the same time. Dr. Webster was receiving significant funding from the Manufacturer

Defendants (including nearly $2 million from Cephalon).

   94. During a portion of his time as a KOL, Dr. Webster was under investigation for

overprescribing by the U.S. Department of Justice’s Drug Enforcement Agency, which raided his

clinic in 2010. Although the investigation was closed without charges in 2014, more than 20 of

Dr. Webster’s former patients at the Lifetree Clinic have died of opioid overdoses.

   95. Ironically, Dr. Webster created and promoted the Opioid Risk Tool a five question, one-

minute screening tool relying on patient self-reports that purportedly allows doctors to manage the

risk that their patients will become addicted to or abuse opioids. The claimed ability to pre-sort

patients likely to become addicted is an important tool in giving doctors confidence to prescribe

opioids long-term, and for this reason, references to screening appear in various industry-supported

guidelines. Versions of Dr. Webster’s Opioid Risk Tool appear on, or are linked to, websites run

by Endo, Janssen, and Purdue. Unaware of the flawed science and industry bias underlying this

tool, certain states and public entities have incorporated the Opioid Risk Tool into their own

guidelines, indicating, also, their reliance on the Manufacturer Defendants and those under their

influence and control.

   96. In 2011, Dr. Webster presented, via webinar, a program sponsored by Purdue entitled

“Managing Patient’s Opioid Use: Balancing the Need and the Risk.” Dr. Webster recommended



                                                28
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 29 of 154



use of risk screening tools, urine testing, and patient agreements to prevent “overuse of

prescription” and “overdose deaths.” This webinar was available to and was intended to reach

doctors in the State and doctors treating members in the City of Fairfield. 48
                                                                           47F




     97. Dr. Webster also was a leading proponent of the concept of “pseudoaddiction,” the notion

that addictive behaviors should be seen not as warnings, but as indications of undertreated pain. In

Dr. Webster’s description, the only way to differentiate the two was to increase a patient’s dose of

opioids. As he and co-author Beth Dove wrote in their 2007 book Avoiding Opioid Abuse While

Managing Pain— a book that is still available online— when faced with signs of aberrant

behavior, increasing the dose “in most cases ... should be the clinician’s first response.” 49 Upon
                                                                                           48F




information and belief, Endo distributed this book to doctors. Years later, Dr. Webster reversed

himself, acknowledging that “[pseudoaddiction] obviously became too much of an excuse to give

patients more medication.” 50
                           49F




     98. The Manufacturer Defendants also entered into arrangements with seemingly unbiased and

independent patient and professional organizations to promote opioids for the treatment of chronic

pain. Under the direction and control of the Manufacturer Defendants, these “Front Groups”

generated treatment guidelines, unbranded materials, and programs that favored chronic opioid

therapy. They also assisted the Manufacturer Defendants by responding to negative articles, by

advocating against regulatory changes that would limit opioid prescribing in accordance with the




48
    See Emerging Solutions in Pain, Managing Patient’s Opioid Use: Balancing the Need and the Risk,
http://www.emergingsolutionsinpain.com/ce-
education/opioidmanagement?option=com_continued&view=frontmatter&Itemid=303&course=209 (last visited
Dec/ 27, 2017).
49
   Lynn Webster & Beth Dove, Avoiding Opioid Abuse While Managing Pain (2007).
50
   John Fauber, Painkiller Boom Fueled by Networking, Milwaukee Wisc. J. Sentinel, Feb. 18, 2012,
http://archive.jsonline.com/watchdog/watchdogreports/painkiller-boom-fueled-by-networking-dp3p2rn-
139609053.html/

                                                 29
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 30 of 154



scientific evidence, and by conducting outreach to vulnerable patient populations targeted by the

Manufacturer Defendants.

     99. These Front Groups depended on the Manufacturer Defendants for funding and, in some

cases, for survival. The Manufacturer Defendants also exercised control over programs and

materials created by these groups by collaborating on, editing, and approving their content, and by

funding their dissemination. In doing so, the Manufacturer Defendants made sure that the Front

Groups would generate only the messages that the Manufacturer Defendants wanted to distribute.

Despite this, the Front Groups held themselves out as independent and serving the needs of their

members – whether patients suffering from pain or doctors treating those patients.

     100.       Defendants Cephalon, Endo, Janssen, and Purdue utilized many Front Groups,

including m any of the same ones. Several of the most prominent are described below, but there

are many others, including the American Pain Society (“APS”), American Geriatrics Society

(“AGS”), the Federation of State Medical Boards (“FSMB”), American Chronic Pain Association

(“ACPA”), the Center for Practical Bioethics (“CPB”), the U.S. Pain Foundation (“USPF”) and

Pain & Policy Studies Group (“PPSG”). 51    50F




     101.       The most prominent of the Manufacturer Defendants’ Front Groups was the

American Pain Foundation (“APF”), which, upon information and belief, received more than $10

million in funding from opioid manufacturers from 2007 until it closed its doors in May 2012,

primarily from Endo and Purdue. APF issued education guides for patients, reporters, and policy

makers that touted the benefits of opioids for chronic pain and trivialized their risks, particularly

the risk of addiction. APF also launched a campaign to promote opioids for returning veterans,


51
  See generally, e.g., Letter from Sen. Ron Wyden, U.S. Senate Comm. On Fin., to Sec. Thomas E. Price, U.S.
Dep’t of Health and Human Servs., (May 5, 2015),
https://www.finance.senate.gov/imo/media/doc/050817%20corrected%20Senator%20Wyden%20to%20Secretary%
20Price%20re%20FDA%20Opioid%20Prescriber%20Working%20Group%20(5%20May%202017).pdf

                                                    30
          Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 31 of 154



which has contributed to high rates of addiction and other adverse outcomes – including death –

among returning soldiers. APF also engaged in a significant multimedia campaign – through radio,

television and the internet – to educate patients about their “right” to pain treatment, namely

opioids. All the programs and materials were available nationally and were intended to reach

citizens of the State and Plaintiff’s Community.

    102.        In 2009 and 2010, more than 80% of APF’s operating budget came from

pharmaceutical industry sources. Including industry grants for specific projects, APF received

about $2.3 million from industry sources out of total income of about $2.85 million in 2009; its

budget for 2010 projected receipts of roughly $2.9 million from drug companies, out of total

income of about $3.5 million. By 2011, upon information and belief, APF was entirely dependent

on incoming grants from defendants Purdue, Cephalon, Endo, and others to avoid using its line of

credit.

    103.        APF held itself out as an independent patient advocacy organization. It often

engaged in grassroots lobbying against various legislative initiatives that might limit opioid

prescribing, and thus the profitability of its sponsors. Upon information and belief, it was often

called upon to provide “patient representatives” for the Manufacturer Defendants’ promotional

activities, including for Purdue’s Partners Against Pain and Janssen’s Let’s Talk Pain. APF

functioned largely as an advocate for the interests of the Manufacturer Defendants, not patients.

Indeed, upon information and belief, as early as 2001, Purdue told APF that the basis of a grant

was Purdue’s desire to “strategically align its investments in nonprofit organizations that share

[its] business interests.”

    104.        Plaintiff is informed, and believes, that on several occasions, representatives of the

Manufacturer Defendants, often at informal meetings at conferences, suggested activities, and



                                                 31
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 32 of 154



publications for APF to pursue. APF then submitted grant proposals seeking to fund these activities

and publications, knowing that drug companies would support projects conceived because of these

communications.

     105.        The U.S. Senate Finance Committee began looking into APF in May 2012 to

determine the links, financial and otherwise, between the organization and the manufacturers of

opioid painkillers. The investigation caused considerable damage to APF’s credibility as an

objective and neutral third party, and the Manufacturer Defendants stopped funding it. Within days

of being targeted by Senate investigation, APF’s board voted to dissolve the organization “due to

irreparable economic circumstances.” APF “cease[d] to exist, effective immediately.” 52           51F




     106.        Another front group for the Manufacturer Defendants was the American Academy

of Pain Medicine (“AAPM”). With the assistance, prompting, involvement, and funding of the

Manufacturer Defendants, the AAPM issued purported treatment guidelines and sponsored and

hosted medical education programs essential to the Manufacturer Defendants’ deceptive marketing

of chronic opioid therapy.

     107.        AAPM received substantial funding from opioid manufacturers. For example,

AAPM maintained a corporate relations council, whose members paid $25,000 per year (on top of

other funding) to participate. The benefits included allowing members to present educational

programs at off-site dinner symposia regarding AAPM’s marquee event – its annual meeting held

in Palm Springs, California, or other resort locations. AAPM describes the annual event as an

“exclusive venue” for offering education programs to doctors. Membership in the corporate

relations council also allows drug company executives and marketing staff to meet with AAPM



52
  Charles Ornstein & Tracy Weber, Senate Panel Investigates Drug Companies’ Ties to Pain Groups, Wash. Post,
May      8,     2012,     https://www.washingtonpost.com/national/health-science/senate-panel-investigates-drug-
companiesties-to-pain-groups/2012/05/08/gIQA2X4qBU_story.html.

                                                      32
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 33 of 154



executive committee members in small settings. Defendants Endo, Purdue, and Cephalon were

members of the council and presented deceptive programs to doctors who attended this annual

event. Upon information and belief, AAPM is viewed internally by Endo as “industry friendly,”

with Endo advisors and speakers among its active members. Endo attended AAPM conferences,

funded its CMEs, and distributed its publications. The conferences sponsored by AAPM heavily

emphasized sessions on opioids – 37 out of roughly 40 at one conference alone. AAPM’s

presidents have included top industry-supported KOLs Perry Fine and Lynn Webster. Dr. Webster

was even elected president of AAPM while under a DEA investigation.

     108.        The Manufacturer Defendants were able to influence AAPM through both their

significant and regular funding and the leadership of pro-opioid KOLs within the organization.

     109.        In 1996, AAPM and APS jointly issued a consensus statement, “The Use of Opioids

for the Treatment of Chronic Pain,” which endorsed opioids to treat chronic pain and claimed that

the risk of a patients’ addiction to opioids was low. Dr. Haddox, who co-authored the AAPM/APS

statement, was a paid speaker for Purdue at the time. Dr. Portenoy was the sole consultant. The

consensus statement remained on AAPM’s website until 2011, and, upon information and belief,

was taken down from AAPM’s website only after a doctor complained. 53                52F




     110.        AAPM and APS issued their own guidelines in 2009 (“AAPM/APS Guidelines”)

and continued to recommend the use of opioids to treat chronic pain. 54 Treatment guidelines have
                                                                               53F




been relied upon by doctors, especially the general practitioners and family doctors targeted by the

Manufacturer Defendants. Treatment guidelines not only directly inform doctors’ prescribing

practices, but are cited throughout the scientific literature and referenced by third-party payors in


53
   The Use of Opioids for the Treatment of Chronic Pain: A Consensus Statement From the American Academy of
Pain Medicine and the American Pain Society, 13 Clinical J. Pain 6 (1997).
54
   Roger Chou et al., Clinical Guidelines for the Use of Chronic Opioid Therapy in Chronic Non-Cancer Pain, 10J.
Pain 113 (2009).

                                                       33
           Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 34 of 154



determining whether they should cover treatments for specific indications. Pharmaceutical sales

representatives employed by Endo, Actavis, and Purdue discussed treatment guidelines with

doctors during individual sales visits.

       111.     At least 14 of the 21 panel members who drafted the AAPM/APS Guidelines,

including KOLs Dr. Portenoy and Dr. Perry Fine of the University of Utah, received support from

Janssen, Cephalon, Endo, and Purdue. The 2009 Guidelines promote opioids as “safe and

effective” for treating chronic pain, despite acknowledging limited evidence, and conclude that the

risk of addiction is manageable for patients regardless of past abuse histories. 55 One panel member,
                                                                              54F




Dr. Joel Saper, Clinical Professor of Neurology at Michigan State University and founder of the

Michigan Headache & Neurological Institute, resigned from the panel because of his concerns that

the 2009 Guidelines were influenced by contributions that drug companies, including

Manufacturer Defendants, made to the sponsoring organizations and committee members. These

AAPM/APS Guidelines have been a particularly effective channel of deception and have

influenced not only treating physicians, but also the body of scientific evidence on opioids; the

Guidelines have been cited hundreds of times in academic literature, were disseminated in the

State and/or Plaintiff’s Community during the relevant time period, are still available online, and

were reprinted in the Journal of Pain. The Manufacturer Defendants widely referenced and

promoted the 2009 Guidelines without disclosing the lack of evidence to support them or the

Manufacturer Defendants financial support to members of the panel.

       112.     The Manufacturer Defendants worked together, through Front Groups, to spread

their deceptive messages about the risks and benefits of long-term opioid therapy. For example,

Defendants combined their efforts through the Pain Care Forum (“PCF”), which began in 2004 as



55
     Id.

                                                 34
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 35 of 154



an APF project. PCF is comprised of representatives from opioid manufacturers (including

Cephalon, Endo, Janssen, and Purdue) and various Front Groups, almost all of which received

substantial funding from the Manufacturer Defendants. Among other projects, PCF worked to

ensure that an FDA-mandated education project on opioids was not unacceptably negative and did

not require mandatory participation by prescribers, which the Manufacturer Defendants

determined would reduce prescribing.

               2. The Manufacturer Defendants’ Marketing Scheme Misrepresented the
               Risks and Benefits of Opioids.

                   i. The Manufacturer Defendants embarked upon a campaign of false,
                      deceptive, and unfair assurances grossly understating and misstating
                      the dangerous addiction risks of the opioid drugs.

   113.        To falsely assure physicians and patients that opioids are safe, the Manufacturer

Defendants deceptively trivialized and failed to disclose the risks of long-term opioid use,

particularly the risk of addiction, through a series of misrepresentations that have been

conclusively debunked by the FDA and CDC. These misrepresentations – which are described

below – reinforced each other and created the dangerously misleading impression that: (1) starting

patients on opioids was low risk because most patients would not become addicted, and because

those at greatest risk for addiction could be identified and managed; (2) patients who displayed

signs of addiction probably were not addicted and, in any event, could easily be weaned from the

drugs; (3) the use of higher opioid doses, which many patients need to sustain pain relief as they

develop tolerance to the drugs, do not pose special risks; and (4) abuse-deterrent opioids both

prevent abuse and overdose and are inherently less addictive. The Manufacturer Defendants have

not only failed to correct these misrepresentations, they continue to make them today.

   114.        Opioid manufacturers, including Defendants Endo Pharmaceuticals, Inc. and

Purdue Pharma L.P., have entered into settlement agreements with public entities that prohibit

                                               35
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 36 of 154



them from making many of the misrepresentations identified in this Complaint. Yet even

afterward, each Manufacturer Defendant continued to misrepresent the risks and benefits of long-

term opioid use in the State and Plaintiff’s Community and each continues to fail to correct its past

misrepresentations.

     115.       Some illustrative examples of the Manufacturer Defendants’ false, deceptive, and

unfair claim s about the purportedly low risk of addiction include:

            a. Actavis’ predecessor caused a patient education brochure, Managing Chronic Back

                Pain, to be distributed beginning in 2003 that admitted that opioid addiction is

                possible, but falsely claimed that it is “less likely if you have never had an addiction

                problem.” Based on Actavis’s acquisition of its predecessor’s marketing materials

                along with the rights to Kadian, it appears that Actavis continued to use this

                brochure in 2009 and beyond.

            b. Cephalon and Purdue sponsored APF’s Treatment Options: A Guide for People

                Living with Pain (2007), which suggested that addiction is rare and limited to

                extreme cases of unauthorized dose escalations, obtaining duplicative opioid

                prescriptions from multiple sources, or theft. This publication is still available

                online. 56
                       55F




            c. Endo sponsored a website, “Pain Knowledge,” which, upon information and belief,

                claimed in 2009 that “[p]eople who take opioids as prescribed usually do not

                become addicted.” Upon information and belief, another Endo website, Pain

                Action.com, stated “Did you know? Most chronic pain patients do not become

                addicted to the opioid medications that are prescribed for them.” Endo also


56
  Am. Pain Found., Treatment Options: A Guide for People Living in Pain (2007) [hereinafter APF, Treatment
Options], https://assets.documentcloud.org/documents/277605/apf-treatmentoptions.pdf.

                                                   36
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 37 of 154



                distributed an “Informed Consent” document on PainAction.com that misleadingly

                suggested that only people who “have problems with substance abuse and

                addiction” are likely to become addicted to opioid medications.

            d. Upon information and belief, Endo distributed a pamphlet with the Endo logo

                entitled Living with Someone with Chronic Pain, which stated that: “Most health

                care providers who treat people with pain agree that most people do not develop an

                addiction problem.”

            e. Janssen reviewed, edited, approved, and distributed a patient education guide

                entitled Finding Relief: Pain Management for Older Adults (2009), which

                described as “myth” the claim that opioids are addictive, and asserted as fact that

                “[m]any studies show that opioids are rarely addictive when used properly for the

                management of chronic pain.”

            f. Janssen currently runs a website, Prescriberesponsibly.com (last updated July 2,

                2015), which claim s that concerns about opioid addiction are “overestimated.”

            g. Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain & Its

                Management, which claim s that less than 1% of children prescribed opioids will

                become addicted and that pain is undertreated due to “[m]isconceptions about

                opioid addiction.” 57
                                    56F




            h. Consistent with the Manufacturer Defendants’ published marketing materials, upon

                information and belief, detailers for Purdue, Endo, Janssen, and Cephalon in the

                State and Plaintiff’s Community minimized or omitted any discussion with doctors

                of the risk of addiction; misrepresented the potential for abuse of opioids with


57
  Am. Pain Found., A Policymaker’s Guide to Understanding Pain and Its Management 6 (2011) [hereinafter APF,
Policymaker’s Guide], http://assets.documentcloud.org/documents/277603/apf-policymakers-guide.pdf.

                                                     37
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 38 of 154



                 purportedly abuse-deterrent formulations; and routinely did not correct the

                 misrepresentations noted above.

            i. Seeking to overturn the criminal conviction of a doctor for illegally prescribing

                 opioids, the Manufacturer Defendants’ Front Groups APF and NFP argued in an

                 amicus brief to the United States Fourth Circuit Court of Appeals that “patients

                 rarely become addicted to prescribed opioids,” citing research by their KOL, Dr.

                 Portenoy. 5857F




    116.         These claims are contrary to longstanding scientific evidence. A 2016 opioid-

prescription guideline issued by the CDC (the “2016 CDC Guideline”) explains that there is

“[e]xtensive evidence” of the “possible harms of opioids (including opioid use disorder [an

alternative term for opioid addiction], [and] overdose . . .).” 59 The 2016 CDC Guideline further
                                                                     58F




explains that “[o]pioid pain medication use presents serious risks, including overdose and opioid

use disorder” and that “continuing opioid therapy for 3 months substantially increases risk for

opioid use disorder.” 60
                       59F




    117.         The FDA further exposed the falsity of Defendants’ claims about the low risk of

addiction when it announced changes to the labels for extended-release and long-acting (“ER/LA”)

opioids in 2013 and for immediate release (“IR”) opioids in 2016. In its announcements, the FDA

found that “most opioid drugs have ‘high potential for abuse’” and that opioids “are associated

with a substantial risk of misuse, abuse, NOWS [neonatal opioid withdrawal syndrome], addiction,

overdose, and death.” According to the FDA, because of the “known serious risks” associated with



58
   Brief of the American Pain Foundation, the National Pain Foundation, and the National Foundation for the
Treatment of Pain in Support of Appellant and Reversal of the Conviction, United States v. Hurowitz, No.05-4474
(4th Cir. Sept. 8, 2005) [hereinafter Brief of APF] at 9.
59
   Deborah Dowell et al., CDC Guideline for Prescribing Opioids for Chronic Pain—United States, 2016, Morbidity
& Mortality Wkly. Rep., Mar. 18, 2016, at 15 [hereinafter 2016 CDC Guideline].
60
   Id. at 2, 25.

                                                      38
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 39 of 154



long-term opioid use, including “risks of addiction, abuse, and misuse, even at recommended

doses, and because of the greater risks of overdose and death,” opioids should be used only “in

patients for whom alternative treatment options” like non-opioid drugs have failed. 61         60F




     118.        The State of New York, in a 2016 settlement agreement with Endo, found that

opioid “use disorders appear to be highly prevalent in chronic pain patients treated with opioids,

with up to 40% of chronic pain patients treated in specialty and primary care outpatient centers

meeting the clinical criteria for an opioid use disorder.” 62 Endo had claimed on its
                                                                          61F




www.opana.com website that “[m]ost healthcare providers who treat patients with pain agree that

patients treated with prolonged opioid medicines usually do not become addicted,” but the State

of New York found that Endo had no evidence for that statement. Consistent with this, Endo agreed

not to “make statements that . . . opioids generally are non-addictive” or “that most patients who

take opioids do not become addicted” in New York. Endo remains free, however, to make those

statements in this State.

     119.        In addition to mischaracterizing the highly addictive nature of the drugs they were

pushing, the Manufacturer Defendants also fostered a fundamental misunderstanding of the signs

of addiction. Specifically, the Manufacturer Defendants misrepresented, to doctors and patients,

that warning signs and/or symptoms of addiction were, instead, signs of undertreated pain (i.e.




61
   Letter from Janet Woodcock, M.D., Dir., Ctr. For Drug Evaluation and Research, U.S. Food and Drug Admin.,
U.S. Dep’t of Health and Human Servs., to Andrew Koldny, M.D., President, Physicians for Responsible Opioid
Prescribing (Sept. 10, 2013), https://www.regulations.gov/contentStreamer?documentId=FDA-2012-P-0818-
0793&attachmentNumber=1&contentType=pdf.; Letter from Janet Woodcock, M.D., Dir., Ctr. For Drug Evaluation
and Research, U.S. Food and Drug Admin., U.S. Dep’t of Health and Human Servs., to Peter R. Mathers & Jennifer
A. Davidson, Kleinfeld, Kaplan and Becker, LLP (Mar. 22, 2016),
https://www.regulations.gov/contentStreamer?documentId=FDA-2014-P-0205-
0006&attachmentNumber=1&contentType=pdf.
62
   Assurance of Discontinuance, In re Endo Health Solutions Inc. and Endo Pharm. Inc. (Assurance No. 15-228), at
16, https://ag.ny.gov/pdfs/Endo_AOD_030116-Fully_Executed.pdf.

                                                      39
            Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 40 of 154



pseudoaddiction) – and instructed doctors to increase the opioid prescription dose for patients who

were already in danger.

       120.         To this end, one of Purdue’s employees, Dr. David Haddox, invented a

phenomenon called “pseudoaddiction.” KOL Dr. Portenoy popularized the term. Examples of the

false, misleading, deceptive, and unfair statements regarding pseudoaddiction include:

               a. Cephalon and Purdue sponsored Responsible Opioid Prescribing (2007), which

                    taught that behaviors such as “requesting drugs by name,” “demanding or

                    manipulative behavior,” seeing more than one doctor to obtain opioids, and

                    hoarding, are all signs of pseudoaddiction, rather than true addiction. 63 The 2012
                                                                                                      62F




                    edition, which remains available for sale online, continues to teach that

                    pseudoaddiction is real. 6463F




               b. Janssen sponsored, funded, and edited the Let’s Talk Pain website, which in 2009

                    stated: “pseudoaddiction . . . refers to patient behaviors that may occur when pain

                    is under-treated . . . Pseudoaddiction is different from true addiction because such

                    behaviors can be resolved with effective pain management.”

               c. Endo sponsored a National Initiative on Pain Control (“NIPC”) CME program in

                    2009 entitled “Chronic Opioid Therapy: Understanding Risk While Maximizing

                    Analgesia,” which, upon information and belief, promoted pseudoaddiction by

                    teaching that a patient’s aberrant behavior was the result of untreated pain. Endo

                    appears to have substantially controlled NIPC by funding NIPC projects;

                    developing, specifying, and reviewing content; and distributing NIPC materials.




63
     Scott M. Fishman, M.D., Responsible Opioid Prescribing: A Physician’s Guide (2007) at 62.
64
     See Scott M. Fishman, M.D., Responsible Opioid Prescribing: A Physician’s Guide (2d ed. 2012).

                                                         40
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 41 of 154



           d. Purdue published a pamphlet in 2011 entitled Providing Relief, Preventing Abuse,

               which, upon information and belief, described pseudoaddiction as a concept that

               “emerged in the literature” to describe the inaccurate interpretation of [drug-

               seeking behaviors] in patients who have pain that has not been effectively treated.”

           e. Upon information and belief, Purdue sponsored a CME program titled “Path of the

               Patient, Managing Chronic Pain in Younger Adults at Risk for Abuse.” In a role

               play, a chronic pain patient with a history of drug abuse tells his doctor that he is

               taking twice as many hydrocodone pills as directed. The narrator notes that because

               of pseudoaddiction, the doctor should not assume the patient is addicted even if he

               persistently asks for a specific drug, seems desperate, hoards medicine, or

               “overindulges in unapproved escalating doses.” The doctor treats this patient by

               prescribing a high-dose, long-acting opioid.

   121.        In the 2016 CDC Guideline, the CDC rejects the validity of the pseudoaddiction

fallacy invented by a Purdue employee as a reason to push more opioid drugs onto already addicted

patients. In addition to misstating the addiction risk and inventing the pseudoaddiction falsehood,

a third category of false, deceptive, and unfair practice is the Manufacturer Defendants’ false

instructions that addiction risk screening tools, patient contracts, urine drug screens, and similar

strategies allow them to reliably identify and safely prescribe opioids to patients predisposed to

addiction. These misrepresentations were especially insidious because the Manufacturer

Defendants aimed them at general practitioners and family doctors who lack the time and expertise

to closely manage higher-risk patients on opioids. The Manufacturer Defendants’

misrepresentations made these doctors feel more comfortable prescribing opioids to their patients,




                                                41
             Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 42 of 154



and patients more comfortable starting on opioid therapy for chronic pain. Illustrative examples

include:

                  a. Endo paid for a 2007 supplement in the Journal of Family Practice written by a

                     doctor who became a member of Endo’s speaker’s bureau in 2010. The supplement,

                     entitled Pain Management Dilemmas in Primary Care: Use of Opioids, emphasized

                     the effectiveness of screening tools, claiming that patients at high risk of addiction

                     could safely receive chronic opioid therapy using a “maximally structured

                     approach” involving toxicology screens and pill counts.

                  b. Purdue, upon information and belief, sponsored a 2011 webinar, Managing

                     Patient’s Opioid Use: Balancing the Need and Risk, which claimed that screening

                     tools, urine tests, and patient agreements prevent “overuse of prescriptions” and

                     “overdose deaths.”

                  c. As recently as 2015, upon information and belief, Purdue has represented in

                     scientific conferences that “bad apple” patients – and not opioids – are the source

                     of the addiction crisis and that once those “bad apples” are identified, doctors can

                     safely prescribe opioids without causing addiction.

       122.          The 2016 CDC Guideline confirms the falsity of these claims. The Guideline

explains that there are no studies assessing the effectiveness of risk mitigation strategies “for

improving outcomes related to overdose, addiction, abuse or misuse.” 65       64F




       123.          A fourth category of deceptive messaging regarding dangerous opioids is the

Manufacturer Defendants’ false assurances regarding the alleged ease of eliminating opioid

dependence. The Manufacturer Defendants falsely claimed that opioid dependence can easily be



65
     Id. at 11.

                                                      42
            Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 43 of 154



addressed by tapering and that opioid withdrawal is not a problem, but they failed to disclose the

increased difficulty of stopping opioids after long-term use. In truth, the 2016 CDC Guideline

explains that the symptoms of opioid withdrawal include abdominal pain, vomiting, diarrhea,

sweating, tremor, tachycardia, drug cravings, anxiety, insomnia, spontaneous abortion, and

premature labor in pregnant women. 66       65F




       124.         The Manufacturer Defendants nonetheless downplayed the severity of opioid

detoxification. For example, upon information and belief, a CME sponsored by Endo, entitled

Persistent Pain in the Older Adult, claimed that withdrawal symptoms can be avoided by tapering

a patient’s opioid dose by 10%-20% for 10 days. And Purdue sponsored APF’s A Policymaker’s

Guide to Understanding Pain & Its Management, which claimed that “[s]ymptoms of physical

dependence can often be ameliorated by gradually decreasing the dose of medication during

discontinuation” without mentioning any hardships that might occur. 67    66F




       125.         A fifth category of false, deceptive, and unfair statements the Manufacturer

Defendants made to sell more drugs is that opioid dosages could be increased indefinitely without

added risk. The ability to escalate dosages was critical to Defendants’ efforts to market opioids for

long-term use to treat chronic pain because, absent this misrepresentation, doctors would have

abandoned treatment when patients built up tolerance and lower dosages did not provide pain

relief. The Manufacturer Defendants’ deceptive claim s include:

               a. Upon information and belief, Actavis’s predecessor created a patient brochure for

                    Kadian in 2007 that stated, “Over time, your body may become tolerant of your

                    current dose. You may require a dose adjustment to get the right amount of pain

                    relief. This is not addiction.” Based on Actavis’s acquisition of its predecessor’s


66
     Id. at 26.
67
     APF, Policymaker’s Guide, supra note 56, at 32.

                                                       43
           Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 44 of 154



                   marketing materials along with the rights to Kadian, Actavis appears to have

                   continued to use these materials in 2009 and beyond.

               b. Cephalon and Purdue sponsored APF’s Treatment Options: A Guide for People

                   Living with Pain (2007), which claim s that some patients “need” a larger dose of

                   an opioid, regardless of the dose currently prescribed. The guide stated that opioids

                   have “no ceiling dose” and insinuated that they are therefore the most appropriate

                   treatment for severe pain. 68 This publication is still available online.
                                               67F




               c. Endo sponsored a website, “PainKnowledge,” which, upon information and belief,

                   claimed in 2009 that opioid dosages may be increased until “you are on the right

                   dose of medication for your pain.”

               d. Endo distributed a pamphlet edited by a KOL entitled Understanding Your Pain:

                   Taking Oral Opioid Analgesics (2004 Endo Pharmaceuticals PM-0120). In Q & A

                   form at, it asked “If I take the opioid now, will it work later when I really need it?”

                   The response is, “The dose can be increased. . . You won’t ‘run out’ of pain

                   relief.” 69
                           68F




               e. Janssen sponsored a patient education guide entitled Finding Relief: Pain

                   Management for Older Adults (2009), which was distributed by its sales force. This

                   guide listed dosage limitations as “disadvantages” of other pain medicines but

                   omitted any discussion of risks of increased opioid dosages.




68
     APF, Treatment Options, supra note 55, at 12.
69
     Margo McCaffery & Chris Pasero, Endo Pharm., Understanding Your Pain: Taking Oral Opioid Analgesics.
(Russell K Portenoy, M.D., ed.,2004).

                                                       44
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 45 of 154



             f. Upon information and belief, Purdue’s In the Face of Pain website promoted the

                 notion that if a patient’s doctor does not prescribe what, in the patient’s view, is a

                 sufficient dosage of opioids, he or she should find another doctor who will.

             g. Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain & Its

                 Management, which taught that dosage escalations are “sometimes necessary,” and

                 that “the need for higher doses of medication is not necessarily indicative of

                 addiction,” but inaccurately downplayed the risk s from high opioid dosages. 70            69F




             h. In 2007, Purdue sponsored a CME entitled “Overview of Management Options”

                 that was available for CME credit and available until at least 2012. The CME was

                 edited by a KOL and taught that NSAIDs and other drugs, but not opioids, are

                 unsafe at high dosages.

             i. Purdue presented a 2015 paper at the College on the Problems of Drug Dependence,

                 “the oldest and largest organization in the US dedicated to advancing a scientific

                 approach to substance use and addictive disorders,” challenging the correlation

                 between opioid dosage and overdose. 71      70F




             j. Seeking to overturn the criminal conviction of a doctor for illegally prescribing

                 opioids, the Manufacturer Defendants’ Front Groups APF and NFP argued in an

                 amicus brief to the United States Fourth Circuit Court of Appeals that “there is no

                 ‘ceiling dose’” for opioids. 72 71F




     126.        Once again, the 2016 CDC Guideline reveals that the Manufacturer Defendants’

representations regarding opioids were lacking in scientific evidence. The 2016 CDC Guideline



70
   APF, Policymaker’s Guide, supra note 56, at 32.
71
   The College on Problems of Drug Dependence, About the College, http://cpdd.org (last visited Dec. 27, 2017).
72
   Brief of APF, supra note 57, at 9.

                                                        45
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 46 of 154



clarifies that the “[b]enefits of high-dose opioids for chronic pain are not established” while the

“risks for serious harms related to opioid therapy increase at higher opioid dosage.” 73 More          72F




specifically, the CDC explains that “there is now an established body of scientific evidence

showing that overdose risk is increased at higher opioid dosages.” 74 The CDC also states that there
                                                                          73F




is an increased risk “for opioid use disorder, respiratory depression, and death at higher dosages.” 75        74F




That is why the CDC advises doctors to “avoid increasing dosage” to above 90 morphine milligram

equivalents per day. 7675F




     127.        Defendants’ deceptive marketing of the so-called abuse-deterrent properties of

some of their opioids has created false impressions that these opioids can cure addiction and abuse.

     128.        The Manufacturer Defendants made misleading claims about the ability of their so-

called abuse-deterrent opioid formulations to deter abuse. For example, Endo’s advertisements for

the 2012 reformulation of Opana ER claimed that it was designed to be crush resistant, in a way

that suggested it was more difficult to abuse. This claim was false. The FDA warned in a 2013

letter that Opana ER Extended-Release Tablets’ “extended-release features can be compromised,

causing the medication to ‘dose dump,’ when subject to . . . forms of manipulation such as cutting,

grinding, or chewing, followed by swallowing.” 77 Also troubling, Opana ER can be prepared for
                                                       76F




snorting using commonly available methods and “readily prepared for injection.” 78 The letter    77F




discussed “the troubling possibility that a higher (and rising) percentage of [Opana ER Extended-

Release Tablet] abuse is occurring via injection.” 79 Endo’s own studies, which it failed to disclose,
                                                         78F




73
   2016 CDC Guideline, supra note 58, at 22–23.
74
   Id. at 23–24.
75
   Id. at 21.
76
   Id. at 16.
77
   Letter from Janet Woodcock, M.D., Dir., Ctr. For Drug Evaluation and Research, U.S. Food and Drug Admin.,
U.S. Dep’t of Health and Human Servs., to Robert Barto, Vice President, Reg. Affairs, Endo Pharm. Inc. (May
10,2013), at 5.
78
   Id. at 6.
79
   Id. at 6 n. 21.

                                                      46
             Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 47 of 154



showed that Opana ER could still be ground and chewed. In June 2017, the FDA requested that

Opana ER be removed from the market.

                         ii. The Manufacturer Defendants embarked upon a campaign of false,
                             deceptive, and unfair assurances grossly overstating the benefits of the
                             opioid drugs.

       129.          To convince doctors and patients that opioids should be used to treat chronic pain,

the Manufacturer Defendants also had to persuade them that there was a significant upside to long-

term opioid use. But as the CDC Guideline makes clear, “[n]o evidence shows a long-term benefit

of opioids in pain and function versus no opioids for chronic pain with outcomes examined at least

1 year later (with most placebo-controlled randomized trials ≤ 6 weeks in duration)” and that other

treatments were more or equally beneficial and less harmful than long-term opioid use. 80 The     79F




FDA, too, has recognized the lack of evidence to support long-term opioid use. Despite this,

Defendants falsely and misleadingly touted the benefits of long-term opioid use and falsely and

misleadingly suggested that scientific evidence supported these benefits.

       130.          Some illustrative examples of the Manufacturer Defendants’ false claim s are:

                  a. Upon information and belief, Actavis distributed an advertisement claiming that the

                     use of Kadian to treat chronic pain would allow patients to return to work, relieve

                     “stress on your body and your mental health,” and help patients enjoy their lives.

                  b. Endo distributed advertisements that claimed that the use of Opana ER for chronic

                     pain would allow patients to perform demanding tasks like construction work or

                     work as a chef and portrayed seemingly healthy, unimpaired subjects.

                  c. Janssen sponsored and edited a patient education guide entitled Finding Relief: Pain

                     Management for Older Adults (2009) – which states as “a fact” that “opioids may



80
     Id. at 15.

                                                      47
           Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 48 of 154



                   make it easier for people to live normally.” The guide lists expected functional

                   improvements from opioid use, including sleeping through the night, returning to

                   work, recreation, sex, walking, and climbing stairs.

               d. Janssen promoted Ultracet for everyday chronic pain and distributed posters, for

                   display in doctors’ offices, of presumed patients in active professions; the caption

                   read, “Pain doesn’t fit into their schedules.”

               e. Upon information and belief, Purdue ran a series of advertisements for OxyContin

                   in 2012 in medical journals entitled “Pain vignettes,” which were case studies

                   featuring patients with pain conditions persisting over several months and

                   recommending OxyContin for them. The ads implied that OxyContin improves

                   patients’ function.

               f. Responsible Opioid Prescribing (2007), sponsored and distributed by Cephalon,

                   Endo and Purdue, taught that relief of pain by opioids, by itself, improved patients’

                   function.

               g. Cephalon and Purdue sponsored APF’s Treatment Options: A Guide for People

                   Living with Pain (2007), which counseled patients that opioids “give [pain patients]

                   a quality of life we deserve.” 81 This publication is still available online.
                                                 80F




               h. Endo’s NIPC website “Pain Knowledge” claimed in 2009, upon information and

                   belief, that with opioids, “your level of function should improve; you may find you

                   are now able to participate in activities of daily living, such as work and hobbies,

                   that you were not able to enjoy when your pain was worse.” Elsewhere, the website

                   touted improved quality of life (as well as “improved function”) as benefits of



81
     APF, Treatment Options, supra note 55.

                                                       48
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 49 of 154



                opioid therapy. The grant request that Endo approved for this project specifically

                indicated NIPC’s intent to make misleading claims about function, and Endo

                closely tracked visits to the site.

            i. Endo was the sole sponsor, through NIPC, of a series of CMEs entitled “Persistent

                Pain in the Older Patient.” 82 Upon information and belief, a CME disseminated via
                                            81F




                webcast claimed that chronic opioid therapy has been “shown to reduce pain and

                improve depressive symptoms and cognitive functioning.”

            j. Janssen sponsored and funded a multimedia patient education campaign called

                “Let’s Talk Pain.” One feature of the campaign was to complain that patients were

                under-treated. In 2009, upon information and belief, a Janssen-sponsored website,

                part of the “Let’s Talk Pain” campaign, featured an interview edited by Janssen

                claiming that opioids allowed a patient to “continue to function.”

            k. Purdue sponsored the development and distribution of APF’s A Policymaker’s

                Guide to Understanding Pain & Its Management, which claimed that “[m]ultiple

                clinical studies” have shown that opioids are effective in improving “[d]aily

                function,” “[p]sychological health,” and “[o]verall health-related quality of life for

                chronic pain.” 83 The Policymaker’s Guide was originally published in 2011.
                               82F




            l. Purdue’s, Cephalon’s, Endo’s, and Janssen’s sales representatives have conveyed

                and continue to convey the message that opioids will improve patient function.

     131.       As the FDA and other agencies have made clear for years, these claims have no

support in the scientific literature.



82
   E.g., NIPC, Persistent Pain and the Older Patient (2007),
https://www.painedu.org/Downloads/NIPC/Activities/B173_Providence_RI_%20Invite.pdf
83
   APF, Policymaker’s Guide, supra note 56, at 29.

                                                      49
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 50 of 154



     132.       In 2010, the FDA warned Actavis, in response to its advertising of Kadian described

above, that “we are not aware of substantial evidence or substantial clinical experience

demonstrating that the magnitude of the effect of the drug [Kadian] has in alleviating pain, taken

together with any drug-related side effects patients may experience . . . results in any overall

positive impact on a patient’s work, physical and mental functioning, daily activities, or enjoyment

of life.” 84 And in 2008, upon information and belief, the FDA sent a warning letter to an opioid
        83F




manufacturer, making it clear “that [the claim that] patients who are treated with the drug

experience an improvement in their overall function, social function, and ability to perform daily

activities . . . has not been demonstrated by substantial evidence or substantial clinical experience.”

     133.       The Manufacturer Defendants also falsely and misleadingly emphasized or

exaggerated the risks of competing medications like NSAIDs, so that doctors and patients would

look to opioids first for the treatment of chronic pain. Once again, these misrepresentations by the

Manufacturer Defendants contravene pronouncements by and guidance from the FDA and CDC

based on the scientific evidence. Indeed, the FDA changed the labels for ER/LA opioids in 2013

and IR opioids in 2016 to state that opioids should only be used as a last resort “in patients for

which alternative treatment options” like non-opioid drugs “are inadequate.” And the 2016 CDC

Guideline states that NSAIDs, not opioids, should be the first-line treatment for chronic pain,

particularly arthritis and lower back pain. 85 Purdue misleadingly promoted OxyContin as being
                                               84F




unique among opioids in providing 12 continuous hours of pain relief with one dose. In fact,

OxyContin does not last for 12 hours – a fact that Purdue has known at all times relevant to this

action. Upon information and belief, Purdue’s own research shows that OxyContin wears off in


84
   Letter from Thomas Abrams, Dir., Div. of Drug Mktg., Advert., & Commc’ns, U.S. Food & Drug Admin., to
Doug          Boothe,      CEO,          Actavis       Elizabeth       LLC        (Feb.      18,       2010),
https://www.fdanews.com/ext/resources/files/archives/a/ActavisElizabethLLC.pdf
85
   2016 CDC Guideline, supra note 58, at 12.

                                                     50
           Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 51 of 154



under six hours in one quarter of patients and in under 10 hours in more than half. This is because

OxyContin tablets release approximately 40% of their active medicine immediately, after which

release tapers. This triggers a powerful initial response, but provides little or no pain relief at the

end of the dosing period, when less medicine is released. This phenomenon is known as “end of

dose” failure, and the FDA found in 2008 that a “substantial proportion” of chronic pain patients

taking OxyContin experience it. This not only renders Purdue’s promise of 12 hours of relief false

and deceptive, it also makes OxyContin more dangerous because the declining pain relief patients

experience toward the end of each dosing period drives them to take more OxyContin before the

next dosing period begins, quickly increasing the amount of drug they are taking and spurring

growing dependence.

       134.        Purdue’s competitors were aware of this problem. For example, upon information

and belief, Endo ran advertisements for Opana ER referring to “real” 12-hour dosing.

Nevertheless, Purdue falsely promoted OxyContin as if it were effective for a full 12 hours. Upon

information and belief, Purdue’s sales representatives continue to tell doctors that OxyContin lasts

a full 12 hours.

       135.        Front Groups supported by Purdue likewise echoed these representations. For

example, in an amicus brief submitted to the Supreme Court of Ohio by the American Pain

Foundation, the National Foundation for the Treatment of Pain and the Ohio Pain Initiative in

support of Purdue, those amici represented:

           OxyContin is particularly useful for sustained long-term pain because it comes in
           higher, compact pills with a slow release coating. OxyContin pills can work for 12
           hours. This makes it easier for patients to comply with dosing requirements without
           experiencing a roller-coaster of pain relief followed quickly by pain renewal that
           can occur with shorter acting medications. It also helps the patient sleep through
           the night, which is often impossible with short-acting medications. For many of
           those serviced by Pain Care Amici, OxyContin has been a miracle medication. 86            85F




86
     Reply Brief of Amicus Curiae of the American Pain Foundation, The National Foundation for the Treatment of

                                                         51
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 52 of 154




    136.           Cephalon deceptively marketed its opioids Actiq and Fentora for chronic pain even

though the FDA has expressly limited their use to the treatment of cancer pain in opioid tolerant

individuals. Both Actiq and Fentora are extremely powerful fentanyl-based IR opioids. Neither is

approved for or has been shown to be safe or effective for chronic pain. Indeed, the FDA expressly

prohibited Cephalon from marketing Actiq for anything but cancer pain, and refused to approve

Fentora for the treatment of chronic pain because of the potential harm, including the high risk of

“serious and life-threatening adverse events” and abuse – which are greatest in non- cancer

patients. The FDA also issued a Public Health Advisory in 2007 emphasizing that Fentora should

only be used for cancer patients who are opioid-tolerant and should not be used for any other

conditions, such as migraines, post-operative pain, or pain due to injury. 87 Specifically, the FDA
                                                                               86F




advised that Fentora “is only approved for break through cancer pain in patients who are opioid-

tolerant, meaning those patients who take a regular, daily, around-the-clock narcotic pain

medication.” 88
             87F




    137.           Despite this, Cephalon conducted and continues to conduct a well-funded campaign

to promote Actiq and Fentora for chronic pain and other non-cancer conditions for which it was

not approved, appropriate, and for which it is not safe. As part of this campaign, Cephalon used

CMEs, speaker program s, KOLs, journal supplements, and detailing by its sales representatives

to give doctors the false impression that Actiq and Fentora are safe and effective for treating non-

cancer pain. For example:



Pain and the Ohio Pain Initiative Supporting Appellants, Howland v. Purdue Pharma L.P., No. 2003-1538(Ohio
Apr.13, 2004), 2004 WL 1637768, at * 4 (footnote omitted).
87
   See U.S. Food & Drug Admin., Public Health Advisory: Important Information for the Safe Use of Fentora
(fentanyl buccal tablets) (Sept. 26, 2007),
https://www.fda.gov/Drugs/DrugSafety/PostmarketDrugSafetyInformationforPatientsandProviders/ucm051273.htm.
88
   Id.

                                                   52
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 53 of 154



           a. Cephalon paid to have a CME it sponsored, Opioid-Based Management of

               Persistent and Breakthrough Pain, published in a supplement of Pain Medicine

               News in 2009. The CME instructed doctors that “[c]linically, broad classification

               of pain syndromes as either cancer- or non-cancer-related has limited utility” and

               recommended Actiq and Fentora for patients with chronic pain.

           b. Upon information and belief, Cephalon’s sales representatives set up hundreds of

               speaker programs for doctors, including many non-oncologists, which promoted

               Actiq and Fentora for the treatment of non-cancer pain.

           c. In December 2011, Cephalon widely disseminated a journal supplement entitled

               “Special Report: An Integrated Risk Evaluation and Mitigation Strategy for

               Fentanyl Buccal Tablet (FENTORA) and Oral Transmucosal Fentanyl Citrate

               (ACTIQ)” to Anesthesiology News, Clinical Oncology News, and Pain Medicine

               News – three publications that are sent to thousands of anesthesiologists and other

               medical professionals. The Special Report openly promotes Fentora for “multiple

               causes of pain” – and not just cancer pain.

   138.        Cephalon’s deceptive m marketing gave doctors and patients the false impression

that Actiq and Fentora were not only safe and effective for treating chronic pain, but were also

approved by the FDA for such uses.

   139.        Purdue also unlawfully and unfairly failed to report or address illicit and unlawful

prescribing of its drugs, despite knowing about it for years. Purdue’s sales representatives have

maintained a database since 2002 of doctors suspected of inappropriately prescribing its drugs.

Rather than report these doctors to state medical boards or law enforcement authorities (as Purdue

is legally obligated to do) or cease marketing to them, Purdue used the list to demonstrate the high



                                                53
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 54 of 154



rate of diversion of OxyContin – the same OxyContin that Purdue had promoted as less addictive

– to persuade the FDA to bar the manufacture and sale of generic copies of the drug because the

drug was too likely to be abused. In an interview with the Los Angeles Times, Purdue’s senior

compliance officer acknowledged that in five years of investigating suspicious pharmacies, Purdue

failed to act – even where Purdue employees personally witnessed the diversion of its drugs. The

same was true of prescribers; despite its knowledge of illegal prescribing, Purdue did not report

that a Los Angeles clinic prescribed more than 1.1 million OxyContin tablets and that Purdue’s

district manager described it internally as “an organized drug ring” until years after law

enforcement shut it down. In doing so, Purdue protected its own profits at the expense of public

health and safety. 89
                    88F




     140.        Like Purdue, Endo has been cited for its failure to set up an effective system for

identifying and reporting suspicious prescribing. In its settlement agreement with Endo, the State

of New York found that Endo failed to require sales representatives to report signs of abuse,

diversion, and inappropriate prescribing; paid bonuses to sales representatives for detailing

prescribers who were subsequently arrested or convicted for illegal prescribing; and failed to

prevent sales representatives from visiting prescribers whose suspicious conduct had caused them

to be placed on a no-call list.

                 3. The Manufacturer Defendants Targeted Susceptible Prescribers and
                 Vulnerable Patient Populations.

     141.        As a part of their deceptive marketing scheme, the Manufacturer Defendants

identified and targeted susceptible prescribers and vulnerable patient populations in the U.S.,

including this State and Plaintiff’s Community. For example, the Manufacturer Defendants



89
  Harriet Ryan et al., More Than 1 Million Oxycontin Pills Ended Up in the Hands of Criminals and Addicts. What
the Drugmaker Knew, L.A. Times, July 10, 2016, http://www.latimes.com/projects/la-me-oxycontin-part2/.

                                                      54
           Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 55 of 154



focused their deceptive marketing on primary care doctors, who were more likely to treat chronic

pain patients and prescribe them drugs, but were less likely to be educated about treating pain and

the risks and benefits of opioids and therefore more likely to accept the Manufacturer Defendants’

misrepresentations.

       142.        The Manufacturer Defendants also targeted vulnerable patient populations like the

elderly and veterans, who tend to suffer from chronic pain. The Manufacturer Defendants targeted

these vulnerable patients even though the risks of long-term opioid use were significantly greater

for them. For example, the 2016 CDC Guideline observes that existing evidence confirms that

elderly patients taking opioids suffer from elevated fall and fracture risks, reduced renal function

and medication clearance, and a smaller window between safe and unsafe dosages. 90 The 2016
                                                                                       89F




CDC Guideline concludes that there must be “additional caution and increased monitoring” to

minimize the risk s of opioid use in elderly patients. 91 The same is true for veterans, who are more
                                                       90F




likely to use anti-anxiety drugs (benzodiazepines) for post-traumatic stress disorder, which interact

dangerously with opioids.

                   4. The Manufacturer Defendants Made Materially Deceptive Statements
                   and Concealed Materials Facts.

       143.        As alleged herein, the Manufacturer Defendants made and/or disseminated

deceptive statements regarding material facts and further concealed material facts, while

manufacturing, marketing, and selling prescription opioids. The Manufacturer Defendants’ actions




90
     2016 CDC Guideline, supra note 58, at13.
91
     Id. at 27.

                                                  55
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 56 of 154



were intentional and/or unlawful. Such statements include, but are not limited to, those set out

below and alleged throughout this Complaint.

   144.         Defendant Purdue made and/or disseminated deceptive statements, and concealed

material facts in such a way to make their statements deceptive, including, but not limited to, the

following:

             a. Creating, sponsoring, and assisting in the distribution of patient education materials

                distributed to consumers that contained deceptive statements;

             b. Creating and disseminating advertisements that contained deceptive statements

                concerning the ability of opioids to improve function long-term and concerning the

                evidence supporting the efficacy of opioids long-term for the treatment of chronic

                non-cancer pain;

             c. Disseminating misleading statements concealing the true risk of addiction and

                promoting the deceptive concept of pseudoaddiction through Purdue’s own

                unbranded publications and on internet sites Purdue operated that were marketed to

                and accessible by consumers;

             d. Distributing brochures to doctors, patients, and law enforcement officials that

                included deceptive statements concerning the indicators of possible opioid abuse;

             e. Sponsoring, directly distributing, and assisting in the distribution of publications

                that promoted the deceptive concept of pseudoaddiction, even for high-risk

                patients;

             f. Endorsing, directly distributing, and assisting in the distribution of publications that

                presented an unbalanced treatment of the long-term and dose-dependent risks of

                opioids versus NSAIDs;



                                                   56
Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 57 of 154



  g. Providing significant financial support to pro-opioid KOL doctors who made

     deceptive statements concerning the use of opioids to treat chronic non-cancer pain;

  h. Providing needed financial support to pro-opioid pain organizations that made

     deceptive statements, including in patient education materials, concerning the use

     of opioids to treat chronic non-cancer pain;

  i. Assisting in the distribution of guidelines that contained deceptive statements

     concerning the use of opioids to treat chronic non-cancer pain and misrepresented

     the risks of opioid addiction;

  j. Endorsing and assisting in the distribution of CMEs containing deceptive

     statements concerning the use of opioids to treat chronic non-cancer pain;

  k. Developing and disseminating scientific studies that misleadingly concluded

     opioids are safe and effective for the long-term treatment of chronic non-cancer

     pain and that opioids improve quality of life, while concealing contrary data;

  l. Assisting in the dissemination of literature written by pro-opioid KOLs that

     contained deceptive statements concerning the use of opioids to treat chronic non-

     cancer pain;

  m. Creating, endorsing, and supporting the distribution of patient and prescriber

     education materials that misrepresented the data regarding the safety and efficacy

     of opioids for the long-term treatment of chronic non-cancer pain, including known

     rates of abuse and addiction and the lack of validation for long-term efficacy;

  n. Targeting veterans by sponsoring and disseminating patient education marketing

     materials that contained deceptive statements concerning the use of opioids to treat

     chronic non-cancer pain;



                                      57
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 58 of 154



             o. Targeting the elderly by assisting in the distribution of guidelines that contained

                deceptive statements concerning the use of opioids to treat chronic non-cancer pain

                and misrepresented the risks of opioid addiction in this population;

             p. Exclusively disseminating misleading statements in education materials to hospital

                doctors and staff while purportedly educating them on new pain standards;

             q. Making deceptive statements concerning the use of opioids to treat chronic non-

                cancer pain to prescribers through in-person detailing; and

             r. Withholding from law enforcement the names of prescribers Purdue believed to be

                facilitating the diversion of its opioids, while simultaneously marketing opioids to

                these doctors by disseminating patient and prescriber education materials and

                advertisements and CMEs they knew would reach these same prescribers.

   145.         Defendant Endo made and/or disseminated deceptive statements, and concealed

material facts in such a way to make their statements deceptive, including, but not limited to, the

following:

             a. Creating, sponsoring, and assisting in the distribution of patient education materials

                that contained deceptive statements;

             b. Creating and disseminating advertisements that contained deceptive statements

                concerning the ability of opioids to improve function long-term and concerning the

                evidence supporting the efficacy of opioids long-term for the treatment of chronic

                non-cancer pain;

             c. Creating and disseminating paid advertisement supplements in academic journals

                promoting chronic opioid therapy as safe and effective for long term use for high

                risk patients;



                                                  58
Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 59 of 154



  d. Creating and disseminating advertisements that falsely and inaccurately conveyed

     the impression that Endo’s opioids would provide a reduction in oral, intranasal, or

     intravenous abuse;

  e. Disseminating misleading statements concealing the true risk of addiction and

     promoting the misleading concept of pseudoaddiction through Endo’s own

     unbranded publications and on internet sites Endo sponsored or operated;

  f. Endorsing, directly distributing, and assisting in the distribution of publications that

     presented an unbalanced treatment of the long-term and dose-dependent risks of

     opioids versus NSAIDs;

  g. Providing significant financial support to pro-opioid KOLs, who made deceptive

     statements concerning the use of opioids to treat chronic non-cancer pain;

  h. Providing needed financial support to pro-opioid pain organizations – including

     over $5 million to the organization responsible for many of the most egregious

     misrepresentations – that made deceptive statements, including in patient education

     materials, concerning the use of opioids to treat chronic non-cancer pain;

  i. Targeting the elderly by assisting in the distribution of guidelines that contained

     deceptive statements concerning the use of opioids to treat chronic non-cancer pain

     and misrepresented the risks of opioid addiction in this population;

  j. Endorsing and assisting in the distribution of CMEs containing deceptive

     statements concerning the use of opioids to treat chronic non-cancer pain;

  k. Developing and disseminating scientific studies that deceptively concluded opioids

     are safe and effective for the long-term treatment of chronic non-cancer pain and

     that opioids improve quality of life, while concealing contrary data;



                                        59
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 60 of 154



             l. Directly distributing and assisting in the dissemination of literature written by pro-

                opioid KOLs that contained deceptive statements concerning the use of opioids to

                treat chronic non-cancer pain, including the concept of pseudoaddiction;

             m. Creating, endorsing, and supporting the distribution of patient and prescriber

                education materials that misrepresented the data regarding the safety and efficacy

                of opioids for the long-term treatment of chronic non-cancer pain, including known

                rates of abuse and addiction and the lack of validation for long-term efficacy; and

             n. Making deceptive statements concerning the use of opioids to treat chronic non-

                cancer pain to prescribers through in-person detailing.

   146.         Defendant Janssen made and/or disseminated deceptive statements, and concealed

material facts in such a way to make their statements deceptive, including, but not limited to, the

following:

             a. Creating, sponsoring, and assisting in the distribution of patient education materials

                that contained deceptive statements;

             b. Directly disseminating deceptive statements through internet sites over which

                Janssen exercised final editorial control and approval stating that opioids are safe

                and effective for the long-term treatment of chronic non-cancer pain and that

                opioids improve quality of life, while concealing contrary data;

             c. Disseminating deceptive statements concealing the true risk of addiction and

                promoting the deceptive concept of pseudoaddiction through internet sites over

                which Janssen exercised final editorial control and approval;




                                                  60
Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 61 of 154



  d. Promoting opioids for the treatment of conditions for which Janssen knew, due to

     the scientific studies it conducted, that opioids were not efficacious and concealing

     this information;

  e. Sponsoring, directly distributing, and assisting in the dissemination of patient

     education publications over which Janssen exercised final editorial control and

     approval, which presented an unbalanced treatment of the long-term and dose

     dependent risks of opioids versus NSAIDs;

  f. Providing significant financial support to pro-opioid KOLs, who made deceptive

     statements concerning the use of opioids to treat chronic non-cancer pain;

  g. Providing necessary financial support to pro-opioid pain organizations that made

     deceptive statements, including inpatient education materials, concerning the use

     of opioids to treat chronic non-cancer pain;

  h. Targeting the elderly by assisting in the distribution of guidelines that contained

     deceptive statements concerning the use of opioids to treat chronic non-cancer pain

     and misrepresented the risks of opioid addiction in this population;

  i. Targeting the elderly by sponsoring, directly distributing, and assisting in the

     dissemination of patient education publications targeting this population that

     contained deceptive statements about the risks of addiction and the adverse effects

     of opioids, and made false statements that opioids are safe and effective for the

     long-term treatment of chronic non-cancer pain and improve quality of life, while

     concealing contrary data;

  j. Endorsing and assisting in the distribution of CMEs containing deceptive

     statements concerning the use of opioids to treat chronic non-cancer pain;



                                      61
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 62 of 154



           k. Directly distributing and assisting in the dissemination of literature written by pro-

               opioid KOLs that contained deceptive statements concerning the use of opioids to

               treat chronic non-cancer pain, including the concept of pseudoaddiction;

           l. Creating, endorsing, and supporting the distribution of patient and prescriber

               education materials that misrepresented the data regarding the safety and efficacy

               of opioids for the long-term treatment of chronic non-cancer pain, including known

               rates of abuse and addiction and the lack of validation for long-term efficacy;

           m. Targeting veterans by sponsoring and disseminating patient education marketing

               materials that contained deceptive statements concerning the use of opioids to treat

               chronic non-cancer pain; and

           n. Making deceptive statements concerning the use of opioids to treat chronic non-

               cancer pain to prescribers through in-person detailing.

   147.        Defendant Cephalon made and/or disseminated untrue, false and deceptive

statements, and concealed material facts in such a way to make their statements deceptive,

including, but not limited to, the following:

           a. Creating, sponsoring, and assisting in the distribution of patient education materials

               that contained deceptive statements;

           b. Sponsoring and assisting in the distribution of publications that promoted the

               deceptive concept of pseudoaddiction, even for high-risk patients;

           c. Providing significant financial support to pro-opioid KOL doctors who made

               deceptive statements concerning the use of opioids to treat chronic non-cancer pain

               and break through chronic non-cancer pain;




                                                62
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 63 of 154



             d. Developing and disseminating scientific studies that deceptively concluded opioids

                are safe and effective for the long-term treatment of chronic non-cancer pain in

                conjunction with Cephalon’s potent rapid-onset opioids;

             e. Providing needed financial support to pro-opioid pain organizations that made

                deceptive statements, including in patient education materials, concerning the use

                of opioids to treat chronic non-cancer pain;

             f. Endorsing and assisting in the distribution of CMEs containing deceptive

                statements concerning the use of opioids to treat chronic non-cancer pain;

             g. Endorsing and assisting in the distribution of CMEs containing deceptive

                statements concerning the use of Cephalon’s rapid-onset opioids;

             h. Directing its marketing of Cephalon’s rapid-onset opioids to a wide range of

                doctors, including general practitioners, neurologists, sports medicine specialists,

                and workers’ compensation programs, serving chronic pain patients;

             i. Making deceptive statements concerning the use of Cephalon’s opioids to treat

                chronic non-cancer pain to prescribers through in-person detailing and speakers’

                bureau events, when such uses are unapproved and unsafe; and

             j. Making deceptive statements concerning the use of opioids to treat chronic non-

                cancer pain to prescribers through in-person detailing and speakers’ bureau events.

   148.         Defendant Actavis made and/or disseminated deceptive statements, and concealed

material facts in such a way to make their statements deceptive, including, but not limited to, the

following:

             a. Making deceptive statements concerning the use of opioids to treat chronic non-

                cancer pain to prescribers through in-person detailing;



                                                 63
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 64 of 154



           b. Creating and disseminating advertisements that contained deceptive statements that

               opioids are safe and effective for the long-term treatment of chronic non-cancer

               pain and that opioids improve quality of life;

           c. Creating and disseminating advertisements that concealed the risk of addiction in

               the long-term treatment of chronic, non-cancer pain; and

           d. Developing and disseminating scientific studies that deceptively concluded opioids

               are safe and effective for the long-term treatment of chronic non-cancer pain and

               that opioids improve quality of life while concealing contrary data.

               5. The Manufacturer Defendants Fraudulently Concealed Their Misconduct.

   149.        The Manufacturer Defendants, both individually and collectively, made, promoted,

and profited from their misrepresentations about the risks and benefits of opioids for chronic pain

even though they knew that their misrepresentations were false and deceptive. The history of

opioids, as well as research and clinical experience establish that opioids are highly addictive and

are responsible for a long list of very serious adverse outcomes. The FDA warned Defendants of

this, and Defendants had access to scientific studies, detailed prescription data, and reports of

adverse events, including reports of addiction, hospitalization, and death – all of which clearly

described the harm from long-term opioid use and that patients were suffering from addiction,

overdose, and death in alarming numbers. More recently, the FDA and CDC have issued

pronouncements, based on medical evidence, that conclusively expose the falsity of Defendants’

misrepresentations, and Endo and Purdue have recently entered agreements in New York

prohibiting them from making some of the same misrepresentations described in this Complaint.

   150.        At all times relevant to this Complaint, the Manufacturer Defendants took steps to

avoid detection of and to fraudulently conceal their deceptive marketing and unlawful, unfair, and



                                                64
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 65 of 154



fraudulent conduct. For example, the Manufacturer Defendants disguised their role in the

deceptive marketing of chronic opioid therapy by funding and working through third parties like

Front Groups and KOLs. The Manufacturer Defendants purposefully hid behind the assumed

credibility of these individuals and organizations and relied on them to vouch for the accuracy and

integrity of the Manufacturer Defendants’ false and deceptive statements about the risks and

benefits of long-term opioid use for chronic pain. Defendants also never disclosed their role in

shaping, editing, and approving the content of information and materials disseminated by these

third parties. The Manufacturer Defendants exerted considerable influence on these promotional

and “educational” materials in emails, correspondence, and meetings with KOLs, Front Groups,

and public relations companies that were not, and have not yet become, public. For example,

PainKnowledge.org, which was run by the NIPC, did not disclose Endo’s involvement. Other

Manufacturer Defendants, such as Purdue and Janssen, ran similar websites that masked their own

role.

    151.       Finally, the Manufacturer Defendants manipulated their promotional materials and

the scientific literature to make it appear that these documents were accurate, truthful, and

supported by objective evidence when they were not. The Manufacturer Defendants distorted the

meaning or import of studies they cited and offered them as evidence for propositions the studies

did not support. The Manufacturer Defendants invented “pseudoaddiction” and promoted it to an

unsuspecting medical community. The Manufacturer Defendants provided the medical community

with false and misleading information about ineffectual strategies to avoid or control opioid

addiction. The Manufacturer Defendants recommended to the medical community that dosages be

increased, without disclosing the risks. The Manufacturer Defendants spent millions of dollars

over a period of years on a misinformation campaign aimed at highlighting opioids’ alleged



                                                65
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 66 of 154



benefits, disguising the risks, and promoting sales. The lack of support for the Manufacturer

Defendants’ deceptive messages was not apparent to medical professionals who relied upon them

in making treatment decisions, nor could the Plaintiff or Plaintiff’s Community have detected it.

Thus, the Manufacturer Defendants successfully concealed from the medical community, patients,

and health care payors facts sufficient to arouse suspicion of the claims that the Plaintiff now

asserts. Plaintiff did not know of the existence or scope of the Manufacturer Defendants’ industry-

wide fraud and could not have acquired such knowledge earlier through the exercise of reasonable

diligence.

   C. THE      DISTRIBUTOR          DEFENDANTS’         UNLAWFUL          DISTRIBUTION         OF

       OPIOIDS.

   152.        The Distributor Defendants owe a duty under both federal law and Alabama law to

monitor, detect, investigate, refuse to fill, and report suspicious orders of prescription opioids

originating from Plaintiff’s Community as well as those orders which the Distributor Defendants

knew or should have known were likely to be diverted into Plaintiff’s Community.

   153.        The foreseeable harm from a breach of these duties is the diversion of prescription

opioids for non-medical purposes.

   154.        Each Distributor Defendant repeatedly and purposefully breached its duties under

state and federal law. Such breaches are a direct and proximate causes of the widespread diversion

of prescription opioids for non-medical purposes into Plaintiff’s Community.

   155.        The unlawful diversion of prescription opioids is a direct and proximate cause

and/or substantial contributing factor to of the opioid epidemic, prescription opioid abuse,

addiction, morbidity, and mortality in the State and in Plaintiff’s Community. This diversion and

the epidemic are direct causes of the harms for which Plaintiff seeks to recover here.



                                                66
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 67 of 154



   156.        The opioid epidemic in the City of Fairfield remains an immediate hazard to public

health and safety.

   157.        The opioid epidemic in the City of Fairfield is a temporary and continuous public

nuisance and remains unabated.

   158.        The Distributor Defendants’ intentionally continued their conduct, as alleged

herein, with knowledge that such conduct was creating the opioid nuisance and causing the harms

and damages alleged herein.

       1.      Wholesale Drug Distributors Have a Duty under State and Federal Law to
               Guard Against, and Report, Unlawful Diversion and to Report and Prevent
               Suspicious Orders.

   159.        Opioids are a controlled substance and are categorized as having a “high potential

for abuse” under Alabama law. See ALA CODE § 20-2-24. These “Schedule II” drugs are controlled

substances with a “high potential for abuse,” 21 U.S.C.A. §§ 812(b), 812(2)(A)-(C).

   160.        Each Defendant was required under Alabama law to first be registered with and

permitted by the Alabama State Board of Pharmacy. ALA CODE §§ 20-2-51; 34-23-32; and ALA

ADMIN CODE §§ 680-X-2-.25; 680-X-3-.01; 680-X-3-.05.

   161.        Alabama’s Pharmacy Board Regulations predicate such registration for both

manufacturers and distributors upon inter alia “[m]aintenance of effective controls against

diversion of controlled substances into other than legitimate medical, scientific, or industrial

channels” and “[p]ast experience in the manufacture or distribution of controlled substances and

the existence in the applicant’s establishment of effective controls against diversion.” ALA CODE

§ 20-2-52(a)(1) and (4).

   162.        Alabama Pharmacy Board Regulations also require manufacturers and distributors

of controlled substances doing business in Alabama to “submit to the Alabama State Board of



                                               67
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 68 of 154



Pharmacy legible copies of records and reports required by the Drug Enforcement Administration

concerning increases in purchases or high or unusual volumes purchased by pharmacies within 30

days.” ALA ADMIN CODE § 680-X-3-.05. See also ALA ADMIN CODE § 680-X-2-.23(2)(e)

(requiring wholesale distributors to forward all “records and reports required by the Drug

Enforcement Administration concerning increases in purchases or high or unusual volumes

purchased by pharmacies. . . to the Board of Pharmacy.”) See ALA CODE § 20-2-56 (“Persons

registered to manufacture, distribute, or dispense controlled substances under this article shall keep

records and maintain inventories in conformance with the record keeping and inventory

requirements of federal law and with any additional rules issued by the State Board of Medical

Examiners, the State Board of Health, or the State Board of Pharmacy”); ALA CODE § 20-2-

71(a)(3) (“It is unlawful for any person: . . . To refuse or fail to make, keep or furnish any record,

notification, order form, statement, invoice, or information required under this chapter”); ALA

CODE § 20-2-72(a)(4) (“It is unlawful for any person: . . . To furnish false or fraudulent material

information in or omit any material information from any application, report, or other document

required to be kept or filed under [the Alabama Uniform Controlled Substances Act] or any record

required to be kept by [the Alabama Uniform Controlled Substances Act]; . . .).

   163.        Furthermore, Alabama law incorporates federal requirements set out under the

Controlled Substance Act and related controlled substance laws and regulations. See ALA CODE §

20-2-52(d) (each manufacturer and distributor, was required to “compl[y] . . . with the provisions

of the federal law respecting registration . . . .”); ALA ADMIN CODE § 680-X-2-.23(2)(k)

(“Wholesale drug distributors shall operate in compliance with applicable Federal, State and

Municipal laws and regulations.”); ALA CODE § 20-2-56 (“Persons registered to manufacture,

distribute, or dispense controlled substances under [Article 3 of the Alabama Uniform Controlled



                                                 68
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 69 of 154



Substances Act] shall keep records and maintain inventories in conformance with the record

keeping and inventory requirements of federal law and with any additional rules issued by the

State Board of Medical Examiners, the State Board of Health, or the State Board of Pharmacy.”).

   164.        Each Distributor Defendant was further required to register with the DEA, pursuant

to the federal Controlled Substance Act. See 21 U.S.C. § 823(b), (e); 28 C.F.R. § 0.100. Each

Distributor Defendant is a “registrant” as a wholesale distributor in the chain of distribution of

Schedule II controlled substances with a duty to comply with all security requirements imposed

under that statutory scheme. Those requirements are adopted and incorporated into Alabama law,

as set out above. See, e.g., ALA CODE § 20-2-52(d)

   165.        Each Distributor Defendant has an affirmative duty under federal and Alabama law

to act as a gatekeeper guarding against the diversion of the highly addictive, dangerous opioid

drugs. Federal law requires that Distributors of Schedule II drugs, including opioids, must maintain

“effective control against diversion of particular controlled substances into other than legitimate

medical, scientific, and industrial channels.” 21 U.S.C. § 823(b)(1). Those requirements are

adopted and incorporated into Alabama law, as set out above.

   166.        The Alabama Legislature has found that “the diversion, abuse, and misuse of

prescription medications classified as controlled substances under the Alabama Uniform

Controlled Substances Act constitutes a serious threat to the health and welfare of the citizens of

the State of Alabama.” ALA CODE § 20-2-210. See also ALA ADMIN. CODE § 680-X-2-.23(2)(k)

(“It shall be a violation of these rules for a wholesale drug distributor to . . . operate in such a

manner as to endanger the public health.”). The Legislature has further termed this diversion

constitutes a “drug crisis in the State of Alabama which is plaguing our neighborhoods.” ALA

CODE § 6-5-155(1).



                                                69
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 70 of 154



   167.        Federal regulations, incorporated by Alabama law, impose a non-delegable duty

upon wholesale drug distributors to “design and operate a system to disclose to the registrant

suspicious orders of controlled substances. The registrant [distributor] shall inform the Field

Division Office of the Administration in his area of suspicious orders when discovered by the

registrant. Suspicious orders include orders of unusual size, orders deviating substantially from a

normal pattern, and orders of unusual frequency.” 21 C.F.R. § 1301.74(b).

   168.        “Suspicious orders” include orders of an unusual size, orders of unusual frequency

or orders deviating substantially from a normal pattern. See 21 C.F.R. § 1301.74(b). These criteria

are disjunctive and are not all inclusive. For example, if an order deviates substantially from a

normal pattern, the size of the order does not matter, and the order should be reported as suspicious.

Likewise, a wholesale distributor need not wait for a normal pattern to develop over time before

determining whether an order is suspicious. The size of an order alone, regardless of whether it

deviates from a normal pattern, is enough to trigger the wholesale distributor’s responsibility to

report the order as suspicious. The determination of whether an order is suspicious depends not

only on the ordering patterns of the customer but also on the patterns of the entirety of the

wholesale distributor’s customer base and the patterns throughout the relevant segment of the

wholesale distributor industry.

   169.        In addition to reporting all suspicious orders, distributors must also stop shipment

on any order which is flagged as suspicious and only ship orders which were flagged as potentially

suspicious if, after conducting due diligence, the distributor can determine that the order is not

likely to be diverted into illegal channels. See Southwood Pharm., Inc., 72 Fed. Reg. 36487-01,

36501 (Drug Enf’t Admin. July 3, 2007); Masters Pharmaceutical, Inc. v. Drug Enforcement




                                                 70
          Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 71 of 154



Administration, 861 F.3d 206 (D.C. Cir. June 30, 2017). Regardless, all flagged orders must be

reported. Id.

     170.         These prescription drugs are regulated to provide a “closed” system intended to

reduce the widespread diversion of these drugs out of legitimate channels into the illicit market,

while at the same time providing the legitimate drug industry with a unified approach to narcotic

and dangerous drug control. 92     91F




     171.         Different entities supervise the discrete links in the chain that separate a consumer

from a controlled substance. Statutes and regulations define each participant’s role and

responsibilities. 93
                   92F




     172.         As the DEA advised the Distributor Defendants in a letter to them dated September

27, 2006, wholesale distributors are “one of the key components of the distribution chain. If the

closed system is to function properly … distributors must be vigilant in deciding whether a

prospective customer can be trusted to deliver controlled substances only for lawful purposes. This

responsibility is critical, as … the illegal distribution of controlled substances has a substantial and

detrimental effect on the health and general welfare of the American people.” 94                 93F




92
   See 1970 U.S.C.C.A.N. 4566, 4571-72.
93
   Brief for Healthcare Distribution Management Association and National Association of Chain Drug Stores as Amici
Curiae in Support of Neither Party, Masters Pharm., Inc. v. U.S. Drug Enf’t Admin. (No.15-1335) (D.C. Cir. Apr. 4,
2016), 2016 WL 1321983, at *22 [hereinafter Brief for HDMA and NACDS]. The Healthcare Distribution
Management Association (HDMA or HMA)— now known as the Healthcare Distribution Alliance (HDA)— is a
national, not-for-profit trade association that represents the nation’s primary, full-service healthcare distributors whose
membership includes, among others: AmerisourceBergen Drug Corporation, Cardinal Health, Inc., and McKesson
Corporation. See generally HDA, About, https://www.healthcaredistribution.org/about (last visited Dec. 29, 2017).
The National Association of Chain Drug Stores (NACDS) is a national, not-for-profit trade association that represents
traditional drug stores and supermarkets and mass merchants with pharmacies whose membership includes, among
others: Walgreen Company, CVS Health, Rite Aid Corporation and Walmart. See generally NACDS, Mission,
https://www.nacds.org/about/mission/ (last visited Aug. 21, 2017).
94
   See Letter from Joseph T. Rannazzisi, Deputy Assistant Adm’r, Office of Diversion Control, Drug. Enf’t Admin.,
U.S. Dep’t of Justice, to Cardinal Health (Sept. 27, 2006) [hereinafter Rannazzisi Letter] (“This letter is being sent to
every commercial entity in the United States registered with the Drug Enforcement Agency (DEA) to distribute
controlled substances. The purpose of this letter is to reiterate the responsibilities of controlled substance distributors
in view of the prescription drug abuse problem our nation currently faces.”), filed in Cardinal Health, Inc. v. Holder,
No. 1:12-cv-00185-RBW (D.D.C. Feb. 10, 2012), ECF No. 14-51

                                                           71
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 72 of 154



     173.         The Distributor Defendants have admitted that they are responsible for reporting

suspicious orders. 9594F




     174.         The DEA sent a letter to each of the Distributor Defendants on September 27, 2006,

warning that it would use its authority to revoke and suspend registrations when appropriate. The

letter expressly states that a distributor, in addition to reporting suspicious orders, has a “statutory

responsibility to exercise due diligence to avoid filling suspicious orders that might be diverted

into other than legitimate medical, scientific, and industrial channels.” 96 The letter also instructs
                                                                                     95F




that “distributors must be vigilant in deciding whether a prospective customer can be trusted to

deliver controlled substances only for lawful purposes.” 97 The DEA warns that “even just one
                                                                     96F




distributor that uses its DEA registration to facilitate diversion can cause enormous harm.” 98              97F




     175.         The DEA sent a second letter to each of the Distributor Defendants on December

27, 2007. 99 This letter reminds the Defendants of their statutory and regulatory duties to “maintain
            98F




effective controls against diversion” and “design and operate a system to disclose to the registrant

suspicious orders of controlled substances.” 100 The letter further explains:
                                                     99F




         The regulation also requires that the registrant inform the local DEA Division
         Office of suspicious orders when discovered by the registrant. Filing a monthly
         report of completed transactions (e.g., “excessive purchase report” or “high unity
         purchases”) does not meet the regulatory requirement to report suspicious orders.
         Registrants are reminded that their responsibility does not end merely with the
         filing of a suspicious order report. Registrants must conduct an independent
         analysis of suspicious orders prior to completing a sale to determine whether the
         controlled substances are likely to be diverted from legitimate channels. Reporting
         an order as suspicious will not absolve the registrant of responsibility if the

95
   See Brief for HDMA and NACDS, supra note 92, 2016 WL 1321983, at *4 (“[R]egulations...in place for more than
40 years require distributors to report suspicious orders of controlled substances to DEA based on information readily
available to them (e.g., a pharmacy’s placement of unusually frequent or large orders).”).
96
   Rannazzisi Letter, supra note 93, at 2.
97
   Id. at 1.
98
   Id. at 2.
99
   See Letter from Joseph T. Rannazzisi, Deputy Assistant Adm’r, Office of Diversion Control, Drug. Enf’t Admin.,
U.S. Dep’t of Justice, to Cardinal Health (Dec. 27, 2007), filed in Cardinal Health, Inc. v. Holder, No.1:12-cv-00185-
RBW (D.D.C. Feb.10, 2012), ECF No.14-8.
100
    Id.

                                                           72
            Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 73 of 154



            registrant knew, or should have known, that the controlled substances were being
            diverted.

            The regulation specifically states that suspicious orders include orders of unusual
            size, orders deviating substantially from a normal pattern, and orders of an unusual
            frequency. These criteria are disjunctive and are not all inclusive. For example, if
            an order deviates substantially from a normal pattern, the size of the order does not
            matter and the order should be reported as suspicious. Likewise, a registrant need
            not wait for a “normal pattern” to develop overtime before determining whether a
            particular order is suspicious. The size of an order alone, whether or not it deviates
            from a normal pattern, is enough to trigger the registrant’s responsibility to report
            the order as suspicious. The determination of whether an order is suspicious
            depends not only on the ordering patterns of the particular customer, but also on
            the patterns of the registrant’s customer base and the patterns throughout the
            segment of the regulated industry.

            Registrants that rely on rigid formulas to define whether an order is suspicious may
            be failing to detect suspicious orders. For example, a system that identifies orders
            as suspicious only if the total amount of a controlled substance ordered during one
            month exceeds the amount ordered the previous month by a certain percentage or
            more is insufficient. This system fails to identify orders placed by a pharmacy if
            the pharmacy placed unusually large orders from the beginning of its relationship
            with the distributor. Also, this system would not identify orders as suspicious if the
            order were solely for one highly abused controlled substance if the orders never
            grew substantially. Nevertheless, ordering one highly abused controlled substance
            and little or nothing else deviates from the normal pattern of what pharmacies
            generally order.

            When reporting an order as suspicious, registrants must be clear in their
            communication with DEA that the registrant is actually characterizing an order as
            suspicious. Daily, weekly, or monthly reports submitted by registrant indicating
            “excessive purchases” do not comply with the requirement to report suspicious
            orders, even if the registrant calls such reports “suspicious order reports.”

            Lastly, registrants that routinely report suspicious orders, yet fill these orders
            without first determining that order is not being diverted into other than legitimate
            medical, scientific, and industrial channels, may be failing to maintain effective
            controls against diversion. Failure to maintain effective controls against diversion
            is inconsistent with the public interest as that term is used in 21 U.S.C. 823 and
            824, and may result in the revocation of the registrant’s DEA Certificate of
            Registration. 101
                         100F




101
      Id.

                                                     73
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 74 of 154



      176.             Finally, the DEA letter references the Revocation of Registration issued in

Southwood Pharmaceuticals, Inc., 72 Fed. Reg. 36487-01 (July 3, 2007), which discusses the

obligation to report suspicious orders and “some criteria to use when determining whether an order

is suspicious.” 102
                101F




      177.             The Distributor Defendants admit that they “have not only statutory and regulatory

responsibilities to detect and prevent diversion of controlled prescription drugs, but undertake such

efforts as responsible members of society.” 103    102F




      178.             The Distributor Defendants knew they were required to monitor, detect, and halt

suspicious orders. Industry compliance guidelines established by the Healthcare Distribution

Management Association, the trade association of pharmaceutical distributors, explain that

distributors are “[a]t the center of a sophisticated supply chain” and therefore “are uniquely situated

to perform due diligence to help support the security of the controlled substances they deliver to

their customers.” The guidelines set forth recommended steps in the “due diligence” process, and

note in particular: If an order meets or exceeds a distributor’s threshold, as defined in the

distributor’s monitoring system, or is otherwise characterized by the distributor as an order of

interest, the distributor should not ship to the customer, in fulfillment of that order, any units of

the specific drug code product as to which the order met or exceeded a threshold or as to which

the order was otherwise characterized as an order of interest. 104   103F




102
    Id.
103
    See Brief of HDMA, supra note 19, 2012 WL 1637016, at *2.
104
    Healthcare Distribution Management Association (HDMA) Industry Compliance Guidelines: Reporting Suspicious
Orders and Preventing Diversion of Controlled Substances, filed in Cardinal Health, Inc. v. Holder, No. 12-5061
(D.C. Cir. Mar.7, 2012), Doc. No. 1362415 (App’x B).

                                                          74
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 75 of 154



   179.        Each of the Distributor Defendants sold prescription opioids, including

hydrocodone and/or oxycodone, to retailers in Plaintiff’s Community and/or to retailers from

which Defendants knew prescription opioids were likely to be diverted to Plaintiff’s Community.

   180.        Each Distributor Defendant owes a duty to monitor and detect suspicious orders of

prescription opioids.

   181.        Each Distributor Defendant owes a duty under federal and state law to investigate

and refuse suspicious orders of prescription opioids.

   182.        Each Distributor Defendant owes a duty under federal and state law to report

suspicious orders of prescription opioids.

   183.        Each Distributor Defendant owes a duty under federal and state law to prevent the

diversion of prescription opioids into illicit markets in the State and Plaintiff’s Community.

   184.        The foreseeable harm resulting from a breach of these duties is the diversion of

prescription opioids for non-medical purposes and subsequent plague of opioid addiction.

   185.        The foreseeable harm resulting from the diversion of prescription opioids for non-

medical purposes is abuse, addiction, morbidity and mortality in Plaintiff’s Community and the

damages caused thereby.

       2.      The Distributor Defendants Breached their Duties.

   186.        Because distributors handle such large volumes of controlled substances, and are

the first major line of defense in the movement of legal pharmaceutical controlled substances from

legitimate channels into the illicit market, it is incumbent on distributors to maintain effective




                                                75
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 76 of 154



controls to prevent diversion of controlled substances. Should a distributor deviate from these

checks and balances, the closed system collapses. 105    104F




      187.       The sheer volume of prescription opioids distributed to pharmacies in the Plaintiff’s

Community, and/or to pharmacies from which the Distributor Defendants knew the opioids were

likely to be diverted into Plaintiff’s Community, is excessive for the medical need of the

community and facially suspicious. Some red flags are so obvious that no one who engages in the

legitimate distribution of controlled substances can reasonably claim ignorance of them. 106          105F




      188.       The Distributor Defendants failed to report “suspicious orders” originating from

Plaintiff’s Community, or which the Distributor Defendants knew were likely to be diverted to

Plaintiff’s Community, to the federal and state authorities, including the DEA and/or the state

Board of Pharmacy.

      189.       The Distributor Defendants unlawfully filled suspicious orders of unusual size,

orders deviating substantially from a normal pattern and/or orders of unusual frequency in

Plaintiff’s Community, and/or in areas from which the Distributor Defendants knew opioids were

likely to be diverted to Plaintiff’s Community.

      190.       The Distributor Defendants breached their duty to monitor, detect, investigate,

refuse, and report suspicious orders of prescription opiates originating from Plaintiff’s

Community, and/or in areas from which the Distributor Defendants knew opioids were likely to

be diverted to Plaintiff’s Community.




105
    See Rannazzisi Decl.¶ 10, filed in Cardinal Health, Inc. v. Holder, No. 1:12-cv-00185-RBW (D.D.C. Feb.10,
2012), ECF No. 14-2.
106
    Masters Pharmaceuticals, Inc., 80 Fed. Reg. 55418-01, 55482 (Sept. 15, 2015) (citing Holiday CVS, L.L.C.,
d/b/a CVS/Pharmacy Nos. 219 and 5195, 77 Fed. Reg. 62316-01, 62322 (2012)).

                                                       76
            Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 77 of 154



       191.         The Distributor Defendants breached their duty to maintain effective controls

against diversion of prescription opiates into other than legitimate medical, scientific, and

industrial channels.

       192.         The Distributor Defendants breached their duty to “design and operate a system to

disclose to the registrant suspicious orders of controlled substances” and failed to inform the

authorities including the DEA of suspicious orders when discovered, in violation of their duties

under federal and state law.

       193.         The Distributor Defendants breached their duty to exercise due diligence to avoid

filling suspicious orders that might be diverted into channels other than legitimate medical,

scientific, and industrial channels. 107  106F




       194.         The federal and state laws at issue here are public safety laws.

       195.         The Distributor Defendants’ violations of public safety statutes constitute prima

facie evidence of negligence under State law.

       196.         The Distributor Defendants supplied prescription opioids to obviously suspicious

physicians and pharmacies, enabled the illegal diversion of opioids, aided criminal activity, and

disseminated massive quantities of prescription opioids into the black market.

       197.         The unlawful conduct by the Distributor Defendants is purposeful and intentional.

The Distributor Defendants refuse to abide by the duties imposed by federal and state law which

are required to legally acquire and maintain a license to distribute prescription opiates.

       198.         The Distributor Defendants acted with actual malice in breaching their duties, i.e.,

they have acted with a conscious disregard for the rights and safety of other persons, and said

actions have a great probability of causing substantial harm.



107
      See Cardinal Health, Inc. v. Holder, 846 F.Supp. 2d 203, 206 (D.D.C. 2012).

                                                          77
           Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 78 of 154



       199.        The Distributor Defendants’ repeated shipments of suspicious orders, over an

extended period, in violation of public safety statutes, and without reporting the suspicious orders

to the relevant authorities demonstrates wanton, willful, or reckless conduct or criminal

indifference to civil obligations affecting the rights of others and justifies an award of punitive

damages.

           3.      The Distributor Defendants Have Sought to Avoid and Have Misrepresented
                   their Compliance with their Legal Duties.

       200.        The Distributor Defendants have repeatedly misrepresented their compliance with

their legal duties under state and federal law and have wrongfully and repeatedly disavowed those

duties to mislead regulators and the public regarding the Distributor Defendants’ compliance with

their legal duties.

       201.        Distributor Defendants have refused to recognize any duty beyond reporting

suspicious orders. In Masters Pharmaceuticals, the HDMA, a trade association run the Distributor

Defendants, and the NACDS submitted amicus briefs regarding the legal duty of wholesale

distributors. Inaccurately denying the legal duties that the wholesale drug industry has been

tragically recalcitrant in performing, they argued as follows:

                a. The Associations complained that the “DEA has required distributors not only to

                   report suspicious orders, but to investigate orders (e.g., by interrogating pharmacies

                   and physicians) and take action to halt suspicious orders before they are filled.” 108
                                                                                                     107F




                b. The Associations argued that, “DEA now appears to have changed its position to

                   require that distributors not only report suspicious orders, but investigate and halt

                   suspicious orders. Such a change in agency position must be accompanied by an

                   acknowledgment of the change and a reasoned explanation for it. In other words,


108
      Brief for HDMA and NACDS, supra note 92, 2016 WL 1321983, at *4–5.

                                                     78
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 79 of 154



                  an agency must display awareness that it is changing position and show that there

                  are good reasons for the new policy. This is especially important here, because

                  imposing intrusive obligation on distributors threatens to disrupt patient access to

                  needed prescription medications.” 109   108F




              c. The Associations alleged (inaccurately) that nothing “requires distributors to

                  investigate the legitimacy of orders, or to halt shipment of any orders deemed to be

                  suspicious.” 110
                                 109F




              d. The Association complained that the purported “practical infeasibility of requiring

                  distributors to investigate and halt suspicious orders (as well as report them)

                  underscores the importance of ensuring that DEA has complied with the APA

                  before attempting to impose such duties.” 111  110F




              e. The Associations alleged (inaccurately) that “DEA’s regulations [] sensibly

                  impose[] a duty on distributors simply to report suspicious orders, but left it to DEA

                  and its agents to investigate and halt suspicious orders.” 112
                                                                               111F




              f. Also, inaccurately, the Associations argued that, “[i]mposing a duty on distributors

                  – which lack the patient information and the necessary medical expertise – to

                  investigate and halt orders m ay force distributors to take a shot-in-the-dark

                  approach to complying with DEA ’s demands.” 113       112F




109
    Id. at *8 (citations and quotation marks omitted).
110
    Id. at *14.
111
    Id. at *22.
112
    Id. at *24–25.
113
    Id. at 26.

                                                         79
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 80 of 154



      202.       The positions taken by the trade groups is emblematic of the position taken by the

Distributor Defendants in a futile attempt to deny their legal obligations to prevent diversion of

the dangerous drugs. 114
                       113F




      203.       The Court of Appeals for the District of Columbia recently issued its opinion

affirming that a wholesale drug distributor does, in fact, have duties beyond reporting. Masters

Pharm., Inc. v. Drug Enf’t Admin., 861 F.3d 206 (D.C. Cir. 2017). The D.C. Circuit Court upheld

the revocation of Master Pharmaceutical’s license and determined that DEA regulations require

that in addition to reporting suspicious orders, distributors must “decline to ship the order, or

conduct some ‘due diligence’ and— if it is able to determine that the order is not likely to be

diverted into illegal channels— ship the order.” Id. at 212. Master Pharmaceutical was in violation

of legal requirements because it failed to conduct necessary investigations and filled suspicious

orders. Id. at 218–19, 226. A distributor’s investigation must dispel all the red flags giving rise to

suspicious circumstance prior to shipping a suspicious order. Id. at 226. The Circuit Court also

rejected the argument made by the HDMA and NACDS (quoted above), that, allegedly, the DEA

had created or imposed new duties. Id. at 220.

      204.       Wholesale Distributor McKesson has recently been forced to specifically admit to

breach of its duties to monitor, report, and prevent suspicious orders. Pursuant to an Administrative

Memorandum of Agreement (“2017 Agreement”) entered into between McKesson and the DEA

in January 2017, McKesson admitted that, at various times during the period from January 1, 2009

through the effective date of the Agreement (January 17, 2017) it “did not identify or report to

[the] DEA certain orders placed by certain pharmacies which should have been detected by




114
  See Brief of HDMA, supra note 19, 2012 WL 1637016, at *3 (arguing the wholesale distributor industry “does not
know the rules of the road because” they claim (inaccurately) that the “DEA has not adequately explained them”).

                                                      80
                     Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 81 of 154



McKesson as suspicious based on the guidance contained in the DEA Letters.” 115 Further, the114F




2017 Agreement specifically finds that McKesson “distributed controlled substances to

pharmacies even though those McKesson Distribution Centers should have known that the

pharmacists practicing within those pharmacies had failed to fulfill their corresponding

responsibility to ensure that controlled substances were dispensed pursuant to prescriptions issued

for legitimate medical purposes by practitioners acting in the usual course of their professional

practice, as required by 21 C.F.R. § 1306.04(a).” 116 McKesson admitted that, during this time
                                                               115F




period, it “failed to maintain effective controls against diversion of particular controlled substances

into other than legitimate medical, scientific and industrial channels by sales to certain of its

customers in violation of the CSA and the CSA’s implementing regulations, 21 C.F.R. Part 1300

et seq., at the McKesson Distribution Centers” including the McKesson Distribution Center

located in “Washington Courthouse, Ohio.” 117 Due to these violations, McKesson agreed that its
                                                   116F




authority to distribute controlled substances from the Washington Courthouse, Ohio facility

(among other facilities) would be partially suspended. 118            117F




             205.         The 2017 Memorandum of Agreement followed a 2008 Settlement Agreement in

which McKesson also admitted failure to report suspicious orders of controlled substances to the

DEA. 119 In the 2008 Settlement Agreement, McKesson “recognized that it had a duty to monitor
              118F




its sales of all controlled substances and report suspicious orders to DEA,” but had failed to do

so. 120 The 2017 Memorandum of Agreement documents that McKesson continued to breach its
      119F




admitted duties by “fail[ing] to properly monitor its sales of controlled substances and/or report


115
    See Administrative Memorandum of Agreement between the U.S. Dep’t of Justice, the Drug Enf’t Admin., and
the McKesson Corp. (Jan. 17, 2017), https://www.justice.gov/opa/press-release/file/928476/download.
116
    Id. at 4.
117
    Id.
118
    Id. at 6.
119
    Id. at 4.
120
    Id.

                                                          81
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 82 of 154



suspicious orders to DEA, in accordance with McKesson’s obligations.” 121 As a result of these
                                                                                      120F




violations, McKesson was fined and required to pay to the United States $150,000,000. 122             121F




      206.       Even though McKesson had been sanctioned in 2008 for failure to comply with its

legal obligations regarding controlling diversion and reporting suspicious orders, and even though

McKesson had specifically agreed in 2008 that it would no longer violate those obligations,

McKesson continued to violate the laws in contrast to its written agreement not to do so.

      207.       Because of the Distributor Defendants’ refusal to abide by their legal obligations,

the DEA has repeatedly taken administrative action to attempt to force compliance. For example,

in May 2014, the United States Department of Justice, Office of the Inspector General, Evaluation

and Inspections Divisions, reported that the DEA issued final decisions in 178 registrant actions

between 2008 and 2012. 123 The Office of Administrative Law Judges issued a recommended
                             122F




decision in a total of 117 registrant actions before the DEA issued its final decision, including 76

actions involving orders to show cause and 41 actions involving immediate suspension orders. 124              123F




These actions include the following:

             a. On April 24, 2007, the DEA issued an Order to Show Cause and Immediate

                 Suspension Order against the AmerisourceBergen Orlando, Florida distribution

                 center (“Orlando Facility”) alleging failure to maintain effective controls against

                 diversion of controlled substances. On June 22, 2007, AmerisourceBergen entered

                 into a settlement that resulted in the suspension of its DEA registration;


121
    Id.; see also Settlement Agreement and Release between the U.S. and McKesson Corp., at 5 (Jan.17, 2017)
[hereinafter 2017 Settlement Agreement and Release] (“McKesson acknowledges that, at various times during the
Covered Time Period [2009-2017], it did not identify or report to DEA certain orders placed by certain pharmacies,
Which should have been detected by McKesson as suspicious, in a manner fully consistent with the requirements set
forth in the 2008 MOA.”), https://www.justice.gov/opa/press-release/file/928471/download.
122
    See 2017 Settlement Agreement and Release, supra note 120, at 6.
123
    Evaluation and Inspections Div., Office of the Inspector Gen., U.S. Dep’t of Justice, The Drug Enforcement
Administration’s Adjudication of Registrant Actions 6 (2014), https://oig.justice.gov/reports/2014/e1403.pdf.
124
    Id.

                                                       82
Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 83 of 154



  b. On November 28, 2007, the DEA issued an Order to Show Cause and Immediate

     Suspension Order against the Cardinal Health Auburn, Washington Distribution

     Center (“Auburn Facility”) for failure to maintain effective controls against

     diversion of hydrocodone;

  c. On December 5, 2007, the DEA issued an Order to Show Cause and Immediate

     Suspension Order against the Cardinal Health Lakeland, Florida Distribution

     Center (“Lakeland Facility”) for failure to maintain effective controls against

     diversion of hydrocodone;

  d. On December 7, 2007, the DEA issued an Order to Show Cause and Immediate

     Suspension Order against the Cardinal Health Swedesboro, New Jersey

     Distribution Center (“Swedesboro Facility”) for failure to maintain effective

     controls against diversion of hydrocodone;

  e. On January 30, 2008, the DEA issued an Order to Show Cause and Immediate

     Suspension Order against the Cardinal Health Stafford, Texas Distribution Center

     (“Stafford Facility”) for failure to maintain effective controls against diversion of

     hydrocodone;

  f. On May 2, 2008, McKesson Corporation entered into an Administrative

     Memorandum of Agreement (“2008 MOA”) with the DEA which provided that

     McKesson would “maintain a compliance program designed to detect and prevent

     the diversion of controlled substances, inform DEA of suspicious orders required

     by 21 C.F.R. § 1301.74(b), and follow the procedures established by its Controlled

     Substance Monitoring Program”;




                                      83
       Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 84 of 154



          g. On September 30, 2008, Cardinal Health entered into a Settlement and Release

              Agreement and Administrative Memorandum of Agreement with the DEA related

              to its Auburn Facility, Lakeland Facility, Swedesboro Facility, and Stafford

              Facility. The document also referenced allegations by the DEA that Cardinal failed

              to maintain effective controls against the diversion of controlled substances at its

              distribution facilities located in McDonough, Georgia (“McDonough Facility”),

              Valencia, California (“Valencia Facility”) and Denver, Colorado (“Denver

              Facility”);

          h. On February 2, 2012, the DEA issued an Order to Show Cause and Immediate

              Suspension Order against the Cardinal Health Lakeland, Florida Distribution

              Center (“Lakeland Facility”) for failure to maintain effective controls against

              diversion of oxycodone;

          i. On December 23, 2016, Cardinal Health agreed to pay a $44 million fine to the

              DEA to resolve the civil penalty portion of the administrative action taken against

              its Lakeland, Florida Distribution Center; and

          j. On January 5, 2017, McKesson Corporation entered into an Administrative

              Memorandum Agreement with the DEA wherein it agreed to pay a $150 million

              civil penalty for violation of the 2008 MOA as well as failure to identify and report

              suspicious orders at its facilities in Aurora CO, Aurora IL, Delran NJ, LaCrosse

              WI, Lakeland FL, Landover MD, La Vista NE, Livonia MI, Methuen MA, Sante

              Fe Springs CA, Washington Courthouse OH and West Sacramento CA.

   208.       Rather than abide by their non-delegable duties under public safety laws, the

Distributor Defendants, individually and collectively through trade groups in the industry,



                                               84
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 85 of 154



pressured the U.S. Department of Justice to “halt” prosecutions and lobbied Congress to strip the

DEA of its ability to immediately suspend distributor registrations. The result was a “sharp drop

in enforcement actions” and the passage of the “Ensuring Patient Access and Effective Drug

Enforcement Act” which, ironically, raised the burden for the DEA to revoke a distributor’s license

from “imminent harm” to “immediate harm” and provided the industry the right to “cure” any

violations of law before a suspension order can be issued. 125   124F




    209.         In addition to taking actions to limit regulatory prosecutions and suspensions, the

Distributor Defendants undertook to fraudulently convince the public that they were complying

with their legal obligations, including those imposed by licensing regulations. Through such

statements, the Distributor Defendants attempted to assure the public they were working to curb

the opioid epidemic.

    210.         For example, a Cardinal Health executive claimed that it uses “advanced analytics”

to monitor its supply chain, and represented that it was being “as effective and efficient as possible

in constantly monitoring, identifying, and eliminating any outside criminal activity.” 126 Given the
                                                                                               125F




sales volumes and the company’s history of violations, this executive was either not telling the

truth, or, if Cardinal Health had such a system, it ignored the results.




125
    See Lenny Bernstein & Scott Higham, Investigation: The DEA Slowed Enforcement While the Opioid Epidemic
Grew Out of Control, Wash. Post, Oct. 22, 2016, https://www.washingtonpost.com/investigations/the-dea-slowed-
enforcement-while-the-opioid-epidemic-grew-out-of-control/2016/10/22/aea2bf8e-7f71-11e6-8d13-
d7c704ef9fd9_story.html?utm_term=.e2d89d4ccd07; Lenny Bernstein & Scott Higham, Investigation: U.S. Senator
Calls for Investigation of DEA Enforcement Slowdown Amid Opioid Crisis, Wash. Post, Mar. 6, 2017,
https://www.washingtonpost.com/investigations/us-senator-calls-for-investigation-of-dea-enforcement-
slowdown/2017/03/06/5846ee60-028b-11e7-b1e9-a05d3c21f7cf_story.html?utm_term=.bf8b934d4329; Eric Eyre,
DEA Agent: “We Had No Leadership” in WV Amid Flood of Pain Pills, Charleston Gazette-Mail, Feb. 18,
2017,https://www.wvgazettemail.com/news/health/dea-agent-we-had-no-leadership-in-wv-amid-
flood/article_928e9bcd-e28e-58b1-8e3f-f08288f539fd.html.
126
    Lenny Bernstein et al., How Drugs Intended for Patients Ended Up in the Hands of Illegal Users: “No One Was
Doing Their Job,” Wash. Post, Oct.22, 2016, https://www.washingtonpost.com/investigations/how-drugs-intended-
for-patients-ended-up-in-the-hands-of-illegal-users-no-one-was-doing-their-job/2016/10/22/10e79396-30a7-11e6-
8ff7-7b6c1998b7a0_story.html?utm_term=.77ea62345bdc.

                                                      85
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 86 of 154



      211.       Similarly, Defendant McKesson publicly stated that it has a “best-in-class

controlled substance monitoring program to help identify suspicious orders,” and claimed it is

“deeply passionate about curbing the opioid epidemic in our country.” 127 Again, given    126F




McKesson’s historical conduct, this statement is either false, or the company ignored outputs of

the monitoring program.

      212.       By misleading the public about the effectiveness of their controlled substance

monitoring programs, the Distributor Defendants successfully concealed the facts sufficient to

arouse suspicion of the claims that the Plaintiff now asserts. The Plaintiff did not know of the

existence or scope of Defendants’ industry-wide fraud and could not have acquired such

knowledge earlier through the exercise of reasonable diligence.

      213.       Meanwhile, the opioid epidemic rages unabated in the Nation, the State, and in

Plaintiff’s Community.

      214.       The epidemic still rages because the fines and suspensions imposed by the DEA do

not change the conduct of the industry. The distributors, including the Distributor Defendants, pay

fines as a cost of doing business in an industry that generates billions of dollars in annual revenue.

They hold multiple DEA registration numbers and when one facility is suspended, they simply

ship from another facility.

      215.       The wrongful actions and omissions of the Distributor Defendants which have

caused the diversion of opioids and which have been a substantial contributing factor to and/or

proximate cause of the opioid crisis are alleged in greater detail in Plaintiff’s racketeering

allegations below.


127
   Scott Higham et al., Drug Industry Hired Dozens of Officials from the DEA as the Agency Tried to Curb Opioid
Abuse, Wash. Post, Dec. 22, 2016, https://www.washingtonpost.com/investigations/key-officials-switch-sides-from-
dea-to-pharmaceutical-industry/2016/12/22/55d2e938-c07b-11e6-b527-
949c5893595e_story.html?utm_term=.fd9df7d2e66a.

                                                      86
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 87 of 154



   216.          The Distributor Defendants have abandoned their duties imposed under federal and

state law, taken advantage of a lack of DEA law enforcement, and abused the privilege of

distributing controlled substances in the State and Plaintiff’s Community.

       D.        THE MANUFACTURER DEFENDANTS’ UNLAWFUL FAILURE TO
                 PREVENT DIVERSION AND MONITOR, REPORT, AND PREVENT
                 SUSPICIOUS ORDERS.

   217.          The same legal duties to prevent diversion, and to monitor, report, and prevent

suspicious orders of prescription opioids that were incumbent upon the Distributor Defendants

were also legally required of the Manufacturer Defendants under federal and Alabama law.

   218.          Under Alabama and federal law, the Manufacturing Defendants were required to

comply with substantially the same licensing and permitting requirements as the Distributor

Defendants, and same rules regarding prevention of diversion and reporting suspicious orders, as

set out above.

   219.          Like the Distributor Defendants, the Manufacturer Defendants were required to

register with the DEA to manufacture schedule II controlled substances, like prescription opioids.

See 21 U.S.C. § 823(a). A requirement of such registration is the:

       maintenance of effective controls against diversion of particular controlled
       substances and any controlled substance in schedule I or II compounded therefrom
       into other than legitimate medical, scientific, research, or industrial channels, by
       limiting the importation and bulk manufacture of such controlled substances to a
       number of establishments which can produce an adequate and uninterrupted supply
       of these substances under adequately competitive conditions for legitimate medical,
       scientific, research, and industrial purposes . . .

       21 USCA § 823(a)(1).

   220.          Additionally, as “registrants” under Section 823, the Manufacturer Defendants

were also required to monitor, report, and prevent suspicious orders of controlled substances:

       The registrant shall design and operate a system to disclose to the registrant
       suspicious orders of controlled substances. The registrant shall inform the Field

                                                87
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 88 of 154



       Division Office of the Administration in his area of suspicious orders when
       discovered by the registrant. Suspicious orders include orders of unusual size,
       orders deviating substantially from a normal pattern, and orders of unusual
       frequency.

       21 C.F.R. § 1301.74. See also 21 C.F.R. § 1301.02 (“Any term used in this part shall have

the definition set forth in section 102 of the Act (21 U.S.C. 802) or part 1300 of this chapter.”); 21

C.F.R. § 1300.01 (“Registrant means any person who is registered pursuant to either section 303

or section 1008 of the Act (21 U.S.C. 823 or 958).” Like the Distributor Defendants, the

Manufacture Defendants breached these duties.

       221.    The Manufacturer Defendants had access to and possession of the information

necessary to monitor, report, and prevent suspicious orders and to prevent diversion. The

Manufacturer Defendants engaged in the practice of paying “chargebacks” to opioid distributors.

A chargeback is a payment made by a manufacturer to a distributor after the distributor sells the

manufacturer’s product at a price below a specified rate. After a distributor sells a manufacturer’s

product to a pharmacy, for example, the distributor requests a chargeback from the manufacturer

and, in exchange for the payment, the distributor identifies to the manufacturer the product, volume

and the pharmacy to which it sold the product. Thus, the Manufacturer Defendants knew – just as

the Distributor Defendants knew – the volume, frequency, and pattern of opioid orders being

placed and filled. The Manufacturer Defendants built receipt of this information into the payment

structure for the opioids provided to the opioid distributors.

       222.    Federal statutes and regulations – and Alabama law incorporating those

requirements - are clear: just like opioid distributors, opioid manufacturers are required to “design

and operate a system to disclose . . . suspicious orders of controlled substances” and to maintain

“effective controls against diversion.” 21 C.F.R. § 1301.74; 21 USCA § 823(a)(1).




                                                 88
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 89 of 154



         223.    The Department of Justice has recently confirmed the suspicious order obligations

clearly imposed by federal law upon opioid manufacturers, fining Mallinckrodt $35 million for

failure to report suspicious orders of controlled substances, including opioids, and for violating

recordkeeping requirements. 128   127F




         224.    In the press release accompanying the settlement, the Department of Justice stated:

Mallinckrodt did not meet its obligations to detect and notify DEA of suspicious orders of

controlled substances such as oxycodone, the abuse of which is part of the current opioid epidemic.

These suspicious order monitoring requirements exist to prevent excessive sales of controlled

substances, like oxycodone . . . Mallinckrodt’s actions and omissions formed a link in the chain of

supply that resulted in millions of oxycodone pills being sold on the street. . . “Manufacturers and

distributors have a crucial responsibility to ensure that controlled substances do not get into the

wrong hands. . . .” 129
                     128F




         225.    Among the allegations resolved by the settlement, the government alleged

“Mallinckrodt failed to design and implement an effective system to detect and report ‘suspicious

orders’ for controlled substances – orders that are unusual in their frequency, size , or other patterns

. . . [and] Mallinckrodt supplied distributors, and the distributors then supplied various U.S.

pharmacies and pain clinics, an increasingly excessive quantity of Oxycodone pills without

notifying DEA of these suspicious orders.” 130     129F




         226.    The Memorandum of Agreement entered into by Mallinckrodt (“2017 Mallinckrodt

MOA”) avers “[a]s a registrant under the CSA, Mallinckrodt had a responsibility to maintain



128
    See Press Release, U.S. Dep’t of Justice, Mallinckrodt Agrees to Pay Record $35 Million Settlement for Failure to
Report Suspicious Orders of Pharmaceutical Drugs and for Record keeping Violations (July 11, 2017),
https://www.justice.gov/opa/pr/mallinckrodt-agrees-pay-record-35-million-settlement-failure-report-suspicious-
orders
129
    Id.
130
    Id.

                                                          89
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 90 of 154



effective controls against diversion, including a requirement that it review and monitor these sales

and report suspicious orders to DEA.” 131 130F




      227.      The 2017 Mallinckrodt MOA further details the DEA’s allegations regarding

Mallinckrodt’s failures to fulfill its legal duties as an opioid manufacturer:

         With respect to its distribution of oxycodone and hydrocodone products,
         Mallinckrodt's alleged failure to distribute these controlled substances in a manner
         authorized by its registration and Mallinckrodt's alleged failure to operate an
         effective suspicious order monitoring system and to report suspicious orders to the
         DEA when discovered as required by and in violation of 21 C.F.R. § 1301.74(b).
         The above includes, but is not limited to Mallinckrodt's alleged failure to:
                 i.      conduct adequate due diligence of its customers;
                 ii.     detect and report to the DEA orders of unusual size and frequency;
                 iii.    detect and report to the DEA orders deviating substantially from
                 normal patterns including, but not limited to, those identified in letters from
                 the DEA Deputy Assistant Administrator, Office of Diversion Control, to
                 registrants dated September 27, 2006 and December 27, 2007:
                         1.      orders that resulted in a disproportionate amount of a
                 substance which is most often abused going to a particular geographic
                 region where there was known diversion,
                         2.      orders that purchased a disproportionate amount of a
                 substance which is most often abused compared to other products, and
                         3.      orders from downstream customers to distributors who were
                 purchasing from multiple different distributors, of which Mallinckrodt was
                 aware;
                 iv.     use "chargeback " information from its distributors to evaluate
                 suspicious orders. Chargebacks include downstream purchasing
                 information tied to certain discounts, providing Mallinckrodt with data on
                 buying patterns for Mallinckrodt products; and
                 v.      take sufficient action to prevent recurrence of diversion by
                 downstream customers after receiving concrete information of diversion of
                 Mallinckrodt product by those downstream customers. 132      131F




      228.      Mallinckrodt agreed that its “system to monitor and detect suspicious orders did

not meet the standards outlined in letters from the DEA Deputy Administrator, Office of Diversion

Control, to registrants dated September 27, 2006 and December 27, 2007.” Mallinckrodt further


131
    Administrative Memorandum of Agreement between the United States Department of Justice, the Drug
Enforcement Agency, and Mallinckrodt, PLC. and its subsidiary Mallinckrodt, LLC (July 10, 2017),
https://www.justice.gov/usao-edmi/press-release/file/986026/download. (“2017 Mallinckrodt MOA”).
132
    2017 Mallinckrodt MOA at p. 2-3.

                                                     90
             Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 91 of 154



agreed that it “recognizes the importance of the prevention of diversion of the controlled

substances they manufacture” and would “design and operate a system that meets the requirements

of 21 CFR 1301.74(b) . . . [such that it would] utilize all available transaction information to

identify suspicious orders of any Mallinckrodt product. Further, Mallinckrodt agrees to notify

DEA of any diversion and/or suspicious circumstances involving any Mallinckrodt controlled

substances that Mallinckrodt discovers.” 133  132F




       229.          Mallinckrodt acknowledged that “[a]s part of their business model Mallinckrodt

collects transaction information, referred to as chargeback data, from their direct customers

(distributors). The transaction information contains data relating to the direct customer sales of

controlled substances to "downstream " registrants.” Mallinckrodt agreed that, from this data, it

would “report to the DEA when Mallinckrodt concludes that the chargeback data or other

information indicates that a downstream registrant poses a risk of diversion.” 134
                                                                                 133F




       230.          The same duties imposed by federal law on Mallinckrodt were imposed upon all

Manufacturer Defendants.

       231.          The same business practices utilized by Mallinckrodt regarding “charge backs” and

receipt and review of data from opioid distributors regarding orders of opioids were utilized

industry-wide among opioid manufacturers and distributors, including, upon information and

belief, the other Manufacturer Defendants.

       232.          Through, inter alia, the charge back data, the Manufacturer Defendants could

monitor suspicious orders of opioids.

       233.          The Manufacturer Defendants failed to monitor, report, and halt suspicious orders

of opioids as required by federal law.


133
      Id. at 3-4.
134
      Id. at p. 5.

                                                     91
          Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 92 of 154



   234.        The Manufacturer Defendants’ failures to monitor, report, and halt suspicious

orders of opioids were intentional and unlawful.

   235.        The Manufacturer Defendants have misrepresented their compliance with federal

law.

   236.        The Manufacturer Defendants enabled the supply of prescription opioids to

obviously suspicious physicians and pharmacies, enabled the illegal diversion of opioids, aided

criminal activity, and disseminated massive quantities of prescription opioids into the black

market.

   237.        The wrongful actions and omissions of the Manufacturer Defendants which have

caused the diversion of opioids and which have been a substantial contributing factor to and/or

proximate cause of the opioid crisis are alleged in greater detail in Plaintiff’s racketeering

allegations below.

   238.        The Manufacturer Defendants’ actions and omissions in failing to effective prevent

diversion and failing to monitor, report, and prevent suspicious orders have enabled the unlawful

diversion of opioids into Plaintiff’s Community.

       E.      DEFENDANTS’ UNLAWFUL CONDUCT AND BREACHES OF LEGAL
               DUTIES CAUSED THE HARM ALLEGED HEREIN AND SUBSTANTIAL
               DAMAGES.

   239.        As the Manufacturer Defendants’ efforts to expand the market for opioids increased

so have the rates of prescription and sale of their products — and the rates of opioid-related

substance abuse, hospitalization, and death among the people of the State and the Plaintiff’s




                                               92
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 93 of 154



Community. The Distributor Defendants have continued to unlawfully ship these massive

quantities of opioids into communities like the Plaintiff’s Community, fueling the epidemic.

      240.       There is a “parallel relationship between the availability of prescription opioid

analgesics through legitimate pharmacy channels and the diversion and abuse of these drugs and

associated adverse outcomes.” 135    134F




      241.       Opioid analgesics are widely diverted and improperly used, and the widespread use

of the drugs has resulted in a national epidemic of opioid overdose deaths and addictions. 136          135F




      242.       The epidemic is “directly related to the increasingly widespread misuse of powerful

opioid pain medications.” 137 136F




      243.       The increased abuse of prescription painkillers along with growing sales has

contributed to many overdoses and deaths. 138    137F




      244.       As shown above, the opioid epidemic has escalated in Plaintiff’s Community with

devastating effects. Substantial opiate-related substance abuse, hospitalization, and death that

mirrors Defendants’ increased distribution of opiates.

      245.       Because of the well-established relationship between the use of prescription opiates

and the use of non-prescription opioids, like heroin, the massive distribution of opioids to

Plaintiff’s Community and areas from which such opioids are being diverted into Plaintiff’s

Community, has caused the Defendant-caused opioid epidemic to include heroin addiction, abuse,

and death.




135
    See Dart et al., supra note 11.
136
    See Volkow & McLellan, supra note 2.
137
    See Califf et al., supra note 3.
138
    See Press Release, Ctrs. For Disease Control and Prevention, U.S. Dep’t of Health and Human Servs., supra note
13.

                                                        93
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 94 of 154



   246.        Prescription opioid abuse, addiction, morbidity, and mortality are hazards to public

health and safety in the State and in Plaintiff’s Community.

   247.        Heroin abuse, addiction, morbidity, and mortality are hazards to public health and

safety in the State and in Plaintiff’s Community.

   248.        Defendants repeatedly and purposefully breached their duties under state and

federal law, and such breaches are direct and proximate causes of, and/or substantial factors

leading to, the widespread diversion of prescription opioids for non-medical purposes into the

Plaintiff’s Community.

   249.        The unlawful diversion of prescription opioids is a direct and proximate cause of,

and/or substantial factor leading to, the opioid epidemic, prescription opioid abuse, addiction,

morbidity and mortality in the State and Plaintiff’s Community. This diversion and the epidemic

are direct causes of foreseeable harms incurred by the Plaintiff and Plaintiff’s Community.

   250.        Defendants intentional and/or unlawful conduct resulted in direct and foreseeable,

past, and continuing, economic damages for which Plaintiff seeks relief, as alleged herein. Plaintiff

also seeks the means to abate the epidemic created by Defendants’ wrongful and/or unlawful

conduct.

   251.        Plaintiff seeks economic damages from the Defendants as reimbursement for the

costs association with past efforts to eliminate the hazards to public health and safety.

   252.        Plaintiff seek economic damages from the Defendants to pay for the cost to

permanently eliminate the hazards to public health and safety and abate the temporary public

nuisance.




                                                 94
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 95 of 154



      253.       To eliminate the hazard to public health and safety, and abate the public nuisance,

a “multifaceted, collaborative public health and law enforcement approach is urgently needed.” 139          138F




      254.       A comprehensive response to this crisis must focus on preventing new cases of

opioid addiction, identifying early opioid-addicted individuals, and ensuring access to effective

opioid addiction treatment while safely meeting the needs of patients experiencing pain. 140         139F




      255.       These community-based problems require community-based solutions that have

been limited by “budgetary constraints at the state and Federal levels.” 141     140F




      256.       Having profited enormously through the aggressive sale, misleading promotion,

and irresponsible distribution of opiates, Defendants should be required to take responsibility for

the financial burdens their conduct has inflicted upon the Plaintiff and Plaintiff’s Community.

         F.   STATUTES OF LIMITATIONS ARE TOLLED, AND DEFENDANTS ARE
         ESTOPPED FROM ASSERTED STATUTES OF LIMITATIONS AS DEFENSES.

                 1.      Continuing Conduct.

      257.       Plaintiff contends it continues to suffer harm from the unlawful actions by the

Defendants.

      258.       The continued tortious and unlawful conduct by the Defendants causes a repeated

or continuous injury. The damages have not occurred all at once but have continued to occur and

have increased as time progresses. The tort is not completed nor have all the damages been incurred

until the wrongdoing ceases. The wrongdoing and unlawful activity by Defendants has not ceased.

The public nuisance remains unabated.


139
     See Rudd et al., supra note 20, at 1145.
140
     See Johns Hopkins Bloomberg School of Public Health, The Prescription Opioid Epidemic: An Evidence-Based
Approach (G. Caleb Alexander et al. eds., 2015 https://www.jhsph.edu/research/centers-and-institutes/center-for-
drug-safety-and-effectiveness/research/prescription-opioids/JHSPH_OPIOID_EPIDEMIC_REPORT.pdf.
141
    See Office of Nat’l Drug Control Policy, Exec. Office of the President, Epidemic: Responding to America’s
Prescription Drug Abuse Crisis (2011), https://www.ncjrs.gov/pdffiles1/ondcp/rx_abuse_plan.pdf.

                                                      95
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 96 of 154



                        2. Equitable Estoppel.

      259.      Defendants are equitably estopped from relying upon a statute of limitations

defense because they undertook efforts to purposefully conceal their unlawful conduct and

fraudulently assure the public, including the State, the Plaintiff, and Plaintiff’s Community, that

they were undertaking efforts to comply with their obligations under the state and federal

controlled substances laws, all with the goal of protecting their registered manufacturer or

distributor status in the State and to continue generating profits. Notwithstanding the allegations

set forth above, the Defendants affirmatively assured the public, including the State, the Plaintiff,

and Plaintiff’s Community, that they are working to curb the opioid epidemic.

      260.      For example, a Cardinal Health executive claimed that it uses “advanced analytics”

to monitor its supply chain, and assured the public it was being “as effective and efficient as

possible in constantly monitoring, identifying, and eliminating any outside criminal activity.” 142
                                                                                                  141F




      261.      Similarly, McKesson publicly stated that it has a “best-in-class controlled substance

monitoring program to help identify suspicious orders,” and claimed it is “deeply passionate about

curbing the opioid epidemic in our country.” 143142F




      262.      Moreover, in furtherance of their effort to affirmatively conceal their conduct and

avoid detection, the Distributor Defendants, through their trade associations, HDMA and NACDS,

filed an amicus brief in Masters Pharmaceuticals, which made the following statements: 144 143F




             a. “HDMA and NACDS members not only have statutory and regulatory

                responsibilities to guard against diversion of controlled prescription drugs, but

                undertake such efforts as responsible members of society.”



142
    Bernstein et al., supra note 125.
143
    Higham et al., supra note 126.
144
    Brief for HDMA and NACDS, supra note 92, 2016 WL 1321983, at *3-4, *25.

                                                       96
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 97 of 154



           b. “DEA regulations that have been in place for more than 40 years require distributors

                to report suspicious orders of controlled substances to DEA based on information

                readily available to them (e.g., a pharmacy’s placement of unusually frequent or

                large orders).”

           c. “Distributors take seriously their duty to report suspicious orders, utilizing both

                computer algorithms and human review to detect suspicious orders based on the

                generalized information that is available to them in the ordering process.”

           d. “A particular order or series of orders can raise red flags because of its unusual size,

                frequency, or departure from typical patterns with a given pharmacy.”

           e.   “Distributors also monitor for and report abnormal behavior by pharmacies placing

                orders, such as refusing to provide business contact information or insisting on

                paying in cash.”

Through the above statements made on their behalf by their trade associations, and other similar

statements assuring their continued compliance with their legal obligations, the Distributor

Defendants not only acknowledged that they understood their obligations under the law, but they

further affirmed that their conduct complied those obligations.

       263.     The Distributor Defendants have also concealed and prevented discovery of

information, including data from the ARCOS database, that will confirm their identities and the

extent of their wrongful and illegal activities.

       264.     The Manufacturer Defendants distorted the meaning or import of studies they cited

and offered them as evidence for propositions the studies did not support. The Manufacturer

Defendants invented “pseudoaddiction” and promoted it to an unsuspecting medical community.

Manufacturer Defendants provided the medical community with false and misleading information



                                                   97
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 98 of 154



about ineffectual strategies to avoid or control opioid addiction. Manufacturer Defendants

recommended to the medical community that dosages be increased, without disclosing the risks.

Manufacturer Defendants spent millions of dollars over a period of years on a misinformation

campaign aimed at highlighting opioids’ alleged benefits, disguising the risks, and promoting

sales. The medical community, consumers, the State, and Plaintiff’s Community were duped by

the Manufacturer Defendants’ campaign to misrepresent and conceal the truth about the opioid

drugs that they were aggressively pushing in the State and in Plaintiff’s Community.

       265.    Defendants intended that their actions and omissions would be relied upon,

including by Plaintiff and Plaintiff’s Community. Plaintiff and Plaintiff’s Community did not

know, and did not have the means to know, the truth due to Defendants’ actions and omissions.

       266.    The Plaintiff and Plaintiff’s Community reasonably relied on Defendants’

affirmative statements regarding their purported compliance with their obligations under the law

and consent orders.

                       3. Fraudulent Concealment.

   267.        The Plaintiff’s claims are further subject to equitable tolling, stemming from

Defendants’ knowingly and fraudulently concealing the facts alleged herein. As alleged herein,

Defendants knew of the wrongful acts set forth above, and had material information pertinent to

their discovery, and concealed them from the Plaintiff and Plaintiff’s Community. The Plaintiff

did not know, or could not have known through the exercise of reasonable diligence, of its cause

of action, because of Defendants’ conduct.

   268.        The purposes of the statutes of limitations period are satisfied because Defendants

cannot claim prejudice due to a late filing where the Plaintiff filed suit promptly upon discovering

the facts essential to its claims, described herein, which Defendants knowingly concealed.



                                                98
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 99 of 154



   269.        Considering their statements to the media, in legal filings, and settlements,

Defendants had actual or constructive knowledge that their conduct was deceptive, in that they

consciously concealed the schemes set forth herein

   270.        Defendants continually and secretly engaged in their scheme to avoid compliance

with their legal obligations. Only Defendants and their agents knew or could have known about

Defendants’ unlawful actions because Defendants made deliberate efforts to conceal their conduct.

Because of the above, the Plaintiff was unable to obtain vital information bearing on its claim s

absent any fault or lack of diligence on its part.

                                 COUNT I – PUBLIC NUISANCE

   271.        Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully

set forth here, and further alleges as follows.

   272.        Plaintiff has standing to bring claims for nuisance due to the opioid epidemic

affecting and causing harm in the City of Fairfield. See, e.g., ALA CODE § 6-5-122 (1975) (“[a]ll

municipalities in the State of Alabama may commence an action in the name of the city to abate

or enjoin any public nuisance injurious to the health, morals, comfort, or welfare of the community

or any portion thereof.”

   273.        Each Defendant is liable for public nuisance because its conduct at issue has caused

an unreasonable and substantial interference with a right common to the public; specifically, the

right to be free from conduct that creates an unreasonable jeopardy to the public health, welfare,

and safety, and to be free from conduct that creates a disturbance and reasonable apprehension of

danger to person and property.

   274.        Under Alabama Law, a nuisance “is anything that works hurt, inconvenience, or

damage to another.” ALA CODE § 6-5-120 (1975). “A public nuisance is one which damages all



                                                     99
       Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 100 of 154



persons who come within the sphere of its operation, though it may vary in its effects on

individuals.” ALA CODE § 6-5-121 (1975).

   275.        Defendants intentionally, unlawfully, and recklessly manufacture, market,

distribute, and sell prescription opioids that Defendants know, or reasonably should know, will be

diverted, causing widespread distribution of prescription opioids in and/or to Plaintiff’s

Community, resulting in addiction and abuse, an elevated level of crime, death and injuries to the

residents of Plaintiff’s Community, a higher level of fear, discomfort and inconvenience to the

residents of Plaintiff’s Community and direct costs to Plaintiff’s Community.

   276.        By failing to prevent the diversion of dangerously addictive drugs from flooding

the community in contravention of federal and State law, each Defendant has injuriously affected

rights common to the public, specifically including the rights of the people of the Plaintiff’s

Community to public health, public safety, public peace, public comfort, and public convenience.

The public nuisance caused by Defendants’ diversion of dangerous drugs has caused substantial

annoyance, inconvenience, and injury to the public.

   277.        The residents of the City of Fairfield have a common right to be free from conduct

that creates an unreasonable jeopardy to the public health, welfare, and safety, and to be free from

conduct that creates a disturbance and reasonable apprehension of danger to person and property.

   278.        Defendants’ ongoing conduct and inaction produces an ongoing nuisance, as the

prescription opioids that they allow and/or cause to be illegally distributed and possessed in

Plaintiff’s community will be diverted, leading to abuse, addiction, crime, and public health costs.

   279.        Stemming the flow of illegally distributed prescription opioids, and abating the

nuisance caused by the illegal flow of opioids, will help alleviate this problem, save lives, prevent

injuries, and make Plaintiff’s community a safer place to live.



                                                100
       Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 101 of 154



   280.        Defendants’ conduct is a direct and proximate cause of and/or a substantial

contributing factor to opioid addiction and abuse in the City of Fairfield, costs borne by the City

of Fairfield, and a significant and unreasonable interference with public health, safety, and welfare,

and with the public’s right to be free from disturbance and reasonable apprehension of danger to

person and property.

   281.        Defendants’ conduct constitutes a public nuisance and, if unabated, will continue

to threaten the health, safety, and welfare of the residents of Plaintiff’s Community, creating an

atmosphere of fear and addiction that tears at the residents’ sense of well-being and security.

   282.        The damages available to the Plaintiff include, inter alia, recoupment of

governmental costs, flowing from an ongoing and persistent public nuisance which the government

seek s to abate. Defendants’ conduct is ongoing and persistent, and the Plaintiff seeks all damages

flowing from Defendants’ conduct. Plaintiff further seeks to abate the nuisance and harm created

by Defendants’ conduct.

   283.        The Plaintiff and Plaintiff’s community have sustained specific and special injuries

because their damages include, inter alia, health services, law enforcement expenditures, and costs

related to opioid addiction treatment and overdose prevention.

   284.        The public nuisance created by Defendants’ actions is substantial and

unreasonable–it has caused and continues to cause significant harm to the community, and the

harm inflicted outweighs any offsetting benefit. The staggering rates of opioid and heroin use

resulting from the Defendants’ abdication of their gate-keeping and diversion prevention duties,

and the Manufacturer Defendants’ fraudulent marketing activities, have caused harm to the entire

community that includes, but is not limited to the following:




                                                 101
Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 102 of 154



   a. The high rates of use leading to unnecessary opioid abuse, addiction, overdose,

      injuries, and deaths.

   b. Even children have fallen victim to the opioid epidemic. Easy access to prescription

      opioids made opioids a recreational drug of choice among teenagers. Even infants

      have been born addicted to opioids due to prenatal exposure, causing severe

      withdrawal symptoms and lasting developmental impacts.

   c. Even those residents of Plaintiff’s Community who have never taken opioids have

      suffered from the public nuisance arising from Defendants’ abdication of their gate-

      keeper duties and fraudulent promotions. Many residents have endured both the

      emotional and financial costs of caring for loved ones addicted to or injured by

      opioids, and the loss of companionship, wages, or other support from family

      members who have used, abused, become addicted to, overdosed on, or been killed

      by opioids.

   d. The opioid epidemic has increased healthcare costs.

   e. Employers have lost the value of productive and healthy employees.

   f. Defendants’ conduct created an abundance of drugs available for criminal use and

      fueled a new wave of addiction, abuse, and injury.

   g. Defendants’ dereliction of duties and/or fraudulent misinformation campaign

      pushing dangerous drugs resulted in a diverted supply of narcotics to sell, and the

      ensuing demand of addicts to buy them. More prescription opioids sold by

      Defendants led to more addiction, with many addicts turning from prescription

      opioids to heroin. People addicted to opioids frequently require increasing levels of

      opioids, and many turned to heroin as a foreseeable result.



                                       102
       Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 103 of 154



           h.   The diversion of opioids into the secondary, criminal market and the increased

                number of individuals who abuse or are addicted to opioids increased the demands

                on healthcare services and law enforcement.

           i. The significant and unreasonable interference with the public rights caused by

                Defendants’ conduct taxed the human, medical, public health, law enforcement,

                and financial resources of the Plaintiff’s Community.

           j. Defendants’ interference with the comfortable enjoyment of life in the Plaintiff’s

                Community is unreasonable because there is little social utility to opioid diversion

                and abuse, and any potential value is outweighed by the gravity of the harm inflicted

                by Defendants’ actions.

   285.         Plaintiff seeks all legal and equitable relief as allowed by law, other than such

damages disavowed herein, including inter alia injunctive relief, restitution, disgorgement of

profits, compensatory and punitive damages, and all damages allowed by law to be paid by the

Defendants, attorney fees and costs, and pre- and post-judgment interest.

     COUNT II – DRUG RELATED NUISANCE ALABAMA CODE § 6-5-155, et seq.

   286.         Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully

set forth herein, and further alleges as follows.

   287.         “Drug-Related Nuisance” is defined under Alabama law as “[t]he use, sale,

distribution, possession, storage, transportation, or manufacture of any controlled substances in

violation of the controlled substance acts, or similar act of the United States or any other state.”

ALA CODE § 6-5-155.1.

   288.         For purposes of the Drug-Related Nuisance statute, “controlled substance acts” as

defined as “[t]he provisions of Sections 20-2-1 et seq., known as the “Alabama Uniform Controlled



                                                    103
       Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 104 of 154



Substance Act,” and Sections 13A-12-201 et seq., known as “The Drug Predator Control Act of

1987,” and Sections 13A-12-210 et seq., known as “The Drug Crimes Amendments Act of 1987.”

ALA CODE ANN. § 6-5-155.1.

   289.        Defendants’ distribution of opioids while failing to maintain effective controls

against diversion was proscribed by the Alabama Uniform Controlled Substance Act, the US

Controlled Substances Act and regulations promulgated by the Alabama State Board of Pharmacy.

See, e.g., 21 CFR § 1301.74(b); ALA CODE §§ 20-2-56 and 57; ALA ADMIN. CODE § 680-X-3-.05.

This distribution in violation of the controlled substance acts, or similar act of the United States

constitutes a Drug-Related Nuisance.

   290.        “Wherever there is reason to believe that a drug-related nuisance exists, … the

attorney for the county or municipality, … may file an action... to abate, enjoin, and prevent the

drug-related nuisance.” ALA CODE § 6-5-155.2. Such action may also be brought any person

residing in the county where the nuisance exists. Id.

   291.        Defendants’ ongoing conduct produces an ongoing nuisance, as the prescription

opioids that they allow and/or cause to be illegally distributed and possessed in the City of Fairfield

will be diverted, leading to abuse, addiction, crime, and public health and safety costs.

   292.        Because of the Drug-Related Nuisance caused by Defendants, Plaintiff has suffered

numerous adverse impacts, including inter alia, an increase in the number of ambulance and police

calls related to the use of opioids and/or to violence stemming from drug-related activity. In

addition, the staggering rates of prescription opioid abuse and heroin use resulting from

Defendants’ abdication of their gate-keeping duties has caused harm to the entire community, as

set out in previous allegations, which are incorporated herein.




                                                 104
       Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 105 of 154



    293.        The notice provisions of ALA CODE § 6-5-155.3 are inapplicable here, as the drug

related nuisance is not confined to any single property but, instead, is situated throughout the City

of Fairfield.

    294.        Plaintiff requests, pursuant to ALA CODE § 6-5-155.7, that the Court order the

maximum per day civil penalty for each day the nuisance exists.

    295.        Plaintiff seeks economic loss (direct, incidental, or consequential pecuniary losses)

resulting from Defendants’ fraudulent activity and fraudulent misrepresentations.

    296.        Plaintiff seek all legal and equitable relief as allowed by law, including inter alia

abatement, compensatory damages, and punitive damages, from the Defendant Wholesale

Distributors for the creation of a drug-related nuisance, attorney fees and costs, and pre- and post-

judgment interest, as well as all civil remedies specifically enumerated in ALA CODE § 6-5-155.3.

           COUNT III – RACKETEER INFLUENCED AND CORRUPT ORGNIZATIONS
                               ACT 18 U.S.C 1961, et seq.

    297.        Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully

set forth herein, and further alleges as follows.

    298.        Plaintiff brings this Count against the following Defendants, as defined above:

Purdue, Cephalon, Janssen, Endo, Mallinckrodt, Actavis, McKesson, Cardinal, and

AmerisourceBergen (collectively, for purposes of this Count, the “RICO Defendants”).

    299.        The RICO Defendants conducted and continue to conduct their business through

legitimate and illegitimate means in the form of an association-in-fact enterprise and/or a legal

entity enterprise. At all relevant times, the RICO Defendants were “persons” under 18 U.S.C.§

1961(3) because they are entities capable of holding, and do hold, “a legal or beneficial interest in

property.” Section 1962(c) of RICO makes it unlawful “for any person employed by or associated

with any enterprise engaged in, or the activities of which affect, interstate or foreign commerce, to

                                                    105
       Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 106 of 154



conduct or participate, directly or indirectly, in the conduct of such enterprise’s affairs through a

pattern of racketeering activity or collection of unlawful debt.” 18U.S.C. § 1962(c); United State

v. Turkette, 452 U.S.576, 580 (1981).

   300.        The term “enterprise” is defined as including “any individual, partnership,

corporation, association, or other legal entity, and any union or group of individuals associated in

fact although not a legal entity.” 18 U.S.C. § 1961(4); Turkette, 452 U.S. at 580; Boyle v. U.S., 556

U.S. 938, 944 (2009). The definition of “enterprise” in Section1961(4) includes legitimate and

illegitimate enterprises within its scope. Specifically, the section “describes two separate

categories of associations that com e within the purview of an ‘enterprise’ -- the first encompassing

organizations such as corporations, partnerships, and other ‘legal entities,’ and the second covering

‘any union or group of individuals associated in fact although not a legal entity.’” Turkette, 452

U.S. at 577. The second category is not a more generalized description of the first. Id.

   301.        For over a decade, the RICO Defendants aggressively sought to bolster their

revenue, increase profit, and grow their share of the prescription painkiller market by unlawfully

and surreptitiously increasing the volume of opioids they sold. However, the RICO Defendants

are not permitted to engage in a limitless expansion of their market through the unlawful sales of

regulated painkillers. As “registrants,” the RICO Defendants operated and continue to operate

within the “closed-system” created under the Controlled Substances Act, 21 U.S.C § 821, et seq.

(the “CSA”). The CSA restricts the RICO Defendants’ ability to manufacture or distribute

Schedule II substances like opioids by requiring them to: (1) register to manufacture or distribute

opioids; (2) maintain effective controls against diversion of the controlled substances that they

manufacturer or distribute; (3) design and operate a system to identify suspicious orders of

controlled substances, halt such unlawful sales, and report them to the DEA; and (4) make sales



                                                106
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 107 of 154



within a limited quota set by the DEA for the overall production of Schedule II substances like

opioids.

    302.         The closed-system created by the CSA, including the establishment of quotas, was

specifically intended to reduce or eliminate the diversion of Schedule II substances like opioids

from “legitimate channels of trade” to the illicit market by controlling the quantities of the basic

ingredients needed for the manufacture of [controlled substances].” 145           144F




    303.         Finding it impossible to legally achieve their ever increasing sales ambitions,

Members of the Opioid Diversion Enterprise (as defined below) systematically and fraudulently

violated their statutory duty to maintain effective controls against diversion of their drugs, to

design and operate a system to identify suspicious orders of their drugs, to halt unlawful sales of

suspicious orders, and to notify the DEA of suspicious orders. 146 A s discussed in detail below,
                                                                           145F




through the RICO Defendants’ scheme, members of the Opioid Diversion Enterprise repeatedly

engaged in unlawful sales of painkillers which, in turn, artificially and illegally increased the

annual production quotas for opioids allowed by the DEA. 147 In doing so, the RICO Defendants
                                                                    146F




allowed hundreds of millions of pills to enter the illicit market which allowed them to generate

obscene profits.

    304.         Defendants’ illegal scheme was hatched by an association-in-fact enterprise

between the Manufacturer Defendants and the Distributor Defendants, and executed in perfect

harmony by each of them. Each of the RICO Defendants were associated with, and conducted or

participated in, the affairs of the RICO enterprise (defined below and referred to collectively as




145
    1970 U.S.C.C.A.N. 4566 at 5490; see also Testimony of Joseph T. Rannazzisi before the Caucus on International
Narcotics        Control,       United       States     Senate,    May      5,      2015       (available      at
https://www.drugcaucus.senate.gov/sites/default/files/Rannazzisi%20Testimony_0.pdf).
146
     21 U.S.C.§ 823(a)(1), (b)(1); 21 C.F.R. § 1301.74(b)-(c).
147
     21 C.F.R. § 1303.11(b); 21 C.F.R. § 1303.23.

                                                      107
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 108 of 154



the “Opioid Diversion Enterprise”) whose purpose was to engage in the unlawful sales of opioids,

deceive the public and federal and state regulators into believing that the RICO Defendants were

faithfully fulfilling their statutory obligations. The RICO Defendants’ scheme allowed them to

make billions in unlawful sales of opioids and, in turn, increase and/or maintain high production

quotas with the purpose of ensuring unlawfully increasing revenues, profits, and market share. As

a direct result of the RICO Defendants’ fraudulent scheme, course of conduct, and pattern of

racketeering activity, they were able to extract billions of dollars of revenue from the addicted

American public, while entities like the Plaintiff incurred monetary damages caused by the

reasonably foreseeable consequences of the prescription opioid addiction epidemic. As explained

in detail below, the RICO Defendants’ misconduct violated Section 1962(c) and Plaintiff is entitled

to treble damages for its injuries under 18 U.S.C. § 1964(c).

      305.       Alternatively, the RICO Defendants were members of a legal entity enterprise

within the meaning of 18 U.S.C. § 1961(4), through which the RICO Defendants conducted their

pattern of racketeering activity in this jurisdiction and throughout the United States. Specifically,

the Healthcare Distribution Alliance (the “HDA”) 148 is a distinct legal entity that satisfies the
                                                              147F




definition of a RICO enterprise. The HDA is a non-profit corporation formed under the laws of

the District of Columbia and doing business in Virginia. As a non-profit, HDA qualifies as an

“enterprise” within the definition set out in 18 U.S.C. § 1961(4) because it is a corporation and a

legal entity.

      306.       On information and belief, each of the RICO Defendants is a member, participant,

and/or sponsor of the HDA and utilized the HDA to conduct the Opioid Diversion Enterprise and

to engage in the pattern of racketeering activity that gives rise to the Count.


148
   Health Distribution Alliance, History, Health Distribution Alliance, (last accessed on September 15, 2017),
https://www.healthcaredistribution.org/about/hda-history.

                                                        108
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 109 of 154



      307.       Each of the RICO Defendants is a legal entity separate and distinct from the HDA.

And, the HDA serves the interests of distributors and manufacturers beyond the RICO Defendants.

Therefore, the HDA may serve as a RICO enterprise.

      308.       The legal and association-in-fact enterprises alleged in the previous and subsequent

paragraphs were each used by the RICO Defendants to conduct the Opioid Diversion Enterprise

by engaging in a pattern of racketeering activity. Therefore, the legal and association-in-fact

enterprises alleged in the previous and subsequent paragraphs are pleaded in the alternative and

are collectively referred to as the “Opioid Diversion Enterprise.”

                            A. THE OPIOID DIVERSION ENTERPRISE

      309.       Recognizing that there is a need for greater scrutiny over controlled substances due

to their potential for abuse and danger to public health and safety, the United States Congress

enacted the Controlled Substances Act in 1970. 149 The CSA and its implementing regulations
                                                         148F




created a closed-system of distribution for all controlled substances and listed chemicals. 150               149F




Congress specifically designed the closed chain of distribution to prevent the diversion of legally

produced controlled substances into the illicit market. 151 As reflected in comments from United
                                                                150F




States Senators during deliberation on the CSA, the “[CSA] is designed to crack down hard on the

narcotics pusher and the illegal diverters of pep pills and goof balls.” 152 Congress was concerned
                                                                                151F




with the diversion of drugs out of legitimate channels of distribution when it enacted the CSA and

acted to halt the “widespread diversion of [controlled substances] out of legitimate channels into




149
    Joseph T. Rannazzisi Decl.¶ 4, Cardinal Health, Inc. v. Eric Holder, Jr., Attorney General, D.D.C. Case No.12-
cv-185 (Document14-2 February 10, 2012).
150
    See H. R. Rep. No. 91-1444, 1970 U.S.C.C.A.N. at 4566.
151
    Gonzalez v. Raich, 545 U.S. 1, 12-14 (2005); 21 U.S.C. § 801(20; 21 U.S.C. §§ 821-824, 827, 880; H.R. Rep. No.
91-1444, 1970 U.S.C.C.A.N. 4566, 4572 (Sept.10,1970).
152
    See H.R. Rep. No. 91-1444, 1970 U.S.C.C.A.N. at 4566; 116 Cong. Rec. 977-78 (Comments of Sen. Dodd, Jan.
23, 1970).

                                                      109
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 110 of 154



the illegal market.” 153 Moreover, the closed-system was specifically designed to ensure that there
                       152F




are multiple ways of identifying and preventing diversion through active participation by

registrants within the drug delivery chain. 154 All registrants – manufacturers and distributors alike
                                                 153F




– must adhere to the specific security, record keeping, monitoring and reporting requirements that

are designed to identify or prevent diversion. 155 When registrants at any level fail to fulfill their
                                                        154F




obligations, the necessary checks and balances collapse. 156 The result is the scourge of addiction
                                                                     155F




that has occurred.

      310.        In 2006 and 2007, the DEA issued multiple letters to the Distributor Defendants

reminding them of their obligation to maintain effective controls against diversion of controlled

substances, design and operate a system to disclose suspicious orders, and to inform the DEA of

any suspicious orders. 157 The DEA also published suggested questions that a distributor should
                              156F




ask prior to shipping controlled substances, to “know their customers.” 158          157F




      311.        Central to the closed-system created by the CSA was the directive that the DEA

determine quotas of each basic class of Schedule I and II controlled substances each year. The

quota system was intended to reduce or eliminate diversion from “legitimate channels of trade” by

controlling the “quantities of the basic ingredients needed for the manufacture of [controlled




153
     See Testimony of Joseph T. Rannazzisi before the Caucus on International Narcotics Control, United State Senate,
May 5, 2015 (available at https://www.drugcaucus.senate.gov/sites/default/files/Rannazzisi%20Testimony_0.pdf)
154
     See Statement of Joseph T. Rannazzisi before the Caucus on International Narcotics Control United States Senate,
July 18, 2012 (available at https://www.dea.gov/pr/speeches-testimony/2012-2009/responding-to-prescription-drug-
abuse.PDF).
155
     Id.
156
    Joseph T. Rannazzisi Decl. ¶ 10, Cardinal Health, Inc. v. Eric Holder, Jr., Attorney General, D.D.C. Case No.
12-cv-185 (Document 14-2 February 10, 2012).
157
     Joseph T. Rannazzisi, In Reference to Registration #RC0183080 (September27, 2006); Joseph T. Rannazzisi, In
Reference to Registration #RC0183080 (December 27, 2007).
158
      Suggested Questions a Distributor should ask prior to shipping controlled substances, Drug Enforcement
Administration (available at https://www.deadiversion.usdoj.gov/mtgs/pharm_industry/14th_pharm/levinl_ques.pdf).

                                                               110
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 111 of 154



substances], and the requirement of order forms for all transfers of these drugs.” 159 When                158F




evaluating production quotas, the DEA was instructed to consider the following information:

             a. Information provided by the Department of Health and Human Services;

             b. Total net disposal of the basic class by all manufacturers;

             c. Trends in the national rate of disposal of the basic class;

             d. An applicant’s production cycle and current inventory position;

             e. Total actual or estimated inventories of the class and of all substances manufactured

                 from the class and trends in inventory accumulation;

      312.       Other factors such as: changes in the currently accepted medical use of substances

manufactured for a basic class; the economic and physical availability of raw materials; yield and

sustainability issues; potential disruptions to production; and unforeseen emergencies. 160         159F




      313.       It is unlawful for a registrant to manufacture a controlled substance in Schedule II,

like prescription opioids, that is (1) not expressly authorized by its registration and by a quota

assigned to it by DEA, or (2) more than a quota assigned to it by the DEA. 161        160F




      314.       At all relevant times, the RICO Defendants operated as an association-in-fact

enterprise formed for the purpose of unlawfully increasing sales, revenues and profits by

disregarding their statutory duty to identify, investigate, halt and report suspicious orders of

opioids and diversion of their drugs into the illicit market, in order to unlawfully increase the

quotas set by the DEA and allow them to collectively benefit from the unlawful formation of a

greater pool of prescription opioids from which to profit. The RICO Defendants conducted their


159
    1970 U.S.C.C.A.N. 4566 at 5490; see also Testimony of Joseph T. Rannazzisi before the Caucus on International
Narcotics Control, United States Senate, May 5, 2015 (available at
https://www.drugcaucus.senate.gov/sites/default/files/Rannazzisi%20Testimony_0.pdf).
160
    See Testimony of Joseph T. Rannazzisi before the Caucus on International Narcotics Control, United State
Senate, May 5, 2015 (available at
https://www.drugcaucus.senate.gov/sites/default/files/Rannazzisi%20Testimony_0.pdf).
161
    Id. (citing 21 U.S.C. 842 (b)).

                                                      111
          Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 112 of 154



pattern of racketeering activity in this jurisdiction and throughout the United States through this

enterprise.

    315.         The opioid epidemic has its origins in the mid-1990s when, between 1997 and 2007,

per capita purchase of methadone, hydrocodone, and oxycodone increased 13-fold,4-fold, and 9-

fold, respectively. By 2010, enough prescription opioids were sold in the United States to medicate

every adult in the country with a dose of 5 milligrams of hydrocodone every four hours for one

month. 162 On information and belief, the Opioid Diversion Enterprise has been ongoing for at least
        161F




the last decade. 163
                 162F




    316.         The Opioid Diversion Enterprise was and is a shockingly successful endeavor. The

Opioid Diversion Enterprise has been conducting business uninterrupted since its genesis. But, it

was not until recently that United States and State regulators finally began to unravel the extent of

the enterprise and the toll that it exacted on the American public. At all relevant times, the Opioid

Diversion Enterprise: (a) had an existence separate and distinct from each RICO Defendant; (b)

was separate and distinct from the pattern of racketeering in which the RICO Defendants engaged;

(c) was an ongoing and continuing organization consisting of legal entities, including each of the

RICO Defendants; (d) characterized by interpersonal relationships among the RICO Defendants;

(e) had sufficient longevity for the enterprise to pursue its purpose; and (f) functioned as a

continuing unit. Turkette, 452 U.S. at 580; Boyle, 556 U.S. at 944 (2009). Each member of the

Opioid Diversion Enterprise participated in the conduct of the enterprise, including patterns of

racketeering activity, and shared in the astounding growth of profits supplied by fraudulently




162
    Keyes KM, Cerdá M, Brady JE, Havens JR, Galea S. Understanding the rural-urban differences in nonmedical
Prescription opioid use and abuse in the United States. Am J Public Health. 2014; 104(2): e52-9.
163
    Matthew Perrone, Pro-Painkiller echo chamber shaped policy amid drug epidemic, The Center for Public
Integrity (September 19, 2017, 12:01 a.m.), https://www.publicintegrity.org/2016/09/19/20201/pro-painkiller-echo-
chamber-shaped-policy-amid-drug-epidemic.

                                                      112
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 113 of 154



inflating opioid sales generated as a result of the Opioid Diversion Enterprise’s disregard for their

duty to prevent diversion of their drugs into the illicit market and then requesting the DEA increase

production quotas, all so that the RICO Defendants would have a larger pool of prescription

opioids from which to profit.

    317.         The Opioid Diversion Enterprise also engaged in efforts to lobby against the DEA

’s authority to hold the RICO Defendants liable for disregarding their duty to prevent diversion.

Members of the Pain Care Forum (described in greater detail below) and the HDA lobbied for the

passage of legislation to weaken the DEA’s enforcement authority. The Ensuring Patient Access

and Effective Drug Enforcement Act significantly reduced the DEA’s ability to issue orders to

show cause and to suspend and/or revoke registrations. 164 The HDA and other members of the
                                                                163F




Pain Care Forum contributed substantial amounts of money to political campaigns for federal

candidates, state candidates, political action committees and political parties. Plaintiff is informed

and believe that the Pain Care Forum and its members poured at least $3.5 million into lobbying

efforts in this jurisdiction while the HDA devoted over a million dollars a year to its lobbying

efforts between 2011 and 2016.

    318.         The Opioid Diversion Enterprise functioned by selling prescription opioids. While

there are some legitimate uses and/or needs for prescription opioids, the RICO Defendants, through



164
    See HDMA is now the Healthcare Distribution Alliance, Pharmaceutical Commerce, (June 13, 2016, updated
July 6, 2016), http://pharmaceuticalcommerce.com/business-and-finance/hdma-now-healthcare-distribution-
alliance/;
Lenny Bernstein & Scott Higham, Investigation: The DEA Slowed Enforcement While the Opioid
Epidemic Grew Out of Control, Wash. Post, Oct. 22, 2016, https://www.washingtonpost.com/investigations/the-
deaslowed-enforcement-while-the-opioid-epidemic-grew-out-of-control/2016/10/22/aea2bf8e-7f71-11e6-8d13-
d7c704ef9fd9_story.html; Lenny Bernstein & Scott Higham, Investigation: U.S. Senator Calls for Investigation of
DEA Enforcement Slowdown Amid Opioid Crisis, Wash. Post, Mar. 6, 2017,
https://www.washingtonpost.com/investigations/us-senator-calls-for-investigation-of-dea-enforcementslowdown/
2017/03/06/5846ee60-028b-11e7-b1e9-a05d3c21f7cf_story.html; Eric Eyre, DEA Agent: “We Had no
Leadership” in WV Amid Flood of Pain Pills, Charleston Gazette-Mail, Feb. 18, 2017,
https://www.wvgazettemail.com/news/health/dea-agent-we-had-no-leadership-in-wv-amid-flood/article_928e9bcd-
e28e-58b1-8e3f-f08288f539fd.html.

                                                     113
       Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 114 of 154



their illegal enterprise, engaged in a pattern of racketeering activity, that involves a fraudulent

scheme to increase revenue by violating State and Federal laws requiring the maintenance of

effective controls against diversion of prescription opioids, and the identification, investigation,

and reporting of suspicious orders of prescription opioids destined for the illicit drug market. The

goal of Defendants’ scheme was to increase profits from opioid sales. But, Defendants’ profits

were limited by the production quotas set by the DEA, so the Defendants refused to identify,

investigate, and/or report suspicious orders of their prescription opioids being diverted into the

illicit drug market. The result of this strategy was to increase and maintain artificially high

production quotas of opioids so that there was a larger pool of opioids for Defendants to

manufacture and distribute for public consumption.

   319.        The Opioid Diversion Enterprise engaged in, and its activities affected, interstate

and foreign commerce because the enterprise involved commercial activities across states lines,

such as manufacture, sale, distribution, and shipment of prescription opioids throughout the

country and this jurisdiction, and the corresponding payment and/or receipt of money from the sale

of the same.

   320.        Within the Opioid Diversion Enterprise, there were interpersonal relationships and

common communication by which the RICO Defendants shared information on a regular basis.

These interpersonal relationships also formed the organization of the Opioid Diversion Enterprise.

The Opioid Diversion Enterprise used their interpersonal relationships and communication

network for conducting the enterprise through a pattern of racketeering activity.

   321.        Each of the RICO Defendants had a systematic link to each other through joint

participation in lobbying groups, trade industry organizations, contractual relationships, and




                                                114
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 115 of 154



continuing coordination of activities. The RICO Defendants participated in the operation and

management of the Opioid Diversion Enterprise by directing its affairs, as described herein.

      322.       While the RICO Defendants participated in, and are members of, the enterprise,

they each have a separate existence from the enterprise, including distinct legal statuses, different

offices and role, bank accounts, officers, directors, employees, individual personhood, reporting

requirements, and financial statements

      323.       The RICO Defendants exerted substantial control over the Opioid Diversion

Enterprise by their membership in the Pain Care Forum, the HDA, and through their contractual

relationships.

      324.       The Pain Care Forum (“PCF”) has been described as a coalition of drug makers,

trade groups and dozens of non-profit organizations supported by industry funding. The PCF

recently became a national news story when it was discovered that lobbyists for members of the

PCF quietly shaped federal and state policies regarding the use of prescription opioids for more

than a decade.

      325.       The Center for Public Integrity and The Associated Press obtained “internal

documents shed[ding]new light on how drug makers and their allies shaped the national response

to the ongoing wave of prescription opioid abuse.” 165 Specifically, PCF members spent over $740
                                                          164F




million lobbying in the nation’s capital and in all 50 statehouses on an array of issues, including

opioid-related measures. 166165F




165
    Matthew Perrone, Pro-Painkiller echo chamber shaped policy amid drug epidemic, The Center for Public
Integrity (September 19, 2017, 12:01 a.m.), https://www.publicintegrity.org/2016/09/19/20201/pro-painkiller-echo-
chamber-shaped-policy-amid-drug-epidemic (emphasis added).
166
    Id.

                                                      115
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 116 of 154



      326.       Not surprisingly, each of the RICO Defendants who stood to profit from lobbying

in favor of prescription opioid use is a member of and/or participant in the PCF. 167 In 2012,    166F




membership and participating organizations included the HDA (of which all RICO Defendants are

members), Endo, Purdue, Johnson & Johnson (the parent company for Janssen Pharmaceuticals),

Actavis (i.e., Allergan), and Teva (the parent company of Cephalon). 168 Each of the Manufacturer
                                                                               167F




Defendants worked together through the PCF to advance the interests of the enterprise. But, the

Manufacturer Defendants were not alone. The Distributor Defendants actively participated, and

continue to participate in the PCF, at a minimum, through their trade organization, the HDA. 169             168F




Plaintiff is informed and believes that Distributor Defendants participated directly in the PCF as

well.

      327.       The 2012 Meeting Schedule for the Pain Care Forum is particularly revealing about

the Defendants’ interpersonal relationships. The meeting schedule indicates that meetings were

held in the D.C. office of Powers Pyles Sutter & Verville monthly, unless otherwise noted. Local

members were “encouraged to attend in person” at the monthly meetings. And, the meeting

schedule indicates that the quarterly and year-end meetings included a “Guest Speaker.”

      328.       The 2012 Pain Care Forum Meeting Schedule demonstrates that each of the

Defendants participated in meetings monthly, either directly or through their trade organization,

in a coalition of drug makers and their allies whose sole purpose was to shape the national response




167
    PAIN CARE FORUM 2012 Meetings Schedule, (last updated December 2011),
https://assets.documentcloud.org/documents/3108982/PAIN-CARE-FORUM-Meetings-Schedule-amp.pdf
168
    Id. Plaintiff is informed and believes that Mallinckrodt became an active member of the PCF sometime after
2012.
169
    Id. The Executive Committee of the HDA (formerly the HDMA) currently includes the Chief Executive Officer,
Pharmaceutical Segment for Cardinal Health, Inc., the Group President, Pharmaceutical Distribution and Strategic
Global Source for AmerisourceBergen Corporation, and the President, U.S. Pharmaceutical for McKesson
Corporation. Executive Committee, Healthcare Distribution Alliance (accessed on January 4, 2018),
https://www.healthcaredistribution.org/about/executive-committee.

                                                      116
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 117 of 154



to the ongoing prescription opioid epidemic, including the concerted lobbying efforts that the PCF

undertook on behalf of its members.

      329.      Second, the HDA led to the formation of interpersonal relationships and an

organization between the RICO Defendants. Although the entire HDA membership directory is

private, the HDA website confirms that each of the Distributor Defendants and the Manufacturer

Defendants named in the Complaint, including Actavis (i.e., Allergan), Endo, Purdue,

Mallinckrodt and Cephalon were members of the HDA. 170 And, the HDA and each of the
                                                                   169F




Distributor Defendants, eagerly sought the active membership and participation of the

Manufacturer Defendants by advocating that one of the benefits of membership included the ability

to develop direct relationships between Manufacturers and Distributors at high executive levels.

      330.      In fact, the HDA touted the benefits of membership to the Manufacturer

Defendants, advocating that membership included the ability to, among other things, “network one

on one with manufacturer executives at HDA’s members-only Business and Leadership

Conference,” “networking with HDA wholesale distributor members,” “opportunities to host and

sponsor HDA Board of Directors events,” “participate on HDA committees, task forces and

working groups with peers and trading partners,” and “make connections.” 171 Clearly, the HDA
                                                                                     170F




and the Distributor Defendants believed that membership in the HDA was an opportunity to create

interpersonal and ongoing organizational relationships between the Manufacturers and

Defendants.




170
    Manufacturer Membership, Healthcare Distribution Alliance, (accessed on January 4, 2018),
https://www.healthcaredistribution.org/about/membership/manufacturer.
171
    Manufacturer Membership Benefits, Healthcare Distribution Alliance, (accessed on January4, 2018),
https://www.healthcaredistribution.org/~/media/pdfs/membership/manufacturer-membership-benefits.ashx?la=en.

                                                    117
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 118 of 154



      331.       The application for manufacturer membership in the HDA further indicates the

level of connection that existed between the RICO Defendants. 172 The manufacturer membership
                                                                        171F




application must be signed by a “senior company executive,” and it requests that the manufacturer

applicant identify a key contact and any additional contacts from within its company. The HDA

application also requests that the manufacturer identify its current distribution information and its

most recent year end net sales through any HDA distributors, including but not limited to,

Defendants AmerisourceBergen, Cardinal Health, and McKesson. 173               172F




      332.       After becoming members, the Distributors and Manufacturers were eligible to

participate on councils, committees, task forces and working groups, including:

      a. Industry Relations Council: “This council, composed of distributor and manufacturer

members, provides leadership on pharmaceutical distribution and supply chain issues.” 174           173F




      b. Business Technology Committee: “This committee provides guidance to HDA and its

members through the development of collaborative e-commerce business solutions. The

committee’s major areas of focus within pharmaceutical distribution include information systems,

operational integration and the impact of e-commerce.” Participation in this committee includes

distributors and manufacturer members. 175    174F




      c. Health, Beauty and Wellness Committee: “This committee conducts research, as well as

creates and exchanges industry knowledge to help shape the future of the distribution for health,




172
    Manufacturer Membership Application, Healthcare Distribution Alliance, (accessed on September 14, 2017),
https://www.healthcaredistribution.org/~/media/pdfs/membership/manufacturer-membership-
application.ashx?la=en.
173
    Id.
174
    Councils and Committees, Healthcare Distribution Alliance, (accessed on September 14, 2017),
https://www.healthcaredistribution.org/about/councils-and-committees
175
    Id.

                                                      118
          Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 119 of 154



beauty and wellness/consumer products in the healthcare supply chain.” Participation in this

committee includes distributors and manufacturer members. 176175F




      d. Logistics Operation Committee: “This committee initiates projects designed to help

members enhance the productivity, efficiency and customer satisfaction within the healthcare

supply chain. Its major areas of focus include process automation, information systems,

operational integration, resource management and quality improvement.” Participation in this

committee includes distributors and manufacturer members. 177176F




      e. Manufacturer Government Affairs Advisory Committee: “This committee provides a

forum for briefing HDA’s manufacturer members on federal and state legislative and regulatory

activity affecting the pharmaceutical distribution channel. Topics discussed include such issues as

prescription drug traceability distributor licensing, FDA and DEA regulation of distribution,

importation and Medicaid/Medicare reimbursement.” Participation in this committee includes

manufacturer members. 178  177F




      f. Bar Code Task Force: Participation includes Distributor, Manufacturer, and Service

Provider Members. 179
                    178F




      g. eCommerce Task Force: Participation includes Distributor, Manufacturer, and Service

Provider Members. 180
                    179F




      h. ASN Working Group: Participation includes Distributor, Manufacturer, and Service

Provider Members. 181
                    180F




176
    Id.
177
    Id.
178
    Id.
179
    Id.
180
    Id.
181
    Id.

                                               119
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 120 of 154



      i. Contracts and Chargebacks Working Group: “This working group explores how the

contract administration process can be stream lined through process improvements or technical

efficiencies. It also creates and exchanges industry knowledge of interest to contract and

chargeback professionals.” Participation includes Distributor and Manufacturer Members. 182           181F




      333.       The councils, committees, task forces and working groups provided the

Manufacturer and Distributor Defendants with the opportunity to work closely together in shaping

their common goals and forming the enterprise’s organization.

      334.       The HDA also offers a multitude of conferences, including annual business and

leadership conferences. The HDA, and the Distributor Defendants advertise these conferences to

the Manufacturer Defendants as an opportunity to “bring together high-level executives, thought

leaders and influential managers ... to hold strategic business discussions on the most pressing

industry issues.” 183 The conferences also gave the Manufacturer and Distributor Defendants
                   182F




“unmatched opportunities to network with [their] peers and trading partners at all levels of the

healthcare distribution industry.” 184 The HDA and its conferences were significant opportunities
                                     183F




for the Manufacturer and Distributor Defendants to interact at a high-level of leadership. And, the

Manufacturer Defendants embraced this opportunity by attending and sponsoring these events. 185              184F




      335.       Third, the RICO Defendants maintained their interpersonal relationships by

working together and exchanging information and driving the unlawful sales of their opioids

through their contractual relationships, including chargeback sand vault security programs.




182
    Id.
183
    Business and Leadership Conference – Information for Manufacturers, Healthcare Distribution Alliance,
(accessed on January 5, 2018), https://www.healthcaredistribution.org/events/2018-business-and-leadership-
conference.
184
    Id.
185
    2015 Distribution Management Conference and Expo, Healthcare Distribution Alliance, (accessed on January 5,
2018), https://www.healthcaredistribution.org/events/2015-distribution-management-conference.

                                                     120
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 121 of 154



      336.       The Manufacturer Defendants engaged in an industry-wide practice of paying

rebates and/or chargebacks to the Distributor Defendants for sales of prescription opioids. 186 As             185F




reported in the Washington Post, identified by Senator McCaskill, and acknowledged by the HDA,

there is an industry-wide practice whereby the Manufacturers paid the Distributors rebates and/or

chargebacks on their prescription opioid sales. 187 On information and belief, these contracts were
                                                      186F




negotiated at the highest levels, demonstrating ongoing relationships between the Manufacturer

and Distributor Defendants. In return for the rebates and chargebacks, the Distributor Defendants

provided the Manufacturer Defendants with detailed information regarding their prescription

opioid sales, including purchase orders, acknowledgements, ship notices, and invoices. 188 The          187F




Manufacturer Defendants used this information to gather high-level data regarding overall

distribution and direct the Distributor Defendants on how to most effectively sell the prescription

opioids.

      337.       The contractual relationships among the RICO Defendants also include vault

security programs. The RICO Defendants are required to maintain certain security protocols and

storage facilities for the manufacture and distribution of their opiates. Plaintiff is informed and

believe that manufacturers negotiated agreements whereby the Manufacturers installed security

vaults for Distributors in exchange for agreements to maintain minimum sales performance




186
     Lenny Bernstein & Scott Higham, The government’s struggle to hold opioid manufacturers accountable, The
Washington       Post,    (April     2,     2017),     https://www.washingtonpost.com/graphics/investigations/dea-
mallinckrodt/?utm_term=.251b8c883be5; see also, Letter from Sen. Claire McCaskill, (July 27, 2017),
https://www.mccaskill.senate.gov/imo/media/image/july-opioid-investigation-letter-manufacturers.png; Letter from
Sen. Claire McCaskill, (July 27, 2017), https://www.mccaskill.senate.gov/imo/media/image/july-opioidinvestigation-
letter-manufacturers.png; Letters From Sen. Claire McCaskill, (March 28, 2017),
https://www.hsgac.senate.gov/download/mccaskill-letter-to-opioid-manufacturers; Purdue Managed Markets, Purdue
Pharma, (accessed on
September 14, 2017), http://www.purduepharma.com/payers/managed-markets/.
187
    Id.
188
    Webinars, Healthcare Distribution Alliance, (accessed on September 14, 2017),
https://www.healthcaredistribution.org/resources/webinar-leveraging-edi.

                                                             121
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 122 of 154



thresholds. Plaintiff is informed and believes that these agreements were used by the RICO

Defendants as a tool to violate their reporting and diversion duties to reach the required sales

requirements.

    338.         Taken together, the interaction and length of the relationships between and among

the Manufacturer and Distributor Defendants reflects a deep level of interaction and cooperation

between two groups in a tightly knit industry. The Manufacturer and Distributor Defendants were

not two separate groups operating in isolation or two groups forced to work together in a closed

system. The RICO Defendants operated together as a united entity, working together on multiple

fronts, to engage in the unlawful sale of prescription opioids. The HDA and the Pain Care Forum

are but two examples of the overlapping relationships, and concerted joint efforts to accomplish

common goals and demonstrates that the leaders of each of the RICO Defendants was in

communication and cooperation.

    339.         According to articles published by the Center for Public Integrity and The

Associated Press, the Pain Care Forum -- whose members include the Manufacturers and the

Distributors’ trade association has been lobbying on behalf of the Manufacturers and Distributors

for “more than a decade.” 189 And, from 2006 to 2016 the Distributors and Manufacturers worked
                             188F




together through the Pain Care Forum to spend over $740 million lobbying in the nation’s capital

and in all 50 state houses on issues including opioid-related measures. Similarly, the HDA has

continued its work on behalf of Distributors and Manufacturers, without interruption, since at least

2000, if not longer. 190
                      189F




189
    Matthew Perrone, Pro-Painkiller echo chamber shaped policy amid drug epidemic, The Center for Public
Integrity (September 19, 2016, 12:01 a.m.), https://www.publicintegrity.org/2016/09/19/20201/pro-painkiller-echo-
chamber-shaped-policy-amid-drug-epidemic.
190
    HDA History, Healthcare Distribution Alliance, (accessed on September 14, 2017),
https://www.healthcaredistribution.org/about/hda-history.

                                                      122
       Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 123 of 154



   340.        As described above, the RICO Defendants began working together as early as 2006

through the Pain Care Forum and/or the HDA to promote the common purpose of their enterprise.

Plaintiff is informed and believes that the RICO Defendants worked together as an ongoing and

continuous organization throughout the existence of their enterprise.

                B. CONDUCT OF THEOPIOID DIVERSION ENTERPRISE

   341.        During the time period alleged in this Complaint, the RICO Defendants exerted

control over, conducted and/or participated in the Opioid Diversion Enterprise by fraudulently

failing to comply with their Federal and State obligations to identify, investigate and report

suspicious orders of opioids in order to prevent diversion of those highly addictive substances into

the illicit market, to halt such unlawful sales and, in doing so, to increase production quotas and

generate unlawful profits, as follows:

   342.        Defendants disseminated false and misleading statements to the public claiming

that they were complying with their obligations to maintain effective controls against diversion of

their prescription opioids.

   343.        Defendants disseminated false and misleading statements to the public claiming

that they were com plying with their obligations to design and operate a system to disclose to the

registrant suspicious orders of their prescription opioids.

   344.        Defendants disseminated false and misleading statements to the public claiming

that they were com plying with their obligation to notify the DEA of any suspicious orders or

diversion of their prescription opioids.

   345.        Defendants paid nearly $800 million dollars to influence local, state, and federal

governments through joint lobbying efforts as part of the Pain Care Forum. The RICO Defendants

were all members of their Pain Care Forum either directly or indirectly through the HDA. The



                                                 123
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 124 of 154



lobbying efforts of the Pain Care Forum and its members, included efforts to pass legislation

making it more difficult for the DEA to suspend and/or revoke the Manufacturers’ and

Distributors’ registrations for failure to report suspicious orders of opioids.

      346.       The RICO Defendants exercised control and influence over the distribution

industry by participating and maintaining membership in the HDA.

      347.       The RICO Defendants applied political and other pressure on the DOJ and DEA to

halt prosecutions for failure to report suspicious orders of prescription opioids and lobbied

Congress to strip the DEA of its ability to immediately suspend registrations pending investigation

by passing the “Ensuring Patient Access and Effective Drug Enforcement Act.” 191          190F




      348.       The RICO Defendants engaged in an industry-wide practice of paying rebates and

chargebacks to incentivize unlawful opioid prescription sales. Plaintiff is informed and believes

that the Manufacturer Defendants used the chargeback program to acquire detailed high-level data

regarding sales of the opioids they manufactured. And, Plaintiff is informed and believes that the

Manufacturer Defendants used this high-level information to direct the Distributor Defendants’

sales efforts to regions where prescription opioids were selling in larger volumes.




191
    See HDMA is now the Healthcare Distribution Alliance, Pharmaceutical Commerce, (June 13, 2016, updated
July 6, 2016), http://pharmaceuticalcommerce.com/business-and-finance/hdma-now-healthcare-distribution-
alliance/;
Lenny Bernstein & Scott Higham, Investigation: The DEA Slowed Enforcement While the Opioid
Epidemic Grew Out of Control, Wash. Post, Oct. 22, 2016, https://www.washingtonpost.com/investigations/the-dea-
slowed-enforcement-while-the-opioid-epidemic-grew-out-of-control/2016/10/22/aea2bf8e-7f71-11e6-8d13-
d7c704ef9fd9_story.html?utm_term=.357b34e2cade; Lenny Bernstein & Scott Higham, Investigation: U.S. Senator
Calls for Investigation of
DEA Enforcement Slowdown Amid Opioid Crisis, Wash. Post, Mar. 6, 2017,
https://www.washingtonpost.com/investigations/us-senator-calls-for-investigation-of-dea-enforcement-
slowdown/2017/03/06/5846ee60-028b-11e7-b1e9-a05d3c21f7cf_story.html?utm_term=.2f6ba8c5857a; Eric Eyre,
DEA Agent: “We Had no
Leadership” in WV Amid Flood of Pain Pills, Charleston Gazette-Mail, Feb. 18, 2017,
https://www.wvgazettemail.com/news/health/dea-agent-we-had-no-leadership-in-wv-amid-flood/article_928e9bcd-
e28e-58b1-8e3f-f08288f539fd.html.

                                                     124
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 125 of 154



      349.       The Manufacturer Defendants lobbied the DEA to increase Aggregate Production

Quotas, year after year by submitting net disposal information that the Manufacturer Defendants

knew included sales that were suspicious and involved the diversion of opioids that had not been

properly investigated or reported by the RICO Defendants.

      350.       The Distributor Defendants developed “know your customer” questionnaires and

files. This information, compiled pursuant to comments from the DEA in 2006 and 2007 was

intended to help the RICO Defendants identify suspicious orders or customers who were likely to

divert prescription opioids. 192 On information and belief, the “know your customer”
                                  191F




questionnaires informed the RICO Defendants of the number of pills that the pharmacies sold, how

many non-controlled substances are sold compared to controlled substances, whether the

pharmacy buys from other distributors, the types of medical providers in the area, including pain

clinics, general practitioners, hospice facilities, cancer treatment facilities, among others, and these

questionnaires put the recipients on notice of suspicious orders.

      351.       The RICO Defendants refused to identify, investigate, and report suspicious orders

to the DEA when they became aware of the same despite their actual knowledge of drug diversion

rings. The RICO Defendants refused to identify suspicious orders and diverted drugs despite the

DEA issuing final decisions against the Distributor Defendants in 178 registrant actions between

2008 and 2012 193 and 117 recommended decision in registrant actions from The Office of
                  192F




192
    Suggested Questions a Distributor should ask prior to shipping controlled substances, Drug Enforcement
Administration (available at https://www.deadiversion.usdoj.gov/mtgs/pharm_industry/14th_pharm/levinl_ques.pdf);
Richard Widup, Jr., Kathleen H. Dooley, Esq., Pharmaceutical Production Diversion: Beyond the PDMA, Purdue
Pharma       and     McQuite        Woods      LLC,      (available     at     https://www.mcguirewoods.com/news-
resources/publications/lifesciences/product_diversion_beyond_pdma.pdf).
193
    Evaluation and Inspections Div., Office of the Inspector Gen., U.S. Dep’t of Justice, The Drug Enforcement
Administration’s Adjudication of Registrant Actions 6 (2014), https://oig.justice.gov/reports/2014/e1403.pdf.

                                                      125
            Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 126 of 154



Administrative Law Judges. These numbers include 76 actions involving orders to show cause and

41actions involving immediate suspension orders -- all for failure to report suspicious orders. 194
                                                                                               193F




       352.       Defendants’ scheme had decision-making structure that was driven by the

Manufacturer Defendants and corroborated by the Distributor Defendants. The Manufacturer

Defendants worked together to control the State and Federal Government’s response to the

manufacture and distribution of prescription opioids by increasing production quotas through a

systematic refusal to maintain effective controls against diversion, and identify suspicious orders

and report them to the DEA.

       353.       The RICO Defendants worked together to control the flow of information and

influence state and federal governments and political candidates to pass legislation that was pro-

opioid. The Manufacturer and Distributor Defendants did this through their participation in the

Pain Care Forum and Healthcare Distributors Alliance.

       354.       The RICO Defendants also worked together to ensure that the Aggregate

Production Quotas, Individual Quotas and Procurement Quotas allowed by the DEA stayed high

and ensured that suspicious orders were not reported to the DEA. By not reporting suspicious

orders or diversion of prescription opioids, the RICO Defendants ensured that the DEA had no

basis for refusing to increase or decrease the production quotas for prescription opioids due to

diversion of suspicious orders. The RICO Defendants influenced the DEA production quotas in

the following ways:

               a. The Distributor Defendants assisted the enterprise and the Manufacturer

                  Defendants in their lobbying efforts through the Pain Care Forum;




194
      Id.

                                                 126
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 127 of 154



             b. The Distributor Defendants invited the participation, oversight, and control of the

                 Manufacturer Defendants by including them in the HDA, including on the councils,

                 committees, task forces, and working groups;

             c. The Distributor Defendants provided sales information to the Manufacturer

                 Defendants regarding their prescription opioids, including reports of all opioids

                 prescriptions filled by the Distributor Defendants;

             d. The Manufacturer Defendants used a chargeback program to ensure delivery of the

                 Distributor Defendants’ sales information;

             e. The Manufacturer Defendants obtained sales information from QuintilesIMS

                 (formerly IMS Health) that gave them a “stream of data showing how individual

                 doctors across the nation were prescribing opioids.” 195    194F




             f. The Distributor Defendants accepted rebates and chargebacks for orders of

                 prescription opioids;

             g. The Manufacturer Defendants used the Distributor Defendants’ sales information

                 and the data from QuintilesIMS to instruct the Distributor Defendants to focus their

                 distribution efforts to specific areas where the purchase of prescription opioids was

                 most frequent;

             h. The RICO Defendants identified suspicious orders of prescription opioids and then

                 continued filling those unlawful orders, without reporting them, knowing that they

                 were suspicious and/or being diverted into the illicit drug market;




195
   Harriet Ryan, et al., More than1 million OxyContin pills ended up in the hands of criminals and addicts. What
the drugmaker knew, Los Angeles Times, (July 10, 2016), http://www.latimes.com/projects/la-me-oxycontin-part2/

                                                      127
       Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 128 of 154



           i. The RICO Defendants refused to report suspicious orders of prescription opioids

              despite repeated investigation and punishment of the Distributor Defendants by the

              DEA for failure to report suspicious orders; and

           j. The RICO Defendants withheld information regarding suspicious orders and illicit

              diversion from the DEA because it would have revealed that the “medical need”

              for and the net disposal of their drugs did not justify the production quotas set by

              the DEA.

   355.       The scheme devised and implemented by the RICO Defendants amounted to a

common course of conduct characterized by a refusal to maintain effective controls against

diversion, and all designed and operated to ensure the continued unlawful sale of controlled

substances.

                     C. PATTERN OF RACKETEERING ACTIVITY

   356.       The RICO Defendants conducted and participated in the conduct of the Opioid

Diversion Enterprise through a pattern of racketeering activity as defined in18 U.S.C. § 1961(B),

including mail fraud (18 U.S.C.§ 1341) and wire fraud (18U.S.C. § 1343); and 18 U.S.C. §

1961(D) by the felonious manufacture, importation, receiving, concealment buying selling, or

otherwise dealing in a controlled substance or listed chemical (as defined in section 102 of the

Controlled Substance Act), punishable under any law of the United States.

                    1. The RICO Defendants Engaged in Mail and Wire Fraud.

   357.       The RICO Defendants carried out, or attempted to carry out, a scheme to defraud

federal and state regulators, and the American public by knowingly conducting or participating in

the conduct of the Opioid Diversion Enterprise through a pattern of racketeering activity within




                                              128
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 129 of 154



the meaning of 18 U.S.C. § 1961(1) that employed the use of mail and wire facilities, in violation

of 18 U.S.C. § 1341 (mail fraud) and § 1343 (wire fraud).

    358.          The RICO Defendants committed, conspired to commit, and/or aided and abetted

in the commission of at least two predicate acts of racketeering activity (i.e. violations of 18 U.S.C.

§§ 1341 and 1343) within the past ten years. The multiple acts of racketeering activity that the

RICO Defendants committed, or aided and abetted in the commission of, were related to each

other, posed a threat of continued racketeering activity, and therefore constitute a “pattern of

racketeering activity.” The racketeering activity was made possible by the RICO Defendants’

regular use of the facilities, services, distribution channels, and employees of the Opioid Diversion

Enterprise. The RICO Defendants participated in the scheme to defraud by using mail, telephone,

and the internet to transmit mailings and wires in interstate or foreign commerce.

    359.          The RICO Defendants used, directed the use of, and/or caused to be used, thousands

of interstate mail and wire communications in service of their scheme through virtually uniform

misrepresentations, concealments, and material omissions regarding their compliance with their

mandatory reporting requirements and the actions necessary to carry out their unlawful goal of

selling prescription opioids without reporting suspicious orders or the diversion of opioids into the

illicit market.

    360.          In devising and executing the illegal scheme, the RICO Defendants devised and

knowingly carried out a material scheme and/or artifice to defraud by means of materially false or

fraudulent pretenses, representations, promises, or omissions of material facts. To execute the

illegal scheme, the RICO Defendants committed these racketeering acts, which number in the

thousands, intentionally and knowingly with the specific intent to advance the illegal scheme.




                                                 129
       Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 130 of 154



   361.        The RICO Defendants’ predicate acts of racketeering (18 U.S.C. § 1961(1))

include, but are not limited to:

           a. Mail Fraud: The RICO Defendants violated 18 U.S.C. § 1341 by sending or

               receiving, or by causing to be sent and/or received, materials via U.S. mail or

               commercial interstate carriers for the purpose of executing the unlawful scheme to

               design, manufacture, market, and sell the prescription opioids by means of false

               pretenses, misrepresentations, promises, and omissions.

           b. Wire Fraud: The RICO Defendants violated 18 U.S.C. § 1343 by transmitting

               and/or receiving, or by causing to be transmitted and/or received, materials by wire

               for the purpose of executing the unlawful scheme to design, manufacture, market,

               and sell the prescription opioids by means of false pretenses, misrepresentations,

               promises, and omissions.

   362.        The RICO Defendants’ use of the mail and wires includes, but is not limited to, the

transmission, delivery, or shipment of the following by the Manufacturers, Distributors, or third

parties that were foreseeably caused to be sent because of the RICO Defendants’ illegal scheme,

including but not limited to:

           a. The prescription opioids themselves;

           b. Documents and communications that facilitated the manufacture, purchase, and

               unlawful sale of prescription opioids;

           c. Defendants’ DEA registrations;

           d. Documents and communications that supported and/or facilitated Defendants’

               DEA registrations;




                                               130
       Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 131 of 154



           e. Documents and communications that supported and/or facilitated the Defendants’

               request for higher aggregate production quotas, individual production quotas, and

               procurement quotas;

           f. Defendants’ records and reports that were required to be submitted to the DEA

               pursuant to 21 U.S.C. § 827;

           g. Documents and communications related to the Defendants’ mandatory DEA

               reports pursuant to 21 U.S.C. § 823 and 21 C.F.R. § 1301.74;

           h. Documents intended to facilitate the manufacture and distribution of Defendants’

               prescription opioids, including bills of lading, invoices, shipping records, reports,

               and correspondence;

           i. Documents for processing and receiving payment for prescription opioids;

           j. Payments from the Distributors to the Manufacturers;

           k. Rebates and chargebacks from the Manufacturers to the Distributors;

           l. Payments to Defendants’ lobbyists through the Pain Care Forum;

           m. Payments to Defendants’ trade organizations, like the HDA, for memberships

               Deposits of proceeds from Defendants’ manufacture and distribution of

               prescription opioids; and

           n. Other documents and things, including electronic communications.

   363.        On information and belief, the RICO Defendants (and/or their agents), for the

purpose of executing the illegal scheme, sent, and/or received (or caused to be sent and/or received)

by mail or by private or interstate carrier, shipments of prescription opioids and related documents

by mail or by private carrier affecting interstate commerce.




                                                131
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 132 of 154



    364.        Purdue manufactures multiple forms of prescription opioids, including but not

limited to: OxyContin, MS Contin, Dilaudid/Dilaudid HP, Butrans, Hysingla ER, and Targiniq

ER. Purdue manufactured and shipped these prescription opioids to the Distributor Defendants in

this jurisdiction.

    365.        The Distributor Defendants shipped Purdue’s prescription opioids throughout this

jurisdiction.

    366.        Cephalon manufactures multiple forms of prescription opioids, including but not

limited to: Actiq and Fentora. Cephalon manufactured and shipped these prescription opioids to

the Distributor Defendants in this jurisdiction.

    367.        The Distributor Defendants shipped Teva’s prescription opioids throughout this

jurisdiction.

    368.        Janssen manufactures prescription opioids known as Duragesic. Janssen

manufactured and shipped its prescription opioids to the Distributor Defendants in this jurisdiction.

    369.        The Distributor Defendants shipped Janssen’s prescription opioids throughout this

Jurisdiction.

    370.        Endo manufactures multiple forms of prescription opioids, including but not

limited to: Opana/Opana ER, Percodan, Percocet, and Zydone. Endo manufactured and shipped

its prescription opioids to the Distributor Defendants in the State.

    371.        The Distributor Defendants shipped Janssen’s prescription opioids throughout this

jurisdiction.

    372.        Actavis manufactures multiple forms of prescription opioids, including but not

limited to: Kadin and Norco, as well as generic versions of the drugs known as Kadian, Duragesic




                                                   132
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 133 of 154



and Opana. Actavis manufactured and shipped its prescription opioids to the Distributor

Defendants in this jurisdiction.

    373.        The Distributor Defendants shipped Actavis’ prescription opioids throughout this

jurisdiction.

    374.        Mallinckrodt manufactures multiple forms of prescription opioids, including but

not limited to: Exalgo and Roxicodone.

    375.        The Distributor Defendants shipped Mallinckrodt’s prescription opioids throughout

this jurisdiction.

    376.        The RICO Defendants also used the internet and other electronic facilities to carry

out their scheme and conceal the ongoing fraudulent activities. Specifically, the RICO Defendants

made misrepresentations about their compliance with Federal and State laws requiring them to

identify, investigate and report suspicious orders of prescription opioids and/or diversion of the

same into the illicit market.

    377.        At the same time, the RICO Defendants misrepresented the superior safety features

of their order monitoring programs, ability to detect suspicious orders, commitment to preventing

diversion of prescription opioids and that they complied with all state and federal regulations

regarding the identification and reporting of suspicious orders of prescription opioids. Plaintiff is

also informed and believes that the RICO Defendants utilized the internet and other electronic

resources to exchange communications, to exchange information regarding prescription opioid

sales, and to transmit payments and rebates/chargebacks.

    378.        The RICO Defendants also communicated by U.S. Mail, by interstate facsimile,

and by interstate electronic mail and with various other affiliates, regional offices, regulators,

distributors, and other third-party entities in furtherance of the scheme.



                                                 133
       Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 134 of 154



   379.        The mail and wire transmissions described herein were made in furtherance of

Defendants’ scheme and common course of conduct to deceive regulators and the public that

Defendants were complying with their state and federal obligations to identify and report

suspicious orders of prescription opioids all while Defendants were knowingly allowing millions

of doses of prescription opioids to divert into the illicit drug market. The RICO Defendants’

scheme and common course of conduct was intended to increase or maintain high production

quotas for their prescription opioids from which they could profit.

   380.        Many of the precise dates of the fraudulent uses of the U.S. mail and interstate wire

facilities have been deliberately hidden, and cannot be alleged without access to Defendants’ books

and records. But, Plaintiff has described the types of, and in some instances, occasions on which

the predicate acts of mail and/or wire fraud occurred. They include thousands of communications

to perpetuate and maintain the scheme, including the things and documents described in the

preceding paragraphs. The RICO Defendants did not undertake the practices described herein in

isolation, but as part of a common scheme. These actions violate 18 U.S.C. § 1962(c). Various

other persons, firms, and corporations, including third-party entities and individuals not named as

defendants in this Complaint, may have contributed to and/or participated in the scheme with the

RICO Defendants in these offenses and have performed acts in furtherance of the scheme to

increase revenues, increase market share, and/or minimize the losses for the RICO Defendants.

   381.        The RICO Defendants aided and abetted others in the violations of the above laws,

thereby rendering them indictable as principals in the 18 U.S.C. §§ 1341 and 1343 offenses.

   382.        The RICO Defendants hid from the general public, and suppressed and/or ignored

warnings from third parties, whistleblowers, and governmental entities, about the reality of the




                                               134
       Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 135 of 154



suspicious orders that the RICO Defendants were filling daily -- leading to the diversion of a tens

of millions of doses of prescriptions opioids into the illicit market.

   383.        The RICO Defendants, with knowledge and intent, agreed to the overall objective

of their fraudulent scheme and participated in the common course of conduct to commit acts of

fraud and indecency in manufacturing and distributing prescription opioids.

   384.        Indeed, for the Defendants’ fraudulent scheme to work, each of the Defendants had

to agree to implement similar tactics regarding marketing prescription opioids and refusing to

report suspicious orders.

   385.        As described herein, the RICO Defendants engaged in a pattern of related and

continuous predicate acts for years. The predicate acts constituted a variety of unlawful activities,

each conducted with the common purpose of obtaining significant monies and revenues from the

sale of their highly addictive and dangerous drugs. The predicate acts also had the same or similar

results, participants, victims, and methods of commission. The predicate acts were related and not

isolated events.

   386.        The predicate acts all had the purpose of generating significant revenue and profits

for the RICO Defendants while Plaintiff was left with substantial injury to its business through the

damage that the prescription opioid epidemic caused. The predicate acts were committed or caused

to be committed by the RICO Defendants through their participation in the Opioid Diversion

Enterprise and in furtherance of its fraudulent scheme.

   387.        The pattern of racketeering activity alleged herein, and the Opioid Diversion

Enterprise, are separate and distinct from each other. Likewise, Defendants are distinct from the

enterprise.




                                                 135
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 136 of 154



   388.        The pattern of racketeering activity alleged herein is continuing as of the date of

this Complaint and, upon information and belief, will continue unless enjoined by this Court.

   389.        Many of the precise dates of the RICO Defendants’ criminal actions at issue here

have been hidden and cannot be alleged without access to Defendants’ book s and records.

   390.        Indeed, an essential part of the successful operation of the Opioids Addiction and

Opioid Diversion Enterprise alleged herein depended upon secrecy.

   391.        Each instance of racketeering activity alleged herein was related, had similar

purposes, involved the same or similar participants and methods of commission, and had similar

results affecting similar victims, including consumers in this jurisdiction and the Plaintiff.

   392.        Defendants calculated and intentionally crafted the Opioid Diversion Enterprise

and their scheme to increase and maintain their increased profits, without regard to the effect such

behavior would have on consumers in this jurisdiction, its citizens, or the Plaintiff. In designing

and implementing the scheme, at all times Defendants were cognizant of the fact that those in the

manufacturing and distribution chain rely on the integrity of the pharmaceutical companies and

ostensibly neutral third parties to provide objective and reliable information regarding Defendants’

products and their manufacture and distribution of those products. The Defendants were also aware

that Plaintiff and the citizens of this jurisdiction rely on the Defendants to maintain a closed system

and to protect against the non-medical diversion and use of their dangerously addictive opioid

drugs.

   393.        By intentionally refusing to report and halt suspicious orders of their prescription

opioids, Defendants engaged in a fraudulent scheme and unlawful course of conduct constituting

a pattern of racketeering activity.




                                                 136
       Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 137 of 154



   394.        It was foreseeable to Defendants that refusing to report and halt suspicious orders,

as required by the CSA and Code of Federal Regulations, would harm Plaintiff by allowing the

flow of prescriptions opioids from appropriate medical channels into the illicit drug market.

   395.        The last racketeering incident occurred within five years of the commission of a

prior incident of racketeering.

       2. The RICO Defendants Manufactured, Sold and/or Dealt in Controlled Substances
                        and Their Crimes Are Punishable as Felonies.

   396.        The RICO Defendants conducted and participated in the conduct of the affairs of

the Opioid Diversion Enterprise through a pattern of racketeering activity as defined in 18 U.S.C.

§ 1961 (D) by the felonious manufacture, importation, receiving, concealment, buying, selling, or

otherwise dealing in a controlled substance or listed chemical (as defined in section 102 of the

Controlled Substance Act), punishable under any law of the United States.

   397.        The RICO Defendants committed crimes that are punishable as felonies under the

laws of the United States. Specifically, 21 U.S.C. § 483(a)(4) makes it unlawful for any person to

knowingly or intentionally furnish false or fraudulent information in, or omit any material

information from, any application, report, record, or other document required to be made, kept, or

filed under this subchapter. A violation of section 483(a)(4) is punishable by up to four years in

jail, making it a felony. 21 U.S.C. § 483(d)(1).

   398.        Each of the RICO Defendants qualify as registrants under the CSA. Their status as

registrants under the CSA requires that they maintain effective controls against diversion of

controlled substances in schedule I or II, design and operate a system to disclose to the registrant

suspicious orders of controlled substances, and inform the DEA of suspicious orders when

discovered by the registrant. 21 U.S.C.§ 823; 21 C.F.R. § 1301.74(b).




                                                   137
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 138 of 154



    399.         Pursuant to the CSA and the Code of Federal Regulations, the RICO Defendants

were required to make reports to the DEA of any suspicious orders identified through the design

and operation of their system to disclose suspicious orders.

    400.         The RICO Defendants knowingly and intentionally furnished false or fraudulent

information in their reports to the DEA about suspicious orders, and/or omitted material

information from reports, records and other document required to be filed with the DEA including

the Manufacturer Defendants’ applications for production quotas. Specifically, the RICO

Defendants were aware of suspicious orders of prescription opioids and the diversion of their

prescription opioids into the illicit market, and failed to report this information to the DEA in their

mandatory reports and their applications for production quotas.

    401.         For example, the DEA and DOJ began investigating McKesson in 2013 regarding

its monitoring and reporting of suspicious controlled substances orders. On April 23,2015,

McKesson filed a Form-8-K announcing a settlement with the DEA and DOJ where in it admitted

to violating the CSA and agreed to pay $150 million and have some of its DEA registrations

suspended on a staggered basis. The settlement was finalized on January 17, 2017, 196          195F




    402.         Purdue’s experience in Los Angeles is another striking example of Defendants’

willful violation of the CSA and Code of Federal Regulations as it relates to reporting suspicious

orders of prescription opioids. In 2016, the Los Angeles Times reported that Purdue was aware of

a pill mill operating out of Los Angeles yet failed to alert the DEA. 197 The LA Times uncovered
                                                                              196F




that Purdue began tracking a surge in prescriptions in Los Angeles, including one prescriber in



196
    McKesson, McKesson Finalizes Settlement with U.S. Department of Justice and U.S. Drug Enforcement
Administration to Resolve Past Claims, About McKesson/Newsroom/Press Releases, (January 17, 2017)
http://www.mckesson.com/about-mckesson/newsroom/press-releases/2017/mckesson-finalizes-settlement-with-doj-
and-dea-to-resolve-past-claims/.
197
    Harriet Ryan, et al., More than1 million OxyContin pills ended up in the hands of criminals and addicts. What
the drugmaker knew, Los Angeles Times, (July 10, 2016), http://www.latimes.com/projects/la-me-oxycontin-part2/.

                                                      138
         Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 139 of 154



particular. A Purdue sales manager spoke with company officials in 2009 about the prescriber,

asking “Shouldn’t the DEA be contacted about this?” and adding that she felt “very certain this is

an organized drug ring.” 198 Despite knowledge of the staggering amount of pills being issued in
                              197F




Los Angeles, and internal discussion of the problem, “Purdue did not shutoff the supply of highly

addictive OxyContin and did not tell authorities what it knew about Lake Medical until several

years later when the clinic was out of business and its leaders indicted. By that time, 1.1 million

pills had spilled into the hands of Armenian mobsters, the Crips gang and other criminals.” 199            198F




      403.           Finally, Mallinckrodt was recently the subject of a DEA and Senate investigation

for its opioid practices. Specifically, in 2011, the DEA targeted Mallinckrodt arguing that it

ignored its responsibility to report suspicious orders as 500 million of its pills ended up in Florida

between 2008 and 2012. 200 After six years of DEA investigation, Mallinckrodt agreed to a
                                     199F




settlement involving a $35 million fine. Federal prosecutors summarized the case by saying that

Mallinckrodt’s response was that everyone knew what was going on in Florida, but they had no

duty to report it. 201200F




      404.           Plaintiff is informed and believes that the foregoing examples reflect the RICO

Defendants’ pattern and practice of willfully and intentionally omitting information from their

mandatory reports to the DEA as required by 21 C.F.R. § 1301.74. This conclusion is supported

by the sheer volume of enforcement actions available in the public record against the Distributor

Defendants. 202
              201F




198
    Id.
199
    Id.
200
    Lenny Bernstein & Scott Higham, The government’s struggle to hold opioid manufacturers accountable, The
Washington        Post,   (April     2,     2017),      https://www.washingtonpost.com/graphics/investigations/dea-
mallinckrodt/?utm_term=.86f1567492a2. This number accounted for 66% of all Oxycodone sold in the state of Florida
during that time.
201
    Id.
202
    Evaluation and Inspections Div., Office of the Inspector Gen., U.S. Dep’t of Justice, The Drug Enforcement
Administration’s Adjudication of Registrant Actions 6 (2014), https://oig.justice.gov/reports/2014/e1403.pdf.

                                                       139
       Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 140 of 154



   405.         These actions against the Distributor Defendants confirm that the Distributors knew

they had a duty to maintain effective controls against diversion, design and operate a system to

disclose suspicious orders, and to report suspicious orders to the DEA. These actions also

demonstrate, on information and belief, that the Manufacturer Defendants were aware of the

enforcement against their Distributors and the diversion of the prescription opioids and a

corresponding duty to report suspicious orders.

   406.         The pattern of racketeering activity alleged herein is continuing as of the date of

this Complaint and, upon information and belief, will continue unless enjoined by this Court.

   407.         Many of the precise dates of Defendants’ criminal actions at issue herein were

hidden and cannot be alleged without access to Defendants’ book s and records. Indeed, an

essential part of the successful operation of the Opioid Diversion Enterprise depended upon the

secrecy of the participants in that enterprise.

   408.         Each instance of racketeering activity alleged herein was related, had similar

purposes, involved the same or similar participants and methods of commission, and had similar

results affecting similar victims, including consumers in this jurisdiction and the Plaintiff.

Defendants calculated and intentionally crafted the diversion scheme to increase and maintain

profits from unlawful sales of opioids, without regard to the effect such behavior would have on

this jurisdiction, its citizens, or the Plaintiff. The Defendants were aware that Plaintiff and the

citizens of this jurisdiction rely on the Defendants to maintain a closed system of manufacturing

and distribution to protect against the non-medical diversion and use of their dangerously addictive

opioid drugs.




                                                  140
       Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 141 of 154



   409.        By intentionally refusing to report and halt suspicious orders of their prescription

opioids, Defendants engaged in a fraudulent scheme and unlawful course of conduct constituting

a pattern of racketeering activity.

   410.        It was foreseeable to Defendants that refusing to report and halt suspicious orders,

as required by the CSA and Code of Federal Regulations would harm Plaintiff by allowing the

flow of prescription opioids from appropriate medical channels into the illicit drug market.

   411.        The last racketeering incident occurred within five years of the commission of a

prior incident of racketeering.

                                         D. DAMAGES

   412.        The RICO Defendants’ violations of law and their pattern of racketeering activity

directly and proximately caused Plaintiff injury in its business and property because Plaintiff paid

for costs associated with the opioid epidemic, as described above in allegations expressly

incorporated herein by reference.

   413.        Plaintiff’s injuries, and those of her citizens, were proximately caused by

Defendants’ racketeering activities. But for the RICO Defendants’ conduct, Plaintiff would not

have paid the health services and law enforcement services and expenditures required because of

the plague of drug-addicted residents.

   414.        Plaintiff’s injuries and those of her citizens were directly caused by the RICO

Defendants’ racketeering activities.

   415.        Plaintiff was most directly harmed and there are no other Plaintiff better suited to

seek a remedy for the economic harms at issue here.




                                                141
       Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 142 of 154



    416.        Plaintiff seeks all legal and equitable relief as allowed by law, including inter alia

actual damages, treble damages, equitable relief, forfeiture as deemed proper by the Court,

attorney’s fees and all costs and expenses of suit and pre- and post-judgment interest.

 COUNT IV - RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS ACT
                        18 U.S.C. 1962(d), et seq.

    417.        Plaintiff hereby incorporates by reference all other paragraphs of this Complaint as

if fully set forth herein, and further alleges as follows.

    418.        Plaintiff brings this claim on its own behalf against all RICO Defendants. At all

relevant times, the RICO Defendants were associated with the Opioid Diversion Enterprise and

agreed and conspired to violate 18 U.S.C. § 1962 (c), that is, they agreed to conduct and participate,

directly and indirectly, in the conduct of the affairs of the Opioid Diversion Enterprise through a

pattern of racketeering activity in violation of 18 U.S.C. § 1962 (d). Under Section 1962 (d) it is

unlawful for “any person to conspire to violate” Section 1962 (d), among other provisions.18

U.S.C.§ 1962 (d).

    419.        Defendants conspired to violate Section 1962 (c), as alleged more fully above, by

conducting the affairs of the Opioid Diversion Enterprise through a pattern of racketeering activity,

as incorporated by reference below.




                                                  142
       Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 143 of 154



       A. THE OPIOID DIVERSION ENTERPRISE.

   420.        For efficiency and avoiding repetition, for purposes of this claim, Plaintiff

incorporate by reference the paragraphs set out above concerning the “Opioid Diversion

Enterprise.”

       B. CONDUCT OF THE OPIOID DIVERSION ENTERPRISE.

   421.        For efficiency and avoiding repetition, for purposes of this claim, Plaintiff

incorporate by reference the paragraphs set out above concerning the “Conduct of the Opioid

Diversion Enterprise.”

       C. PATTERN OF RACKETEERING ACTIVITY.

   422.        For efficiency and avoiding repetition, for purposes of this claim, Plaintiff

incorporate by reference the paragraphs set out above concerning the “Pattern of Racketeering

Activity.”

       D. DAMAGES

   423.        The RICO Defendants’ violations of law and their pattern of racketeering activity

directly and proximately caused Plaintiff’s injury in its business and property because Plaintiff

paid for costs associated with the opioid epidemic, as described above in allegations expressly

incorporated herein by reference.

   424.        Plaintiff’s injuries, and those of her citizens, were proximately caused by the RICO

Defendants’ racketeering activities. But for the RICO Defendants’ conduct, Plaintiff would not

have paid the health services and law enforcement services and expenditures required because of

the plague of drug-addicted residents.

   425.        Plaintiff’s injuries and those of her citizens were directly caused by the RICO

Defendants’ racketeering activities.



                                               143
       Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 144 of 154



    426.        Plaintiff was most directly harmed and there is no other Plaintiff better suited to

seek a remedy for the economic harms at issue here.

    427.        Plaintiff seeks all legal and equitable relief as allowed by law, including inter alia

actual damages, treble damages, equitable relief, forfeiture as deemed proper by the Court,

attorney’s fees and all costs and expenses of suit and pre- and post-judgment interest.

           COUNT V - NEGLIGENCE AND NEGLIGENT MISREPRESENTATION

    428.        Plaintiff hereby incorporates by reference all other paragraphs of this Complaint as

if fully set forth herein, and further alleges as follows.

    429.        Plaintiff seeks economic damages which were the foreseeable result of Defendants’

intentional and/or unlawful actions and omissions.

    430.        Under State law, to establish actionable negligence, one must show in addition to

the existence of a duty, a breach of that duty, and injury resulting proximately therefrom and/or

that was substantially caused thereby. All such essential elements exist here.

    431.        In Alabama, the “key factor” for determining whether a duty should be imposed as

a matter of law is the “foreseeability” of the harm that might result if care is not exercised. See

also, e.g., Taylor v. Smith, 892 So.2d 887, 892 (Ala. 2004) (quoting Key v. Compass Bank, Inc.,

826 So.2d 159, 170(Ala. Civ. App. 2001) (in turn quoting Patrick v. Union State Bank, 681 So.2d

1364, 1368 (Ala.1996). If a course of action creates a foreseeable risk of injury, the individual

engage in that course of action has a duty to protect others from such iniury.

    432.        Each Defendant owed a duty to Plaintiff, and to the public health and safety in the

Plaintiff’s Community, because the injury was foreseeable, and in fact foreseen, by the Defendants.

    433.        In Alabama, a legal duty to “exercise care...arises where the parties are bound by

contract, ... or where the obligations are expressly or impliedly imposed by statute, municipal



                                                  144
       Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 145 of 154



ordinance, or by administrative rules or regulations, or by judicial decisions.” King v. National Spa

& Pool Institute, 570 So.2d 612, 614 (Ala. 1990) (citations and internal quotation marks omitted).

   434.        Further, as Section 302B of the Restatement of Torts provides: “An act or an

omission may be negligent if the actor realizes or should realize that it involves an unreasonable

risk of harm to another through the conduct of the other or a third person which is intended to

cause harm, even though such conduct is criminal.”

   435.        Each Defendant had an obligation to exercise reasonable care in manufacturing,

marketing, selling, and distributing highly dangerous opioid drugs to the State and Plaintiff’s

Community.

   436.        Each Defendant had an obligation to exercise due care in manufacturing, marketing,

selling, and distributing highly dangerous opioid drugs in the State and Plaintiff’s Community.

   437.        Reasonably prudent manufacturers and distributors of prescription opioids would

have anticipated that the scourge of opioid addiction would wreak havoc on communities, and the

significant costs which would be imposed upon the governmental entities associated with those

communities. The closed system of opioid distribution whereby wholesale distributors are the

gatekeepers between manufacturers and pharmacies, and where in all links in the chain have a duty

to prevent diversion, exists to control dangerous substances such as opioids and preventing

diversion and abuse.

   438.        Reasonably prudent manufacturers of pharmaceutical products would know that

aggressively pushing highly addictive opioids for chronic pain would result in the severe harm of

addiction, foreseeably causing patients to seek increasing levels of opioids, frequently turning to

the illegal drug market because of a drug addiction that was foreseeable to the Manufacturer

Defendants.



                                                145
       Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 146 of 154



   439.        Moreover, Defendants were repeatedly warned by law enforcement of the

unlawfulness and consequences of their actions and omissions.

   440.        The escalating amounts of addictive drugs flowing through Defendants’ businesses,

and the sheer volume of these prescription opioids, further alerted Defendants that addiction was

fueling increased consumption and that legitimate medical purposes were not being served. As

described above in allegations expressly incorporated herein, Distributor Defendants breached

their duties to exercise due care in the business of wholesale distribution of dangerous opioids,

which are Schedule II Controlled Substances, by failing to monitor for failing to report, and filling

highly suspicious orders time and again. Because the very purpose of these duties was to prevent

the resulting harm–diversion of highly addictive drugs for nonmedical purposes–the causal

connection between Defendants’ breach of duties and the ensuing harm was entirely foreseeable.

   441.        As described elsewhere in the Complaint in allegations expressly incorporated

herein, Distributor Defendants misrepresented their compliance with their duties under the law and

concealed their noncompliance and shipments of suspicious orders of opioids to Plaintiff’s

Community and destinations from which they knew opioids were likely to be diverted into

Plaintiff’s Community, in addition to other misrepresentations alleged and incorporated herein.

   442.        As described elsewhere in the Complaint in allegations expressly incorporated

herein, Manufacturer Defendants breached their duties to exercise due care in the business of

pharmaceutical manufacturers of dangerous opioids, which are Schedule II Controlled Substances,

and by misrepresenting the nature of the drugs and aggressively promoting them for chronic pain

for which they knew the drug were not safe or suitable.




                                                146
       Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 147 of 154



    443.           The Manufacturer Defendants misrepresented and concealed the addictive nature

of prescription opioids and its lack of suitability for chronic pain, in addition to other

misrepresentations alleged and incorporated herein.

    444.           All Defendants breached their duties to prevent diversion and report and halt

suspicious orders, and all Defendants misrepresented their compliance with their legal duties.

    445.           The   causal   connection    between    Defendants’    breaches   of   duties   and

misrepresentations and the ensuing harm was entirely foreseeable.

    446.           Defendants were selling dangerous drugs statutorily categorized as posing a high

potential for abuse and severe dependence. Defendants’ knowingly traded in drugs that presented

a high degree of danger if prescribed incorrectly or diverted to other than medical, scientific, or

industrial channels. However, Defendants breached their duties to monitor for, report, and halt

suspicious orders, breached their duties to prevent diversion, and, further, misrepresented what

their duties were and their compliance with their legal duties.

    447.           The Defendants failed to disclose the material facts that, inter alia, they were not

in compliance with laws and regulations requiring that they maintain a system to prevent diversion,

protect against addiction and severe harm, and specifically monitor, investigate, report, and refuse

suspicious orders. But for these material factual omissions, Defendants would not have been able

to sell opioids.

    448.           As alleged herein, each Manufacturer Defendant misrepresented that the opioid

prescription medications they manufactured, marketed, and sold had characteristics, uses, or

benefits that they do not have. The Manufacturer Defendants also wrongfully misrepresented that

the opioids were safe and effective when the Manufacturer Defendants knew, or should have




                                                   147
       Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 148 of 154



known, such representations were untrue, false, and misleading. The Manufacturer Defendants

made deceptive representations about the use of opioids to treat chronic non-cancer pain.

    449.        Because of the dangerously addictive nature of these drugs, which the Manufacturer

Defendants concealed and misrepresented, they lacked medical value, and in fact caused addiction

and overdose deaths. Each Defendant’s omissions rendered even their seemingly truthful

statements about opioids deceptive

    450.        Defendants’ unlawful and/or intentional actions create a rebuttable presumption of

negligence under State law.

    451.        Plaintiff seeks economic losses (direct, incidental, or consequential pecuniary

losses) resulting from Defendants’ actions and omissions.

    452.        Plaintiff seeks all legal and equitable relief as allowed by law, other than such

damages disavowed herein, including inter alia injunctive relief, restitution, disgorgement of

profits, compensatory and punitive damages, and all dam ages allowed by law to be paid by the

Defendants, attorney fees and costs, and pre- and post-judgment interest.

                               COUNT VI - CIVIL CONSPIRACY

    453.        Plaintiff hereby incorporates by reference all other paragraphs of this Complaint as

if fully set forth herein, and further alleges as follows.

    454.        Defendants engaged in a civil conspiracy to create a public nuisance in conjunction

with their unlawful marketing, sale, distribution and/or diversion of opioids into the State and

Plaintiff’s Community.

    455.        Defendants engaged in a civil conspiracy to commit fraud and misrepresentation in

conjunction with their unlawful distribution and diversion of opioids into the State and Plaintiff’s

Community.



                                                  148
       Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 149 of 154



   456.           Defendants engaged in a civil conspiracy to unlawfully divert opioids and create

opioid dependence and abuse in the State and Plaintiff’s Community. Distributor and Manufacturer

Defendants unlawfully failed to act to prevent diversion and failed to monitor for, report, and

prevent suspicious orders of opioids. The Manufacturer Defendants further unlawfully marketed

opioids in the State and Plaintiff’s Community in furtherance of that conspiracy.

   457.           Defendants acted tortuously in concert with each other and/or in pursuit of a

common design, and/or Defendants knew each other’s conduct constituted a breach of their legal

duties and provided substantial assistance and/or encouragement in the conduct. Defendants

conspiracy is a continuing conspiracy, and the overt acts performed in compliance with the

conspiracy’s objective(s) are ongoing and/or have occurred within the last year.

   458.           Defendants’ conspiracy and acts in furtherance thereof are alleged in greater detail

above including, without limitation, in Plaintiff’s racketeering allegations. Such allegations are

incorporated herein.

   459.           Defendants acted with a common understanding or design to commit unlawful acts,

as alleged herein, and acted purposely, without a reasonable or lawful excuse, to create the injuries

alleged herein.

   460.           Defendants acted with malice, purposely, intentionally, unlawfully, and without a

reasonably or lawful excuse.

   461.           Defendants’ conspiracy, and Defendants’ actions and omissions in furtherance

thereof, proximately caused and/or substantially contributed to the direct and foreseeable losses

alleged herein.

   462.           Plaintiff seeks economic losses (direct, incidental, or consequential pecuniary

losses) resulting from Defendants’ civil conspiracy.



                                                  149
        Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 150 of 154



    463.        Plaintiff seeks all legal and equitable relief as allowed by law, except as expressly

disavowed herein, including inter alia injunctive relief, restitution, disgorgement of profits,

compensatory and punitive damages, and all dam ages allowed by law to be paid by the

Defendants, attorney fees and costs, and pre- and post-judgment interest.

           COUNT VII - FRAUD AND FRAUDULENT MISREPRESENTATION

    464.        Plaintiff hereby incorporates by reference all other paragraphs of this Complaint as

if fully set forth herein, and further alleges as follows.

    465.        Defendants violated their general duty not to actively deceive, and have made

knowingly false statements and have omitted and/or concealed information which made statements

Defendants did make knowingly false. Defendants acted intentionally and/or unlawfully.

    466.        Defendants made false statements regarding their compliance with state and federal

law regarding their duties to prevent diversion, their duties to monitor, report and halt suspicious

orders, and/or concealed their noncompliance with these requirements. As alleged herein, the

Manufacturer Defendants engaged in false representations and concealments of material fact

regarding the use of opioids to treat chronic non-cancer pain.

    467.        Defendants knowingly and/or intentionally made representations that were false.

Defendants had a duty to disclose material facts and concealed them. These false representations

and concealed facts were material to the conduct and actions at issue. Defendants made these false

representations and concealed facts with knowledge of the falsity of their representations, and did

so with the intent of misleading Plaintiff, Plaintiff’s Community, the public, and persons on whom

Plaintiff relied.

    468.        These false representations and concealments were reasonably calculated to

deceive Plaintiff, Plaintiff’s Community, and the physicians who prescribed opioids for persons in



                                                  150
       Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 151 of 154



Plaintiff’s Community, were made with the intent to deceive, and did in fact deceive these persons,

Plaintiff, and Plaintiff’s Community.

    469.        Plaintiff, Plaintiff’s Community, and the physicians who prescribed opioids

reasonably relied on these false representations and concealments of material fact.

    470.        Plaintiff justifiably relied on Defendants’ representations and/or concealments,

both directly and indirectly. This reliance proximately caused plaintiff’s injuries. The injuries

alleged by Plaintiff herein were sustained as a direct and proximate cause of Defendants’

fraudulent conduct.

    471.        Plaintiff seeks economic losses (direct, incidental, or consequential pecuniary

losses) resulting from Defendants’ fraudulent activity, including fraudulent misrepresentations and

fraudulent concealment.

    472.        Plaintiff seek all legal and equitable relief as allowed by law, except as expressly

disavowed herein, including inter alia injunctive relief, restitution, disgorgement of profits,

compensatory and punitive damages, and all damages allowed by law to be paid by the.

Defendants, attorney fees and costs, and pre- and post-judgment interest.

                                  COUNT VIII - WANTONNESS

    473.        Plaintiff hereby incorporates by reference all other paragraphs of this Complaint as

if fully set forth herein, and further alleges as follows.

    474.        By engaging in the above-described intentional and/or unlawful acts or practices,

Defendants acted with actual malice, wantonly, and oppressively. Defendants acted with conscious

disregard to the rights of others and/or in a reckless, wanton, willful, or grossly negligent manner.

Defendants acted with a prolonged indifference to the adverse consequences of their actions and/or

omissions. Defendants acted with a conscious disregard for the rights and safety of others in a



                                                  151
       Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 152 of 154



manner that had a great probability of causing substantial harm. Defendants acted toward the

Plaintiff with fraud, oppression, and/or malice, and/or were grossly negligent in failing to perform

the duties and obligations imposed upon them under applicable federal and state statutes, and

common law.

   475.        Defendants were selling and/or manufacturing dangerous drugs statutorily

categorized as posing a high potential for abuse and severe dependence. Thus, Defendants

knowingly traded in drugs that presented a high degree of danger if prescribed incorrectly or

diverted to other than legitimate medical, scientific, or industrial channels. Because of the severe

level of danger posed by, and indeed visited upon the State and Plaintiff’s Community by, these

dangerous drugs, Defendants owed a high duty of care to ensure that these drugs were only used

for proper medical purposes. Defendants chose profit over prudence, and the safety of the

community, and an award of punitive damages is appropriate, as punishment and a deterrence.

   476.        By engaging in the above-described wrongful conduct, Defendants also engaged in

willful misconduct and gross negligence, and exhibited an entire want of care that would raise the

presumption of a conscious indifference to consequences.

                                     PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff respectfully prays that this Court grant the following relief:

   477.        Entering Judgment in favor of the Plaintiff in a final order against each of the

Defendants;

   478.        Enjoining the Defendants and their employees, officers, directors, agents,

successors, assignees, merged or acquired predecessors, parent or controlling entities, subsidiaries,

and all other persons acting in concert or participation with it, from engaging in unfair or deceptive

practices in violation of law and ordering temporary, preliminary or permanent injunction; Order



                                                 152
       Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 153 of 154



that Defendants compensate the Plaintiff for past and future costs to abate the ongoing public

nuisance caused by the opioid epidemic;

   479.         Order Defendants to fund an “abatement fund” for the purposes of abating the

opioid nuisance;

   480.         Awarding actual damages, treble damages, injunctive and equitable relief,

forfeiture as deemed proper by the Court, and attorney fees and all costs and expenses of suit

pursuant to Plaintiff’s racketeering claims;

   481.         Awarding the Plaintiff the damages caused by the opioid epidemic, including (A)

costs for providing medical care, additional therapeutic and prescription drug purchases, and other

treatments for patients suffering from opioid-related addiction or disease, including overdoses and

deaths; (B) costs for providing treatment, counseling, and rehabilitation services; (C) costs for

providing treatment of infants born with opioid-related medical conditions; (D) costs for providing

care for children whose parents suffer from opioid-related disability or incapacitation; and (E)

costs associated with law enforcement and public safety relating to the opioid epidemic.

   482.         Awarding judgment against the Defendants requiring Defendants to pay punitive

damages;

   483.         Granting the Plaintiff:

           a.   The cost of investigation, reasonable attorneys’ fees, and all costs and expenses;

           b. Pre-judgment and post-judgment interest; and,

           c. All other relief as provided by law and/or as the Court deems appropriate and just.




                                                153
       Case 2:20-cv-00202-MHH Document 1 Filed 02/14/20 Page 154 of 154



                                     JURY TRIAL DEMAND

Plaintiff Demands a trial by jury.

Dated January 14, 2020.

                                           /s/William R. Sutton
                                           Jere L. Beasley ASB 1981A35J
                                           Rhon E. Jones – ASB 7747E52R
                                           Richard D. Stratton – ASB 3939T76R
                                           Jeffrey D. Price – ASB 8190F60P
                                           J. Ryan Kral – ASB 9669N70K
                                           William R. Sutton – ASB 3903L74S
                                           BEASLEY, ALLEN, CROW,
                                           METHVIN, PORTIS & MILES, P.C.
                                           218 Commerce Street
                                           Post Office Box 4160 (36103-4160)
                                           Montgomery, Alabama 36104
                                           Telephone: (334) 269-2343
                                           Fax: (334) 954-7555
                                           Jere.Beasley@BeasleyAllen.com
                                           Rhon.Jones@BeasleyAllen.com
                                           Rick.Stratton@BeasleyAllen.com
                                           Jeff.Price@BeasleyAllen.com
                                           Ryan.Kral@BeasleyAllen.com
                                           William.Sutton@BeasleyAllen.com

                                           Attorneys for Plaintiff




                                             154
